         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 1 of 177



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                    §
In re:                                                              § Chapter 11
                                                                    §
SHERIDAN HOLDING COMPANY II, LLC, et al.,1                          § Case No. 19-35198 (MI)
                                                                    §
                                    Debtors.                        § (Joint Administration Requested)
                                                                    §

             DECLARATION OF LISA A. STEWART, EXECUTIVE
         CHAIRMAN, PRESIDENT, CHIEF INVESTMENT OFFICER, AND
    CHIEF EXECUTIVE OFFICER OF SHERIDAN HOLDING COMPANY II, LLC,
      IN SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS


         I, Lisa A. Stewart, hereby declare under penalty of perjury:

         1.      I serve as the Executive Chairman, President, Chief Investment Officer, and Chief

Executive Officer of Sheridan Holding Company II, LLC (“Holdco II”) and certain of its affiliate

debtors and debtors in possession (each of the debtors, the “Debtors” or “Sheridan II,” and,

together with their non-Debtor affiliates, are referred to as the “Sheridan Group”). I have served

as President and Chief Executive Officer and/or Executive Chairman and Chief Investment Officer

since the Sheridan Group’s founding in 2006. I oversee the Sheridan Group’s day-to-day

operations, including the implementation of the Sheridan Group’s strategy.

         2.      Prior to founding the Sheridan Group, I served as an Executive Vice President of

El Paso Corporation (“El Paso”) and President of El Paso E&P and other non-regulated businesses.

Prior to my time at El Paso, I spent 20 years at Apache Corporation, leaving in 2004 as Executive



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Sheridan Holding Company II, LLC (7040); Sheridan Investment Partners II GP, LLC (8298);
    Sheridan Investment Partners II, L.P. (9405); Sheridan Production Partners II, LLC (8034); Sheridan Production
    Partners II-A, L.P. (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners II-M,
    L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the Debtors’ service
    address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.
        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 2 of 177



Vice President with responsibility for reservoir engineering, business development, land,

environmental, health and safety, and corporate purchasing. I hold a Bachelor’s of Science in

Petroleum Engineering from the University of Tulsa where I am a member of the College of

Engineering and Natural Sciences Hall of Fame. I am also a member of the Society of Petroleum

Engineers.

       3.      To effectuate a restructuring, on the date hereof (the “Petition Date”), the Debtors

filed their voluntary petitions for relief under chapter 11 of the United States Bankruptcy Code,

11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), with the United States Bankruptcy Court for the

Southern District of Texas (the “Court”). To minimize the adverse effects on their businesses, the

Debtors have filed motions and pleadings seeking various types of “first day” relief

(collectively, the “First Day Motions”). I submit this declaration to assist the Court and parties in

interest in understanding the circumstances compelling the commencement of these chapter 11

cases and in support of the Debtors’ chapter 11 petitions and First Day Motions filed

contemporaneously herewith.

       4.      I am familiar with the Debtors’ day-to-day operations, business and financial

affairs, and books and records. Except as otherwise indicated herein, all facts set forth in this

declaration are based upon my personal knowledge of the Debtors’ operations and finances,

information learned from my review of relevant documents, information supplied to me by other

members of the Debtors’ management and their advisors, or my opinion based on my experience,

knowledge, and information concerning the Debtors’ operations and financial condition. I am

authorized to submit this declaration on behalf of the Debtors, and, if called upon to testify, I could

and would testify competently to the facts set forth herein.




                                                  2
        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 3 of 177



                                     Preliminary Statement

       5.      The Debtors commenced these chapter 11 cases to implement this restructuring

through a prepackaged plan of reorganization (the “Plan”), a copy of which has been filed

contemporaneously herewith. The Plan reduces the Debtors’ prepetition debt by approximately

$900 million, deleverages their balance sheet, and provides crucial additional liquidity. The Plan

leaves trade creditors unimpaired and has the support of holders of approximately 99% of the

Debtors’ secured debt and holders of approximately 96% of their subordinated debt, who have

documented their support for the restructuring and these chapter 11 cases through a restructuring

support agreement (the “RSA”). The RSA is attached hereto as Exhibit C. A debtor-in-possession

financing facility will address the Debtors’ immediate liquidity needs by providing $100 million

in aggregate financing and the consensual use of cash collateral.

       6.      The Debtors are an oil and natural gas investment fund with a principal focus on

acquiring and exploiting a balanced portfolio of working interests in mature producing properties

in onshore basins in the United States. Since the Debtors were established in 2010, they have

focused on a strategy of acquiring and enhancing the value of mature producing oil and gas

properties primarily from large independent operators.       The Debtors’ strategy includes the

application of cost-effective reinvestments, operational improvements, and enhanced recovery

programs to the acquired assets. The downturn and continued weakness in the commodities

markets, however, has hindered the Debtors’ ability to implement their strategy. For the year

ending December 31, 2018, the Debtors’ hedged EBITDA was $78.5 million.

       7.      As of the Petition Date, the Debtors have approximately $1.1 billion of funded debt,

consisting of the following facilities of Sheridan Production Partners II-A, L.P. (“SPP II-A”),

Sheridan Production Partners II-M, L.P. (“SPP II-M”), and Sheridan Investment Partners II, L.P.

(“SIP II,” and together with SPP II-A and SPP II-M, the “Sheridan II Borrowers”):


                                                3
        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 4 of 177



                •      three first-lien revolving credit facilities with approximately $66 million in
                       aggregate principal outstanding (the “Sheridan II Revolving Credit
                       Facilities”);
                •      three first-lien term loan facilities with approximately $543.1 million in
                       aggregate principal outstanding, which share an equal lien with the Sheridan
                       II Revolving Credit Facilities (the “Sheridan II Term Loan Facilities”); and
                •      three unsecured subordinated credit facilities with approximately
                       $495.4 million in aggregate principal outstanding (the “Sheridan II
                       Subordinated Term Loan Facilities”).

The Debtors used funds from the Sheridan II Revolving Credit Facilities and the Sheridan II Term

Loan Facilities, together with equity commitments from limited partners (the “Limited Partners”),

to acquire oil and gas producing properties located in Texas, New Mexico, and Wyoming. The

Sheridan II Subordinated Term Loan Facilities, along with funds generated from certain hedging

agreements, as described herein, were used to pay down a substantial portion of the Debtors’ senior

indebtedness.

       8.       The Debtors are part of the broader Sheridan Group, which was established in 2006

by a seasoned team of oil and gas executives with Warburg Pincus LLC (“Warburg Pincus”), a

private equity firm, as the co-sponsor. Headquartered in Houston, Texas, Sheridan II comprises

the second of three series of private-placement investment funds managed by Sheridan Production

Partners Manager, LLC (“Manager”).         Of the three series of funds, only Sheridan II has

commenced chapter 11 cases. Sheridan II itself consists of three sub-funds, each intended for a

different type of investor: taxable entities; tax-exempt entities; and members of Warburg Pincus

and the Sheridan Group management team.

       9.       Non-Debtor affiliate, Sheridan Production Company, LLC (“SPC”), a subsidiary of

Manager, serves as the contract operator of the Debtors’ properties. In that capacity, SPC performs

all services with respect to the operation of the Debtors’ properties, including but not limited to,

drilling, testing, completion and operation of the wells operated by the Debtors, and procurement

of drilling rigs, equipment, supplies, and other services as may be necessary for the operation and
                                                 4
        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 5 of 177



supervision of the contractors and vendors providing such equipment and services. SPC is the

counterparty to office leases, as well as certain contracts, licenses, surface use agreements,

easements and other agreements used in operation of the Debtors’ properties.

       10.     Over the past years, the Debtors have taken steps to avoid a chapter 11 filing, even

while many other oil and gas companies have pursued in-court restructurings. To stave off an

impending liquidity crisis, the Debtors took a proactive approach to the market challenges facing

the oil and gas industry. This included comprehensive efforts to discontinue distributions to the

Limited Partners, decrease senior debt levels, and decrease lease operating expenses and general

and administrative expenses while controlling capital expenditures. Additionally, the Sheridan

Group sought to mitigate risk associated with commodity price volatility by engaging in

commodity hedging designed to protect revenue in the face of at-times wildly fluctuating oil and

gas prices.

       11.     In March 2017, the Debtors, with the assistance of their investment banker,

Evercore Group L.L.C. (“Evercore”), and at the request of the Senior Secured Lenders, began

contacting potential investors regarding an investment opportunity in Sheridan II. Based on the

market’s positive views of the Debtors’ potential, in 2017, the Debtors raised approximately $455

million, $391 million of which consisted of new capital, through the Sheridan II Subordinated

Term Loan Facilities. As a condition of the Sheridan II Subordinated Term Loan Facilities, in

October 2017, the Limited Partners funded a recall of 50% of all previous distributions made to

the Limited Partners, approximately $64 million in the aggregate.

       12.     Before the Petition Date, the Debtors obtained waivers of certain financial

covenants under their secured credit facilities. The Debtors’ efforts ultimately did not provide a

long-term solution to their liquidity crisis. Despite owning and operating a valuable portfolio of

oil and gas properties, and although the Debtors are not currently required to make cash payments

                                                5
        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 6 of 177



on the interest of the Sheridan II Subordinated Term Loan Facilities, at currently depressed

commodity prices, the Debtors cannot continue to service the interest obligations on their

approximately $1.1 billion in funded debt. As detailed below, the Debtors’ current debt load is

unsustainable, particularly when compared to that of their competitors. A substantial balance sheet

deleveraging is necessary to allow the Debtors to withstand the current commodity price volatility

and to continue to maximize the value of their oil and gas properties.

       13.     Recognizing the need for a long-term solution, in late 2018 and early 2019

respectively, the Debtors retained Kirkland & Ellis LLP and Evercore to explore strategic

alternatives, including a comprehensive restructuring.      More recently, the Debtors retained

AlixPartners, LLP as restructuring advisor. Beginning in early 2019, the Debtors entered into

comprehensive restructuring negotiations with the lenders under the Sheridan II Term Loan

Facilities (the “Sheridan II Term Lenders”), the lenders under the Sheridan II Revolving Credit

Facilities (the “Sheridan II Revolving Lenders” and, together with the Sheridan II Term Lenders,

the “Senior Secured Lenders”) and the lenders under the Sheridan II Subordinated Term Loan

Facilities (the “Sheridan II Subordinated Term Lenders” and, together with the Senior Secured

Lenders, the “Lenders”). Each of these groups organized and retained advisors to facilitate due

diligence and negotiations.

       14.     Over the course of six months leading up to the Petition Date, the Debtors and

Lenders engaged in hard-fought, good-faith negotiations around the terms of the Plan. These

efforts culminated on September 9, 2019, with the execution of the RSA among the Debtors and

holders of approximately 90% of the principal amount of the Sheridan II Revolving Credit

Facilities, holders of 100% of the principal amount of the Sheridan II Term Loan Facilities, and

holders of approximately 96% of the principal amount of the Sheridan II Term Subordinated Loan

Facilities. As a result of these efforts, the Debtors have commenced these cases with a Plan that

                                                6
        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 7 of 177



enjoys overwhelming stakeholder support: 94% of Sheridan II Revolving Lenders, 99% of

Sheridan II Term Lenders and 99% of Sheridan II Subordinated Term Lenders have already

submitted votes in favor of the Plan. The Plan contemplated by the RSA eliminates approximately

$900 million of the Debtors’ funded debt in all circumstances and provides the Debtors with $50

million in new-money debtor-in-possession financing through a delayed draw term loan facility.

       15.      To ensure the restructuring transactions maximize value for all stakeholders, the

Plan also includes a sale “toggle” feature, allowing for a potential sale to a third party supported

by a majority of the Senior Secured Lenders that are party to the RSA and accomplished through

the Plan.    The Debtors, with the assistance of their advisors, and at the request of the Senior

Secured Lenders, commenced an exhaustive marketing process for a going-concern sale in

connection with a potential Asset Sale Restructuring (as defined below). In May 2019, the Debtors

and their advisors distributed a teaser to approximately 900 potential buyers and since then have

corresponded with approximately 100 of those parties, entered into 49 confidentiality agreements,

granted data room access to 45 participants and hosted 18 in-person data room presentations, and

engaged in substantial due diligence Q&A via telephone and writing. During the week of July 15,

2019, the Debtors received 8 bids following expiration of the first-round bid deadline. The Debtors

are continuing negotiations with these bidders in an effort to achieve the highest and best offer for

their assets at a price supported by their Senior Secured Lenders.

       16.      With a fully solicited Plan in hand supported by virtually all holders of the Debtors’

funded debt, it is imperative that the Debtors proceed swiftly to confirmation of the Plan and

emergence from these chapter 11 cases. A prolonged stay in chapter 11 is unnecessary and would

only result in significant incremental administrative costs. Additionally, any delays in the chapter

11 process could frustrate the ongoing marketing process and the Debtors’ ability to close a




                                                  7
          Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 8 of 177



value-maximizing sale. Accordingly, the Debtors have filed a scheduling motion to be heard at

the first-day hearing which requests the following dates, subject to Court availability:

                                Event                                      Proposed Date
     Confirmation and Disclosure Statement Objection Deadline              October 15, 2019
     Reply Deadline                                                        October 16, 2019
     Combined Confirmation and Disclosure Statement Hearing                October 17, 2019


          17.    The RSA sets forth a clear pathway to emergence. The Debtors believe the

transactions embodied in the Plan will leave the reorganized enterprise with a considerably

diminished debt load and, when combined with the Debtors’ new business plan, well-positioned

to compete in the upstream market, including by pursuing business transactions that may become

achievable due to the Debtors’ right-sized balance sheet.

          18.    To familiarize the Court with the Debtors’ businesses, this declaration has been

organized into five sections.     The first provides background information on the Debtors’

businesses and operations. The second offers detailed information on the Debtors’ capital

structure. The third describes detailed information on the Debtors’ corporate structure and their

intercompany transactions. The fourth details the events leading to the filing of these chapter 11

cases and the Debtors’ prepetition restructuring efforts, including the relevant terms of the

Debtors’ Restructuring Support Agreement. The fifth, together with Exhibit A, summarizes the

relief requested in, and the legal and factual basis supporting, the First Day Motions.

                                            Discussion

I.        Background of the Debtors’ Businesses and Operations.

          A.     The Sheridan Group’s History.

          19.    Manager was established in 2006 with the long-term plan of creating a premier oil

and gas operating company. Since its inception, Manager has raised $4.6 billion in equity capital

commitments across its three series of funds, primarily from institutional investors, to acquire a

                                                 8
           Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 9 of 177



balanced portfolio of oil and gas properties, operate them for a specified period of time, and divest

of the assets with a substantial return on their original investment. Manager’s first series of funds

(“Sheridan I”) was formed in 2007 and raised approximately $1.3 billion in equity commitments.

Following the successful implementation of Sheridan I’s acquisition strategy, Manager raised its

second series of funds, Sheridan II, in 2010. Sheridan II raised equity commitments of $1.8 billion.

Sheridan II was founded on the same principles as Sheridan I and has continued the Sheridan

Group’s strategy of employing a combination of equity commitments and debt financing to

purchase oil and gas producing assets. Following Sheridan II’s initial success, Manager raised a

third series of funds (“Sheridan III”), which raised a total of approximately $1.5 billion in equity

commitments. Many of the Limited Partners that invested in Sheridan III were long-time investors

who had previously invested in Sheridan I and Sheridan II. To date, the three series of Sheridan

funds have collectively completed nine major acquisitions for an aggregate purchase price of $5.7

billion.

           20.   The Debtors consist solely of entities that comprise—and which operate as a part

of—Sheridan II. Following their inception in 2010, the Debtors completed four major asset

acquisitions, calling $1.8 billion of capital from their Limited Partners to fund acquisition costs,

operations, management fees and other expenses. During the lifetime of the Debtors, $783 million

has been reinvested to enhance and maintain production from the acquired properties. As a result

of these investments, the Debtors own interests in oil and gas properties in two basins: the Central

Basin Platform of the Permian Basin, located in West Texas and New Mexico, and the Powder

River Basin in eastern Wyoming. The majority of these wells are operated by SPC.




                                                 9
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 10 of 177



       B.      Sheridan II’s Businesses.

               1.      Asset Acquisitions.

       21.     Sheridan II’s business strategy is to invest in oil and gas properties, seeking to build

value through capital reinvestment, operational improvements, and enhanced recovery, while

focusing on cost control. The Debtors primarily conduct their exploration and production (“E&P”)

activities through Sheridan Holding Company II, LLC, which holds legal title to working interests

in oil and gas properties for the benefit of SPP II-A and SPP II-M, and SPC, which operates the

properties. Through oil and gas leases entered into with mineral rights owners, Holdco II holds

the right to drill, rework, operate, produce and maintain oil and gas wells. The Debtors’ produced

hydrocarbons are typically either sold at the wellhead or transported by pipeline or truck for

processing and/or sale to purchasers. After receipt of proceeds, SPC, on behalf of the Debtors,

distributes funds to various working interest holders, royalty interest holders, taxing authorities,

and other parties with an interest in production. The remaining proceeds are retained as operating

revenues and are utilized for payment of operating expenses, reinvestment in the assets or debt

service.

       22.     Since the Debtors’ inception, the Debtors have executed four major acquisitions

across two basins, with the bulk of the Debtors’ oil and gas assets purchased in early 2013 as part

of an acquisition from SandRidge Energy, Inc. (“SandRidge”) of assets located in the Central

Basin Platform of the Permian Basin. The map below depicts the assets currently held by the

Debtors:




                                                 10
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 11 of 177



       23.       The Debtors presently operate in the following basins:
                                                                             Sheridan II Assets
          •      Permian Basin Central Basin Platform. The
                 Permian Basin is one of the largest and most
                 prolific oil and natural gas producing basins in
                 the United States, extending over West Texas
                 and into southeast New Mexico. The Permian
                 Basin is characterized by oil and natural gas
                 fields with long production histories and
                 multiple producing formations. The majority of
                 the Debtors’ producing wells in the Permian
                 Basin are mature vertical oil wells that also
                 produce high-Btu casinghead gas with
                 significant natural gas liquids (“NGLs”) content.
                 Additionally, the Debtors have drilled and
                 completed 43 horizontal wells in the San Andres
                 formation in the Tex-Mex and Goldsmith fields.
                 The Debtors’ assets are yield-oriented, long-lived oil assets on shallow natural
                 declines with strong operating margins. There is already significant infrastructure
                 in place and the Debtors own approximately 100,000 net acres held by production.

             •   Powder River Basin. The Powder River Basin is located in northeastern Wyoming.
                 The Debtors own a non-operating working interest in several large waterflood units
                 in Campbell County, Wyoming, which produce from the Sussex and Parkman
                 formations. The Debtors’ assets are yield-oriented, long-lived oil assets on shallow
                 natural declines with strong operating margins. There is already significant
                 infrastructure in place and the Debtors own approximately 10,000 net acres held by
                 production.

The Debtors’ oil and gas producing assets have been acquired through four major transactions.

Descriptions of each of those transactions are below:

             •   Juno Energy Acquisition. On March 29, 2011, Holdco II and other members of
                 the Sheridan Group executed a definitive agreement to purchase from Juno
                 Operating Company, LLC (“Juno”) certain oil and natural gas properties in the
                 Permian Basin for $310 million. The transaction became effective on May 1, 2011,
                 and closed on April 29, 2011. Holdco II, joined by other members of the Sheridan
                 Group, also executed a definitive agreement on April 8, 2011, to purchase from
                 Three Rivers Acquisition LLC additional working interests in the Juno properties
                 for $18 million, also with an effective date of May 1, 2011, and a closing date of
                 April 29, 2011. The acquired properties consist primarily of two waterflood units
                 located in Crosby and Lubbock Counties, Texas. As of May 1, 2011, combined
                 production of the two acquisitions was approximately 1,150 barrels equivalent per
                 day, virtually all of which was oil. Holdco II acquired an undivided 1/3 interest in
                 the properties, for which it paid $112.6 million, constituting 1/3 of the combined
                 adjusted purchase price for the assets. The remaining 2/3 interest was purchased

                                                  11
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 12 of 177



                 by other members of the Sheridan Group on behalf of the Manager’s first series of
                 funds (“Sheridan Fund I”).
             •   El Paso E&P Acquisition. On August 4, 2011, Holdco II and other members of
                 the Sheridan Group executed a definitive agreement to purchase certain oil and
                 natural gas properties in the Powder River Basin from El Paso E&P Company, L.P.
                 (“El Paso”) for $356 million. The transaction became effective on July 1, 2011,
                 and closed in September 2011. The acquired properties include several large
                 waterflood units in Campbell County, Wyoming. As of the effective date, there
                 were 175 active wells on the property producing approximately 1,560 barrels
                 equivalent per day, virtually all of which was oil. Holdco II acquired an undivided
                 1/3 interest in the properties, for which it paid $118.5 million, constituting 1/3 of
                 the adjusted purchase price for the assets. The remaining 2/3 interest was purchased
                 by other members of the Sheridan Group on behalf of Sheridan Fund I.
             •   Noble Energy Inc. Acquisition. On July 23, 2012, Holdco II acquired from Noble
                 Energy, Inc. (“Noble”) certain oil and natural gas properties in the Permian Basin
                 for an adjusted purchase price of approximately $307.7 million. The transaction
                 had an effective date of April 1, 2012, and closed in August 2012. The acquired
                 properties included Noble’s interest in approximately 250 producing wells located
                 across approximately 11,000 net acres. As of the effective date, the net daily
                 production of those assets was over 1,500 barrels of oil equivalent per day
                 consisting of more than 90 percent crude oil and NGLs. The properties had been
                 predominantly operated by Noble, and Holdco II succeeded Noble as operator.
             •   SandRidge Energy, Inc. Acquisition. On December 19, 2012, the Debtors
                 announced the purchase of certain assets from SandRidge Energy, Inc.
                 (“SandRidge”) located in Texas and New Mexico on the Central Basin Platform of
                 the Permian Basin for a total amount of $2.6 billion. The transaction became
                 effective on January 1, 2013, and closed in February 2013. The assets included
                 over 2,500 producing wellbores spread over multiple, large fields. Production was
                 oil-weighted, primarily from vertical wells completed in established, conventional
                 formations. The acquisition included proved reserves of approximately 107.3
                 MMboe. The properties had been predominantly operated by SandRidge, and
                 Holdco II succeeded SandRidge as operator.
                 2.      Current Operations.

       24.       As of June 30, 2019, Sheridan II owned interests in approximately 2,111 gross

producing wells, a substantial majority of which are operated by Holdco II through SPC as its

contract operator.

  Location                            Oil (BOPD)         Gas (MCFD)    Total (BOE)    Well Count
  Permian District                          7,107             21,014        10,609          1,991
  Rocky Mountain District                     374                  0           374            120
  Total Amount Held by
                                            7,481             21,014        10,983          2,111
  Sheridan II


                                                    12
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 13 of 177



       25.     As noted, the Debtors primarily conduct their business operations in the “upstream”

sector, meaning their operations consist of E&P operations for the capture and sale of oil and

natural gas. Their E&P operations produce from domestic, onshore hydrocarbon basins through

oil and natural gas leases entered into with mineral rights owners in the regions in which the

Debtors conduct business. Certain of the Debtors hold working interests in oil and gas properties

that give them the right to drill and maintain wells in the applicable geographic areas.

       26.     SPC, as the entity contracted by the Debtors to operate their assets, conducts the

day-to-day business of drilling, reworking, operating, producing, and maintaining the Debtors’ oil

and natural gas wells. In that capacity, SPC employs personnel and contracts with third parties to

provide goods and services necessary to operate the Debtors’ properties. The Debtors cover the

expenses associated with those operations. To the extent subject to a joint operating agreement,

unit agreement, pooling order, or similar agreement, any other owners of working interests in the

oil and gas properties advance or reimburse SPC for their proportionate share of the cost of the

operations.   Debtors’ produced hydrocarbons are typically either sold at the wellhead or

transported by pipeline or truck for processing and/or sale to purchasers. After receipt of proceeds,

SPC—when acting as operator—distributes funds to various working interest owners, royalty

interest owners, taxing authorities, and other parties with an interest in production.

       27.     In instances where the Debtors own undivided interests in oil and natural gas leases

but do not act as operator, a third-party will serve as the operator of the properties.           As

non-operators, the Debtors may either elect to take their share of production in kind or have the

operator of the property market their share of production on their behalf. Where the operator

markets production on behalf of the Debtors, the operator distributes proceeds of such sale to the

Debtors. In addition, the operator invoices the Debtors for their share of operating expenses and

capital investment. The Debtors’ non-operated interests are material but constitute a minority of

                                                 13
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 14 of 177



the Debtors’ business, accounting for approximately 4.8 percent of the Debtors’ total estimated

proved reserves as of June 30, 2019.

II.     Debtors’ Prepetition Corporate and Capital Structure.

        28.    Limited Partners investing in Sheridan II invested in one of three Debtor entities:

SPP II-A, Sheridan Production Partners II-B, L.P. (“SPP II-B”), and SPP II-M. SPP II-A and

SPP II-M acquired working interests in oil and gas properties; SPP-B purchased net profits

overriding royalty interests carved out of SPP II-M’s working interest. SPP II-A and SPP II-M

incurred loans to finance a portion of the costs of their acquisitions. SPP II-B is not a borrower

and has no debt. However, SPP II-B sold preferred equity to SIP II, the proceeds of which were

utilized to fund a portion of the purchase price paid by SPP II-B for the net profits overriding

royalty interests purchased from SPP II-M. SIP II procured loans to finance the purchase price

paid for the preferred equity. SIP II, SPP II-M, and SPP II-A are each borrowers under separate

reserve-based, term loan, and subordinated term loan facilities.

        29.    As of the Petition Date, the Sheridan II Borrowers have approximately $1.1 billion

of outstanding principal on their funded debt obligations. This consists of $66 million under the

Sheridan II Revolving Credit Facilities, $543.1 million under the Sheridan II Term Loan Facilities,

and $495.5 million under the Sheridan II Subordinated Term Loan Facilities. The Debtors’

aggregate debt load is depicted in the table below.


                               Origination                              Outstanding Principal
       Funded Debt                                    Maturity
                                  Date                                    Amount as of the
                                                                            Petition Date
                                            Secured Debt
Sheridan II Revolving Credit     February
                                                      June 2020               $66 million
          Facilities               2013
  Sheridan II Term Loan         December
                                                December 2020               $543.1 million
        Facilities                2013
                                       Total Secured Debt                   $609.1 million

                                                14
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 15 of 177




                                  Origination                                   Outstanding Principal
      Funded Debt                                        Maturity
                                     Date                                         Amount as of the
                                                                                    Petition Date

                                           Unsecured Debt
 Sheridan II Subordinated            October
                                                 October 2022                       $495.5 million
   Term Loan Facilities               2017

                                          Total Funded Debt                        $1,104.6 million

       30.       The following table depicts the current distribution of the Debtors’ debt load across

SIP II, SPP II-A, and SPP II-M:

                       Sheridan II Revolving       Sheridan II Term Loan         Sheridan II Subordinated
                          Credit Facilities               Facilities               Term Loan Facilities
                      Outstanding      Maturity    Outstanding      Maturity      Outstanding      Maturity
                        Principal                   Principal                      Principal
     SIP II           $55.4 million      6/4/20   $456.0 million     12/16/20    $416.0 million     10/6/22
    SPP II-A          $7.7 million       6/4/20   $63.4 million      12/16/20    $57.9 million      10/6/22
    SPP II-M          $2.9 million       6/4/20   $23.7 million      12/16/20    $21.6 million      10/6/22
      Total                  $66 million                $543.1 million                 $495.5 million
   Commitments

       A.        Secured Debt Obligations.

                 1.      The Sheridan II Revolving Credit Facilities.

       31.       SIP II, SPP II-M, and SPP II-A, as borrowers, and Bank of America, N.A. (“Bank

of America”), as administrative agent and collateral agent, and the lenders party thereto are each

party to one of three credit agreements dated as of October 6, 2010 (as such have been amended,

amended and restated, or otherwise modified from time to time prior to the Petition Date,

collectively, the “Sheridan II RBL Credit Agreements”). The Sheridan II RBL Credit Agreements

allow SIP II to access $55.4 million in revolving credit commitments, SPP II-M to access

$7.7 million in revolving credit commitments, and SPP II-A to access $2.9 million in revolving

credit commitments. The obligations under the Sheridan II Revolving Credit Facilities are secured

by first-priority liens in substantially all of the Sheridan II Borrowers’ assets, including, among

other things, equity pledges in the borrower’s assets, mortgages, and security interests in the oil

                                                    15
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 16 of 177



and gas assets and control agreements on bank accounts. As of the Petition Date, in the aggregate,

approximately $66.0 million remains outstanding under the Sheridan II Revolving Credit

Facilities, leaving no availability for additional borrowings. The maturity date on each of the

Sheridan II Revolving Credit Facilities is June 4, 2020.

                2.      The Sheridan II Term Loan Facilities.

       32.      SIP II, SPP II-M, and SPP II-A, as borrowers, and Bank of America, as

administrative agent and collateral agent, and the lenders party thereto are each party to one of

three credit agreements dated as of December 16, 2013 (as have been amended, amended and

restated, or otherwise modified from time to time prior to the Petition Date, collectively,

the “Secured Term Loan Agreements”) to provide three Sheridan II Term Loan Facilities. The

Sheridan II Secured Term Loan Agreements provide for $456.0 million in term loan commitments

to SIP II, $23.7 million in term loan commitments to SPP II-M, and $63.4 million in term loan

commitments to SPP II-A. The Sheridan II Term Loan Facilities share substantially the same

collateral package and are pari passu with the Sheridan II Revolving Credit Facilities. The

maturity date for the Sheridan II Term Loan Facilities is December 16, 2020. As of the Petition

Date, approximately $543.1 million in aggregate principal amount remained outstanding under the

Sheridan II Term Loan Facilities.

       B.       Unsecured Debt Obligations: The Sheridan II Subordinated Term Loan
                Facilities.

       33.      SIP II, SPP II-M, and SPP II-A, as borrowers, Wilmington Trust, N.A., as

administrative agent, and the lenders party thereto are each party to term loan credit agreements

dated as of October 6, 2017 (as have been amended, amended and restated, or otherwise modified

from time to time prior to the Petition Date, collectively, the “Subordinated Term Loan

Agreements”).        The Subordinated Term Loan Agreements provide for the Sheridan II

Subordinated Term Loan Facilities. The Sheridan II Subordinated Term Loan Agreements provide

                                                16
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 17 of 177



for $413.7 million in subordinated term loan commitments to SIP II, $21.5 million in subordinated

term loan commitments to SPP II-M, and $57.6 million in term loan commitments to SPP II-A.

Pursuant to the Subordination Agreements (as defined below), the Sheridan II Subordinated Term

Loan Facilities are payment subordinated to the Sheridan II Revolving Credit Facilities and the

Sheridan II Term Loan Facilities. The maturity date for the Sheridan II Subordinated Term Loan

Facilities is October 6, 2022. As of the Petition Date, in the aggregate, approximately $495.4

million in aggregate principal amount remained outstanding under the Sheridan II Subordinated

Term Loan Facilities. The original loan amount was for $391 million with an original interest rate

of 13.5% PIK. To date, the accrued PIK interest amounts to approximately $122.9 million with a

current interest rate of 17% PIK.

       C.      The Subordination Agreements.

       34.     The administrative and collateral agents under the Sheridan II RBL Credit

Agreements, the Secured Term Loan Agreements, and the Subordinated Term Loan Agreements

entered into three separate subordination agreements dated October 6, 2017, with respect to each

of the aforementioned SIP II, SPP II-M, and SPP II-A credit facilities (collectively,

the “Subordination Agreements”).      The Subordination Agreements set forth the agreements

between the respective agents under each of the Sheridan II Revolving Credit Facilities, the

Sheridan II Term Loan Facilities, and the Sheridan II Subordinated Term Loan Facilities with

respect to the rights and remedies of the various Lenders under each respective facility. Entry into

the Subordination Agreements was a condition for entry into amendments to the Sheridan II RBL

Credit Agreements and Secured Term Loan Agreements to allow the Sheridan II Borrowers to

obtain access to the Sheridan II Subordinated Term Loan Facilities.            The Subordination

Agreements provide that the obligations of SIP II, SPP II-M, and SPP II-A, respectively, under the

Sheridan II Subordinated Term Loan Facilities are payment subordinated to the obligations of such

                                                17
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 18 of 177



entity under the respective silo of the Sheridan II Revolving Credit Facilities and the Sheridan II

Term Loan Facilities. Further, the Subordination Agreements provide that if an agent or Sheridan

II Subordinated Term Lender receives payment in contravention of the priorities set forth in the

Subordination Agreements, the respective agent or lender is required to turn over such payment to

the collateral agent for the Sheridan II Revolving Lenders and the Sheridan II Term Lenders.

       D.      Hedging Obligations.

       35.     SPP II-A, SPP II-B, and SPP II-M maintain a portfolio of hedging arrangements in

an effort to protect revenues from commodity price downturns. These hedging arrangements

involve entering into commodity-price derivative contracts with third-party financial institutions

(the “Prepetition Hedging Arrangements”). All of the counterparties to the Prepetition Hedging

Arrangements are also Sheridan II Revolving Lenders. The Prepetition Hedging Arrangements

currently consist primarily of oil and natural gas swaps and collars. As of the Petition Date, the

obligations under the Prepetition Hedging Arrangements were equal in priority to the obligations

under, and secured by equal liens in the collateral under, the Sheridan II Revolving Credit

Facilities. The Prepetition Hedging Arrangements have helped the Debtors stave off this in-court

restructuring for years. Because of hedged positions in place near $90/Bbl when the commodity

price deteriorated in late 2014, the Debtors were able to sustain their businesses for several years

while simultaneously repaying a substantial portion of their debt through 2016.

       36.     Historically, SPP II-A, SPP II-B, and SPP II-M hedged over 80% of forecasted

production at the time of acquisition. Additional hedges were placed as the acquisition hedges

rolled off, at then current prices on smaller volumes. By removing some measure of commodity

price volatility, the hedge portfolio helped mitigate the effects of a sustained decline in commodity

prices but, conversely, prevented the Debtors from benefitting fully from recent rises in commodity

prices. As of the Petition Date, approximately 55% of the Debtors’ average projected production

                                                 18
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 19 of 177



was hedged through 2019, and the Debtors’ hedging portfolio had a negative fair market value to

the Debtors of approximately $6 million.

III.   Debtors’ Corporate Structure and Intercompany Transactions.

       37.     The chart below depicts the Debtors’ current corporate structure, which is also

attached hereto as Exhibit B:

                                    Sheridan II Corporate Structure




       38.     The Debtors’ corporate structure was designed to accommodate the different needs

of a diverse group of investors. The Debtors’ oil and gas assets are held by Holdco II, which holds

bare legal title to the assets for the benefit of SPP II-M and SPP II-A. SPP II-M, SPP II-A, and

SPP II-B are the fund-level entities through which the Limited Partners have invested in Sheridan

II. The Limited Partners who contributed to SPP II-A generally consist of taxable entities, and the

Limited Partners who contributed to SPP II-B generally consist of tax-exempt entities. The

Limited Partners who contributed to SPP II-M generally consist of current and former executives,

directors, principals, and investment professionals of the Manager and its non-debtor affiliate,

SPC, as well as members of Warburg Pincus. Use of separate investment vehicles in this manner
                                                  19
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 20 of 177



is typical amongst private funds similar to the Debtors because tax-exempt and taxable investors

operate under different tax rules, laws, and regulations. Due to this structure, SPP II-B is not a

borrower and has no debt. However, SPP II-B sold preferred equity to SIP II, the proceeds of

which were utilized to fund a portion of the purchase price paid by SPP II-B for a net profits

overriding royalty interest purchased from SPP II-M. SIP II incurred loans to finance the purchase

price paid for the preferred equity.

IV.    Events Leading to the Chapter 11 Filing.

       A.      Market and Industry-Specific Challenges.

       39.     Oil and natural gas prices have declined substantially since June 2014, when West

Texas Intermediate (“WTI”) crude oil sold for as high as $107.26 per barrel, before dropping to as

low as $26 per barrel in January 2016. WTI crude oil prices remain at approximately $54.85 per

barrel as of the Petition Date. Prices realized by the Debtors for crude oil produced and sold in the

Permian Basin have been further depressed since 2018 due to “price differentials”—the difference

in price received for sales of oil in the Permian Basin as compared to sales at the Cushing,

Oklahoma sales hub or sales of sour crude oil. The differentials are largely attributable to

take-away capacity constraints caused by increases in supply exceeding available transportation

infrastructure. During 2018, Permian Basin crude oil at times sold at discounts relative to sales at

the Cushing, Oklahoma hub of $16 per barrel or more. Price differentials have narrowed as

additional take-away capacity has come online, but crude oil still sells in the Permian Basin at a

discount relative to Cushing prices.

       40.     Similarly, the Henry Hub natural gas spot market price fell from a peak of $5.39

per million British thermal units (“MMBtu”) in January 2014 to $1.73 per MMBtu by March 2016,

and remains at approximately $2.62 per MMBtu as of the Petition Date. In 2019, natural gas prices




                                                 20
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 21 of 177



at the Waha hub in West Texas have at times been negative, meaning that the Debtors have at

times either had to shut in production or pay purchasers to take the Debtors’ natural gas.

       41.      The difficulties faced by the Debtors are consistent with those faced industry wide.

Historically, the markets for oil, natural gas, and NGLs have been volatile, and they likely will

continue to be volatile, especially given current geopolitical and economic conditions. Among the

factors causing such volatility are the domestic and foreign supply of oil and natural gas, the ability

of OPEC members to comply with the agreed upon production cuts, social unrest and political

instability, particularly in major oil and natural gas producing regions outside the United States,

and the levels and growth of domestic and global economic activity. In particular, the U.S. “Shale

Revolution”—the implementation of horizontal drilling and hydraulic fracking techniques to

unlock oil and natural gas from previously non-producible shale formations—has resulted in a

dramatic increase in U.S. crude oil and natural gas production, greatly increasing supplies at a time

of uncertain demand. Although prices have recovered somewhat from their lows at the beginning

of 2016, they still remain 30%–40% below the sustained higher price environment seen from 2011

through 2014.

                             Decline of Oil and Gas Prices Over Time
   WTI Crude Oil Closing Prices                            Natural Gas Henry Hub Closing Prices




       42.      These market conditions have affected oil and gas companies at every level of the

industry around the world. Although all companies in the oil and gas industry have been affected

at some level, independent oil and gas companies such as Sheridan II have been especially hard

                                                  21
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 22 of 177



hit, as their revenues primarily are generated from the sale of unrefined oil, natural gas, and NGLs.

Hundreds of oil and gas companies have filed for chapter 11 since the beginning of 2015, including

Sanchez Energy, Halcon Resources, Legacy Reserves, White Star Petroleum, Vanguard Natural

Resources, Inc., Rex Energy Corporation, EV Energy Partners, LP, Fieldwood Energy LLC, Stone

Energy Corporation, Parker Drilling Company, Gastar Exploration, Inc., EXCO Resources, Inc.,

Bonanza Creek Energy, Inc., Memorial Production Partners LP, Seadrill Limited, and Cobalt

International Energy, Inc. Numerous other oil and gas companies have defaulted on their debt

obligations, negotiated amendments or covenant relief with creditors to avoid defaulting, or

effectuated out-of-court restructurings. The current volatility in the commodity markets has made

it especially difficult for some companies to execute on any viable out-of-court restructuring

alternatives.

        B.      Financial Responses and the 2017 Subordinated Term Loan.

        43.     The Debtors were not immune to these macroeconomic forces. From the beginning

of the downturn, the Debtors took steps to reduce expenditures. These efforts included various

other measures to reduce Debtors’ costs of salaries and benefits, information and technology, tax,

legal, engineering, and audit expenses, occupancy and insurance expenses, and other general and

administrative costs. These steps included reductions in force in February 2016 and January 2019

and, in October 2018, a move to less expensive office space.

        44.     As depicted below, these efforts have resulted in significant savings for the Debtors.




                                                 22
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 23 of 177



                                     Sheridan II Cost Savings
                                                      2018       2019 (estimated)     Savings
      Salaries and benefits                       $11,819                   $8,837    ($2,982)
      Information technology                         2,168                   1,997       (171)
      Tax/legal/engineering/audit                    1,461                   1,161       (300)
      Occupancy                                      1,093                     680       (413)
      Insurance                                        255                     246          (9)
      Other                                            411                     493          82
      G&A, gross                                  $17,207                 $13,414     ($3,793)
      Overhead recovery                            (2,244)                 (2,070)         174
      G&A, net                                    $14,963                 $11,344     ($3,619)

       45.     Additionally, the Debtors made certain organizational changes to streamline

operations and implemented various measures to reduce lease operating expense.

       46.     The Debtors’ hedging portfolio also played an integral role in their efforts to stave

off bankruptcy. From 2014 through 2017, the average strike price of the Debtors’ hedging

agreements was between $92 and $75 per barrel. These “in-the-money” hedging arrangements

provided substantial revenue support to the Debtors, who received approximately $500 million in

cash related to this positive hedging activity. The Debtors used almost all of these funds to pay

down a substantial portion of the Sheridan II Revolving Credit Facilities and the Secured Term

Loan Agreements. Since 2017, the Debtors maintained their hedging practices at prevailing

market prices with an average strike price of $52–$54. Due to the high percentage of the Debtors’

production that is hedged, the Debtors have not fully benefited from upswings in market pricing

occurring in late 2018 and early 2019.

       47.     The Debtors recognized that cost savings and hedging alone would not insulate

them from the depressed commodities market, so the Sheridan II Borrowers turned to the capital

markets. In March 2017, the Debtors and Evercore began contacting investors regarding either a

preferred equity or junior debt investment in Sheridan II. Through Evercore, the Debtors contacted

over 50 potential investors regarding the investment opportunity. The Debtors and Evercore

subsequently facilitated a fulsome diligence process, populating a dataroom with over

                                                23
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 24 of 177



200 documents, conducting numerous management presentations for interested Lenders, and

responding to over 140 follow-up diligence requests.

       48.        Following this diligence process, on October 6, 2017, the Debtors entered into the

Sheridan II Subordinated Term Loan Facilities, and simultaneously SPP II-A, SPP II-B, and

SPP II-M recalled $64 million in previous distributions from the Limited Partners. The proceeds

of the debt financing, the equity raise, and the funds generated from the hedging portfolio were

used to pay down approximately $450 million of the Sheridan II Revolving Credit Facilities.

Simultaneously with the pay down of those facilities, the Sheridan II Borrowers extended the

maturity of the Sheridan II Revolving Credit Facilities to June 2020 and obtained a borrowing base

redetermination holiday until March 2019.

       49.        Although this transaction brought the Sheridan II Borrowers temporary reprieve,

they were still burdened with a significant debt load and their liquidity situation did not improve.

The Debtors’ debt to EBITDA ratio is depicted below, as compared to other small-cap E&P

companies’ ratios. For the year 2019, the Debtors estimate that their total debt to EBITDA ratio

will be approximately 21.1x, approximately 9.5 times the median for an entity with their market

capitalization.




       50.         Although oil prices improved during the first three-quarters of 2018, with WTI

ultimately reaching a high of $74.96 in October 2018, over the next two months prices retreated
                                                  24
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 25 of 177



significantly, giving back much of the gains since 2016. Furthermore, the West Texas Sour

(“WTS”) differential hit a low in September of 2018 at $16.21/Bbl significantly worse than the

historical average for the posting. Approximately 95% of the Debtors’ assets are subject to either

WTS or Midland-Cushing basis differentials. The Debtors have also experienced substantial

natural gas margin pressure from the differential shock created by midstream takeaway capacity

issues in the Permian Basin. As a result of these factors, combined with the Debtors’ inability to

take advantage of increased spot prices due to their hedging portfolio, the liquidity of the Debtors

has continued to deteriorate throughout 2018 to the present.

       51.     As a result, as the second anniversary of the execution of the Sheridan II

Subordinated Term Loan Facilities approached, the performance of the Debtors’ assets, when

combined with the recent commodity price and differential volatility, made meeting the Debtors’

obligations challenging, if not impossible.

       C.      Governance and Appointment of Special Committees.

       52.     The Debtors are managed and operated by Manager, which in turn acts at the

direction of an eight member investment committee (the “Investment Committee”), comprised of

Lisa Stewart, as Executive Chairman, two members appointed by Warburg Pincus, four

independent directors, and one additional member of the Sheridan Group’s management. The

Investment Committee is responsible for making investment decisions for all entities included in

Sheridan II.

       53.     In connection with their restructuring efforts, the Investment Committee

established special committees of disinterested directors at certain of the Debtors to determine and

decide potential conflicts matters between the Debtors, on the one hand, and Manager, SPC,

Warburg Pincus, Limited Partners, and entities which make up Sheridan I, on the other. To that

end, on January 29, 2019, the Investment Committee established a special committee at each of

                                                25
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 26 of 177



SPP II-A, SPP II-B, SPP-M, and SIP II (collectively, the “Fund II Special Committees”) and

appointed two disinterested directors, Alan J. Carr and Jonathan F. Foster, to serve on the Fund II

Special Committees (collectively, the “Special Committee Members”). Quinn Emanuel Urquhart

& Sullivan, LLP has been retained as independent counsel, and Opportune LLP has been retained

as an independent financial advisor, with both acting at the Special Committee Members’ sole

direction to assist in the discharge of their duties.

        54.     The Special Committee Members and their professionals acting at their sole

direction have commenced an independent investigation (which remains ongoing as of the Petition

Date) into interested party issues in connection with a potential sale, restructuring, reorganization,

or other recapitalization transactions and related financings. The Special Committee Members

may also conduct inquires or investigations relating to any conflicts matters as the Fund II Special

Committees deem necessary in its business judgment. Specifically, the duties of the Special

Committee Members include evaluating a restructuring transaction, approving or terminating the

Restructuring Transactions, participating in consultation with management and advisors, and if

necessary, authorizing approval of a restructuring. The Debtors expect that the Special Committee

Members will be in a position to make a final recommendation whether the releases contemplated

by the Plan are appropriate in advance of the Debtors’ proposed confirmation hearing.

        D.      Discussions with Creditors.

        55.     Beginning in late 2018, the Debtors organized and commenced comprehensive

restructuring negotiations with creditors, including the agent under the Sheridan II Revolving

Credit Facilities and Sheridan II Term Loan Facilities, the steering committees of the Sheridan II

Revolving Lenders and the Sheridan II Term Lenders, and the Sheridan II Subordinated Term

Lenders. Substantive discussions with the Senior Secured Lenders centered around both the terms

of a comprehensive restructuring transaction as well as avoiding a potential default under the

                                                   26
        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 27 of 177



Sheridan II Revolving Credit Facilities and Sheridan II Term Loan Facilities. As of December 31,

2018, the Debtors were out of compliance with the current ratio covenant under the Sheridan II

Revolving Credit Facilities and the Sheridan II Term Loan Facilities. To avoid an event of default,

on March 29, 2019, the SPP II-M, SPP II-A and SIP II entered into waiver agreements with the

Lenders under the Sheridan II Revolving Credit Facilities and Sheridan II Term Loan Credit

Agreements to waive this non-compliance until May 31, 2019 (the “2019 Waivers”). The 2019

Waivers provided the Debtors with runway to continue negotiating the terms of a comprehensive

restructuring with the holders of their funded debt.

        56.    Specifically, the Debtors initiated discussions with the advisors to the Sheridan II

Revolving Lenders, the Sheridan II Term Lenders, and the Sheridan II Subordinated Term Lenders

and began facilitating a substantial due diligence process. These discussions focused on the full

equitization of the Sheridan II Subordinated Term Loan Facilities and the allocation of the New

Common Stock between the Sheridan II Term Loan Facilities, the Sheridan II Revolving Credit

Facilities, and the Sheridan II Subordinated Term Loan Facilities. In the time leading up to

solicitation, the Debtors and their advisors engaged in a substantial due diligence process with the

Sheridan II Subordinated Term Loan Lenders to facilitate a consensual deal.

        57.    The Debtors also provided updates regarding the Debtors’ financial condition to,

and engaged in extensive negotiations with, the Sheridan II Subordinated Term Lenders leading

up to the Petition Date. Beginning in February 2019, the Debtors encouraged the Sheridan II

Subordinated Term Lenders to make a new-money restructuring proposal. Throughout the

process, the Debtors were transparent that, absent a significant new money investment, it would

be necessary to equitize a meaningful portion of the funded debt obligations through and including

a significant amount of the Sheridan II Term Loan Facilities and the Sheridan II Revolving Credit

Facilities.

                                                27
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 28 of 177



       58.     On May 14, 2019, the Sheridan II Subordinated Term Lenders submitted a proposal

contemplating a new-money investment on terms that were not acceptable to the steering

committees of both the Sheridan II Revolving Lenders and the Sheridan II Term Lenders.

Subsequently, the Debtors, Senior Secured Lenders, and Sheridan II Subordinated Term Lenders

exchanged proposals with materially similar terms to those under the Plan but with differing

positions on the allocation of consideration between the Senior Secured Lenders and the Sheridan

II Subordinated Term Lenders. Ultimately, in the weeks leading up to the Petition Date, the

Debtors, Senior Secured Lenders, and Sheridan II Subordinated Term Loan Lenders reached an

agreement as incorporated in the RSA and reflected in the Plan.

       E.      Marketing Efforts.

       59.     In parallel with their efforts to negotiate a consensual equitization, the Debtors, with

the assistance of Evercore, commenced a comprehensive marketing process for a going-concern

sale. The Debtors and Evercore ultimately contacted approximately 900 potential investors from

a diverse group of potential buyers seeking bids for all or substantially all of the Debtors’ assets.

On July 16, 2019, the Debtors received eight bids following expiration of the first-round bid

deadline. The Debtors are continuing negotiations with these bidders in an effort to achieve the

highest and best offer for their assets at a price supported by their Senior Secured Lenders. The

Debtors will seek to continue the sale process throughout these chapter 11 cases. Accordingly, the

Plan includes a sale “toggle” feature allowing for a potential Asset Sale Restructuring if supported

by a majority of the Senior Secured Lenders and accomplished through the Plan.

       F.      Restructuring Support Agreement.

       60.     In the period leading up to the Petition Date, the Debtors provided Lenders’

advisors and principals substantial due diligence, and the parties held numerous meetings and

telephone conferences among both advisors and principals over months of hard-fought, arms’

                                                 28
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 29 of 177



length negotiations. As a result of these efforts, on September 9, 2019, the Debtors and the

consenting lenders agreed to the terms of the RSA. The RSA contemplates a prepackaged plan of

reorganization that will implement a massive deleveraging of the Debtors’ balance sheet.

       61.       The RSA contemplates that the Restructuring Transactions will involve the

equitization of the vast majority of the Sheridan II secured and unsecured debt (the “Equitization

Restructuring”), unless the Debtors, with the consent of a specified threshold of the Senior Secured

Lenders, agree to sell all or substantially all their assets to a third-party purchaser pursuant to the

Plan (the “Asset Sale Restructuring”).         If the restructuring is consummated through the

Equitization Restructuring, the Debtors’ corporate structure will be streamlined under a single

holding company, New Sheridan, owned by the current Lenders, which holding company, either

directly or through one of its subsidiaries, will acquire all of the assets of the Debtors. Whether

confirmed and consummated through the debt-for-equity transaction or a sale transaction, the Plan

will resolve these chapter 11 cases, will cut off the expense of bankruptcy, and will permit the

Debtors to distribute value to their stakeholders in a timely manner.

       62.       With the RSA in hand, the Debtors completed solicitation of the prepackaged Plan

prior to the Petition Date.

       63.       The RSA contemplates, and the Plan reflects, the following stakeholder recoveries:

       •     Holders of Administrative Claims and Other Priority Claims will receive payment in
             full in cash;

       •     Holders of Allowed DIP Claims will receive either:

             •   if the DIP Lender holds an Allowed New Money DIP Claim: (i) in an Equitization
                 Restructuring, a Pro-Rata share of Tranche A of the First-Out/Second-Out Exit
                 Facility; or (ii) in an Asset Sale Restructuring, payment in full in cash; and

             •   if the DIP Lender holds an Allowed Roll-Up DIP Claim: (i) in an Equitization
                 Restructuring, a Pro-Rata share of Tranche B of the First-Out/Second-Out Exit
                 Facility; or (ii) in an Asset Sale Restructuring, payment in full in cash;



                                                  29
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 30 of 177



       •     Sheridan II Revolving Lenders and Sheridan II Term Lenders will receive either: (i) in
             an Equitization Restructuring, their ratable share of (a) Tranche C of the Last-Out Exit
             Facility and (b) 95% of the New Common Stock; or (ii) in an Asset Sale Restructuring,
             their ratable share of the sale proceeds up to the allowed amount of their claims, less
             the sale proceeds given to junior stakeholders;

       •     Sheridan II Subordinated Term Lenders, other than the Applicable Affiliates (as
             defined in the Plan), will receive either:

             •   (i) in an Equitization Restructuring, their ratable share of (a) 5% of the New
                 Common Stock; or (ii) in an Asset Sale Restructuring, their ratable share of
                 $9,000,000 of the sale proceeds; and

       •     General Unsecured Claims will be Reinstated or otherwise receive payment in full in
             cash.

       64.       The Debtors also maintain a broad “fiduciary out” under the RSA. Specifically,

Section 7.03(a) of the RSA provides, in part, that nothing will require the Debtors to take any

action or to refrain from taking any action with respect to the restructuring transactions to the

extent taking or failing to take such action would be inconsistent with applicable law or their

fiduciary obligations under applicable law. Moreover, Section 7.03(b) of the RSA permits the

Debtors to, among other things, participate in, consider, respond to, and facilitate discussions of

potential unsolicited alternative restructuring proposals.

       65.       The RSA requires that the Debtors proceed in accordance with the RSA milestones,

including securing confirmation of the Plan by November 14, 2019, within 60 days after the

Petition Date. In light of the Debtors’ extensive prepetition marketing efforts, the timeline from

the anticipated Petition Date to the confirmation hearing provides more than sufficient time to

administer these Chapter 11 Cases in a manner that gives all parties in interest a full and fair

opportunity to participate in the process. As discussed above, the Debtors have filed a scheduling

motion to be heard at the first day hearing requesting a confirmation hearing on October 17, 2019.

On September 9, 2019, the Special Committee Members and Investment Committee approved the

Debtors’ entry into the RSA.


                                                 30
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 31 of 177



       G.       Proposed DIP Financing.

       66.      The Sheridan II Borrowers have also secured debtor-in-possession financing

facilities from certain of their current Sheridan II Revolving Lenders and the Sheridan II Term

Lenders (the “DIP Facility”), as further described in the Debtors’ debtor-in-possession financing

motion, filed concurrently with this declaration. The DIP Facility terms provide for approximately

$100 million in aggregate financing and the consensual use of cash collateral. These funds will be

used to administer these chapter 11 cases and for operating, working capital, and other general

corporate purposes, such as paying fees, costs, and expenses incurred in connection with these

transactions.

       67.      I, together with other members of Debtors’ management and their advisors, have

analyzed the Debtors’ cash flow and determined that the company would not have sufficient

liquidity for their operations and these chapter 11 cases without the DIP Facility. The DIP Facility

provides the Debtors and their creditor constituencies with postpetition financing on the best

available terms, allows the Debtors to continue operating their businesses and operations on a

postpetition basis, and halts the further accrual of interest under the Sheridan II Borrowers’ various

prepetition debt instruments. As such, and as detailed further in other declarations in support for

the DIP Facility, the Debtors believe that these restructuring transactions are in the best interest of

their stakeholders and the estates.

V.     First Day Motions.

       68.      Contemporaneously herewith, the Debtors have filed a number of First Day

Motions seeking orders granting various forms of relief intended to stabilize the Debtors’ business

operations, facilitate the efficient administration of these chapter 11 cases, and expedite a swift

and smooth restructuring of the Debtors’ balance sheet. I have reviewed each of the First Day

Motions. I believe that the relief requested in the First Day Motions is necessary to allow the


                                                  31
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 32 of 177



Debtors to operate with minimal disruption during the pendency of these chapter 11 cases. A

description of the relief requested and the facts supporting each of the First Day Motions is detailed

in Exhibit A.

                            [Remainder of page intentionally left blank]




                                                 32
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 33 of 177



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

Dated: September 15, 2019                   /s/ Lisa A. Stewart
                                            Lisa A. Stewart
                                            Executive Chairman and Chief Investment Officer
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 34 of 177



                             Exhibit A

              Evidentiary Support for First Day Motions
          Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 35 of 177



                                Administrative and Procedural Motions
                                                                                  1




I.        Debtors’ Emergency Motion for Entry of an Order Directing Joint Administration of
          Related Chapter 11 Cases (“Joint Administration Motion”).

          1.      Pursuant to the Joint Administration Motion, the Debtors request entry of an order

directing procedural consolidation and joint administration of these chapter 11 cases. Given the

integrated nature of the Debtors’ operations, joint administration of these chapter 11 cases will

provide significant administrative convenience without harming the substantive rights of any party

in interest. Many of the motions, hearings, and orders in these chapter 11 cases will affect each of

the Debtor entities. The entry of an order directing joint administration of these chapter 11 cases

will reduce fees and costs by avoiding duplicative filings and objections. Joint administration also

will allow the Office of the United States Trustee for the Southern District of Texas and all parties

in interest to monitor these chapter 11 cases with greater ease and efficiency. Accordingly, on

behalf of the Debtors, I respectfully submit that the relief requested in the Joint Administration

Motion should be approved by the Court.

II.       Debtors’ Emergency Application for Entry of an Order Authorizing the Employment
          and Retention of Prime Clerk LLC as Claims, Noticing, and Solicitation Agent
          (“Claims and Noticing Agent Application”).

          2.      Pursuant to the Claims and Noticing Agent Application, the Debtors seek entry of

an order appointing Prime Clerk LLC as the Claims and Noticing Agent for the Debtors in their

chapter 11 cases to: (a) serve as the noticing agent to mail notices to the estates’ creditors, equity

security holders, and other parties in interest; (b) provide computerized claims, objection,

solicitation, and balloting-related services; and (c) provide expertise, consultation, and assistance




1
      Capitalized terms used but not defined herein have the meanings ascribed to them in the applicable First Day
      Motion.
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 36 of 177



in claim and ballot processing and other administrative services with respect to these chapter 11

cases.

         3.     I believe that the appointment of Prime Clerk will provide the most effective and

efficient means of ensuring creditors receive sufficient notice and have their claims adjudicated

properly.     Further, Prime Clerk will relieve the Debtors and/or the Clerk’s Office of the

administrative burden of noticing, administering claims, and soliciting and tabulating votes. The

appointment of Prime Clerk is in the best interests of both the Debtors’ estates and their creditors.

Accordingly, on behalf of the Debtors, I respectfully submit that the relief requested in the Claims

and Noticing Agent Application should be approved by the Court.

III.     Debtors’ Emergency Motion for Entry of an Order Authorizing the Debtors to File a
         Consolidated List of Creditors and a Consolidated List of the 50 Largest Unsecured
         Creditors.

         4.     Pursuant to the Creditor Matrix Motion, the Debtors seek entry of an order

authorizing the Debtors to file a consolidated creditor matrix and list of the 50 largest general

unsecured creditors in lieu of submitting separate mailing matrices and creditor lists for each

Debtor.

         5.     I believe that permitting the Debtors to maintain a single consolidated list of

creditors, in lieu of filing a separate creditor matrix for each Debtor, will maximize the value of

the Debtors’ estates and is in the interests of all of the Debtors’ stakeholders. The preparation of

separate lists of creditors for each Debtor would be expensive, time consuming, and

administratively burdensome. Accordingly, on behalf of the Debtors, I respectfully submit that

the relief requested in the Creditor Matrix Motion should be approved by the Court.




                                                 3
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 37 of 177



IV.    Debtors’ Emergency Motion for Entry of an Order (I) Scheduling a Combined
       Disclosure Statement Approval and Plan Confirmation Hearing, (II) Establishing a
       Plan and Disclosure Statement Objection Deadline and Related Procedures,
       (III) Approving the Solicitation Procedures, (IV) Approving the Combined Notice,
       and (V) Waiving the Requirements that the U.S. Trustee Convene a Meeting of
       Creditors and the Debtors File Schedules and SOFAs (“Scheduling Motion”).

       6.      Pursuant to the Scheduling Motion, the Debtors request entry of an order:

(a) scheduling a Combined Hearing on confirmation of the Debtors’ Plan and the adequacy of the

Debtors’ Disclosure Statement; (b) establishing the Objection Deadline for filing objections to the

adequacy of the Disclosure Statement and confirmation of the Plan and approving related

procedures; (c) approving the Solicitation Procedures regarding votes to accept or reject the Plan;

(d) approving the form and manner of the Combined Notice, which provides notice of

commencement of these chapter 11 cases and the Combined Hearing; (e) conditionally

(i) directing that the U.S. Trustee not convene a Creditors’ Meeting under section 341(e) of the

Bankruptcy Code, provided that the Plan is confirmed within seventy-five (75) days of the Petition

Date, and (ii) waiving the requirement that the Debtors file statements of financial affairs and

schedules of assets and liabilities, provided that the Plan is confirmed within seventy-five (75) days

of the Petition Date; and (f) allowing the notice period for the Disclosure Statement and Combined

Hearing to run simultaneously.

       7.      In connection with the foregoing, the Debtors request that the Court approve the

following Confirmation Schedule:

                               Event                               Date
               Voting Record Date                                    August 13, 2019
               Solicitation Commencement Date                      September 4, 2019
               Voting Deadline                                   September 11, 2019
               Petition Date                                     September 15, 2019
                                                      September 20, 2019, or as soon
               Publication Deadline                   as reasonably practicable
                                                      thereafter


                                                  4
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 38 of 177




                             Event                                 Date
              Objection Deadline                                   October 15, 2019
              Reply Deadline                                        October 16, 2019
              Combined Hearing                                     October 17, 2019

       8.      The Debtors commenced solicitation of votes on the Plan prior to the Petition Date,

on September 4, 2019. On the Solicitation Commencement Date, the Debtors’ Claims and

Noticing Agent mailed, or caused to be delivered, to Holders of Claims in Voting Classes entitled

to vote to accept or reject the Plan as of August 13, 2019, Solicitation Packages including (a) the

Disclosure Statement (including all exhibits) and (b) a customized paper ballot. The Debtors will

also mail, or cause to be delivered, to Holders or potential Holders of Claims or Interests in the

non-voting Classes, the Opt-Out Form, which (a) informs recipients of their status as Holders or

potential Holders of Claims or Interests in non-voting Classes, (b) provides the full text of the

releases, exculpation, and injunction provisions set forth in the Plan, (c) includes a form by which

Holders could elect to opt out of the Third-Party Release included in the Plan by checking a

prominently featured and clearly labeled box, and (d) encloses a postage prepaid, return-addressed

envelope in which Holders can return their Opt-Out Form to the Claims and Noticing Agent.

Additionally, certain Holders of Claims and Interests were not provided a Solicitation Package

because such Holders are: (a) unimpaired under, and conclusively presumed to accept, the Plan;

or (b) impaired, entitled to receive no distribution on account of such claims or interests under the

Plan, and deemed to reject the Plan.

       9.      The Scheduling Motion also seeks approval of the Combined Notice, which will be

served upon the Debtors’ creditor matrix and all Holders of Claims and Interests of record. The

Combined Notice will: (a) provide notice of the commencement of these chapter 11 cases;

(b) provide a brief summary of the Plan; (c) disclose the date and time of the Combined Hearing;




                                                 5
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 39 of 177



(d) disclose the date and time of the Objection Deadline and the procedures for objecting to the

Disclosure Statement and the Plan; and (e) provide the record date for receiving distributions under

the Plan.

       10.     I believe that the relief requested in the Scheduling Motion is in the best interests

of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors

to continue to operate their business in chapter 11 without disruption.              Specifically, the

Confirmation Schedule reflects milestones that were heavily negotiated as part of the RSA and a

key inducement factor for creditors’ support of these chapter 11 cases. I believe that the proposed

Confirmation Schedule provides ample time for any interested party to participate in these chapter

11 cases and will preserve significant value for the Debtors’ estates and their stakeholders, as more

fully set forth in the Scheduling Motion. Accordingly, on behalf of the Debtors, I respectfully

submit that the Court should approve the Scheduling Motion.

                                        Operational Motions

V.     Debtors’ Emergency Motion for Entry of Interim and Final Orders Authorizing the
       Payment of Certain Prepetition and Postpetition Taxes and Fees (“Taxes Motion”).

       11.     Pursuant to the Taxes Motion, although the Debtors believe that they are

substantially current with respect to their payment of Taxes and Fees, the Debtors seek authority

pursuant to the Taxes Motion to (directly or through SPC) make payments where: (a) Taxes and

Fees accrue or are incurred postpetition; (b) Taxes and Fees accrued or were incurred prepetition

but were not paid prepetition or were paid in an amount less than actually owed; (c) Taxes and

Fees paid prepetition by SPC on behalf of the Debtors were lost or otherwise not received in full

by any of the Authorities; or (d) Taxes and Fees incurred for prepetition periods may become due

after the commencement of these chapter 11 cases. The Debtors (directly or through SPC) collect,




                                                   6
          Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 40 of 177



withhold, and incur sales, use, income, franchise, withholding, severance, fuel, and property taxes,

as well as other business, environmental, and regulatory fees in the ordinary course of business.

          12.   Non-Debtor affiliate SPC performs administrative duties associated with the Taxes

and Fees on behalf of the Debtors, which duties include remitting the Taxes and Fees to various

federal, state, and local governments, including taxing and licensing authorities. The Debtors

advance payments to, or reimburse SPC through, intercompany transactions. The Debtors estimate

that approximately $5.7 million in Taxes and Fees relating to the prepetition period will become

due and owing to the Authorities after the Petition Date. SPC, on behalf of the Debtors, pays the

Taxes and Fees to the Authorities on a periodic basis, remitting them semi-weekly, monthly,

quarterly, semi-annually, or annually, depending on the nature and incurrence of a particular Tax

or Fee.

          13.   I believe that failing to pay the Taxes and Fees could materially disrupt the Debtors’

business operations. The Authorities could initiate audits, suspend operations, file liens, or seek

to lift the automatic stay, which would unnecessarily divert the Debtors’ attention from the

reorganization process. Further, unpaid Taxes and Fees may result in penalties, the accrual of

interest, or both, which could negatively affect the Debtors’ business. Finally, the U.S. Trustee

requires that debtors pay all tax obligations arising after the Petition Date in full when due.

          14.   In light of the foregoing, I believe that the relief requested in the Taxes Motion is

in the best interests of the Debtors’ estates, their creditors, and all other parties in interest, and will

enable the Debtors to continue to operate their business during these chapter 11 cases without

disruption. Accordingly, on behalf of the Debtors, I respectfully submit that the relief requested

in the Taxes Motion should be approved.




                                                    7
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 41 of 177



VI.    Debtors’ Emergency Motion for Entry of Interim and Final Orders Authorizing the
       Debtors to (I) Continue to Operate their Cash Management System, (II) Honor
       Certain Prepetition Obligations Related Thereto, (III) Maintain Existing Business
       Forms, and (IV) Perform Intercompany Transactions (“Cash Management
       Motion”).

       15.     Pursuant to the Cash Management Motion, the Debtors seek entry of interim and

final orders authorizing the Debtors (directly or through SPC) to (a) continue to operate their Cash

Management System, (b) honor certain prepetition obligations related thereto, (c) maintain existing

Business Forms in the ordinary course of business, and (d) continue to perform the Intercompany

Transactions consistent with historical practice.

       16.     In the ordinary course of business, the Debtors and certain of their non-Debtor

affiliates operate a complex cash management system (the “Cash Management System”). The

Debtors use the Cash Management System to collect, transfer, and disburse funds generated from

their operations and to facilitate cash monitoring, forecasting, and reporting.          The Cash

Management System is specifically tailored to meet the operating needs of the Debtors and their

non-Debtor affiliates by enabling participants to effectively and centrally control and monitor

corporate funds, reduce administrative expenses by facilitating the movement of funds, and

enhance the development of accurate account balances and related information. The Debtors

maintain daily oversight of the Cash Management System to implement cash management controls

for entering, processing, and releasing funds, including in connection with Intercompany

Transactions. Additionally, the Debtors’ corporate accounting department regularly reconciles the

Debtors’ books and records to ensure that all transactions are accounted for properly.

       A.      Cash Collection and Distribution.

       17.     Non-Debtor affiliate, SPC, maintains three Depository Accounts at Wells Fargo

and Debtor, Sheridan Holding Company II, LLC, maintains the HoldCo II Depository Account at

Wells Fargo. The HoldCo II Depository Account and the three Depository Accounts collect


                                                    8
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 42 of 177



revenue generated by the Debtors’ and their non-Debtor affiliates’ operating activities, including

oil and gas sales, royalty receipts, and joint interest billing reimbursements. Incoming funds

generated by the Debtors’ oil and gas sales and royalty receipts are deposited directly into one of

three Depository Accounts. In contrast, the Debtors’ joint interest billing reimbursements are

deposited into a single JIB Depository Account maintained by SPC.

       18.     As promptly as practicable, but in no event later than three business days after SPC

receives reconciliation documentation, funds contained in the Depository Accounts maintained by

SPC are transferred to the HoldCo II Depository Account. The HoldCo II Depository Account

serves as the Debtors’ centralized main operating account to which receipts are deposited and from

which disbursements are made throughout the Cash Management System as necessary. SPC also

maintains a Master Operating Account funded from the Holdco II Depository Account and

concentration accounts held by non-Debtor affiliates. No more than three days before the

applicable payment becomes due, HoldCo II transfers funds from the HoldCo II Depository

Account to the Master Operating Account to fund the Debtors’ indirect expenses including payroll,

regulatory and accounts payable wires, fleet card expenses, and transportation and entertainment

card expenses. To the extent that the Debtors do not transfer sufficient funds to cover their

allocable portion of indirect expenses being paid from the Master Operating Account, the Debtors

reimburse SPC by transferring funds from the HoldCo II Depository Account to the Master

Operating Account on a weekly basis.

       B.      Intercompany Transactions.

       19.     The Debtors have historically, in the ordinary course of business, engaged in

routine Intercompany Transactions with each other and certain of their non-Debtor affiliates,

resulting in Intercompany Claims. The Intercompany Transactions have historically included




                                                9
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 43 of 177



payments and expense reimbursements related to general and administrative expenses, employee

compensation, hedge payments, debt payments, and fund transfers related to the acquisition or

divestiture of assets. SPC, pursuant to the Amended and Restated Sheridan Omnibus Cash

Management and Agency Agreement, acts as payment agent and makes cash transactions on behalf

of the Debtors from the SPC Fund II Account and the SPC Accounts. SPC, pursuant to the

Contract Operating Agreement, also performs all services with respect to the operation of the

Debtors’ properties. The Debtors also advance payments to or reimburse Manager and SPC for

certain general and administrative expenses paid by Manager on behalf of the Debtors in

connection with Manager’s administration of the Debtors’ assets.

       20.     As a result of the foregoing, Intercompany Transactions between the Debtors and

SPC, and the Debtors and Manager, are an essential component of the Debtors’ operations. More

specifically, the Debtors engage in Intercompany Transactions to, among other things, complete

transactions with administrative ease, facilitate operations on a daily basis, fund necessary capital

expenditures, and advance payments to, or reimburse Manager and SPC for certain general and

administrative expenses accrued by Manager and SPC in connection with the management of the

Debtors’ assets. At any given time, as a result of the Intercompany Transactions, there may be

claims owing by one Debtor to another Debtor or between a Debtor and non-Debtor affiliate. The

Debtors closely track all fund transfers in their respective accounting systems and, therefore, can

ascertain, trace, and account for all Intercompany Transactions.

       21.     The Intercompany Transactions are trackable, and the Debtors intend to account for

all postpetition Intercompany Transactions in accordance with pre-bankruptcy practice and

procedures. Any interruption of the Intercompany Transactions—including failure to advance

payments to, or reimburse non-Debtor affiliates Manager and SPC for Intercompany Claims




                                                 10
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 44 of 177



related to the Debtors—would severely disrupt the Debtors’ operations and result in great harm to

the Debtors’ estates and their stakeholders. In particular, Manager and SPC have no other source

of funds to operate the Debtors’ business or make payments on the Debtors behalf. Failure to

reimburse Manager and SPC for Intercompany Claims payable to them would result in such

entities lacking sufficient funds to pay employees and vendors and otherwise operate the Debtors’

business on a go-forward basis.

       C.      Bank Accounts.

       22.     As of the Petition Date, the Cash Management System includes a total of 13 Bank

Accounts. The Bank Accounts can be separated into four categories: (a) five Debtor Accounts;

(b) six SPC Accounts; (c) one SPC Fund II Account; and (d) one Manager Account. Each of the

Bank Accounts, other than the Manager Account, reside at Wells Fargo Bank, N.A. and the

Manager Account resides at Bank of America, N.A..

       23.     I understand that in 2018, the Debtors and their non-Debtor affiliates paid

approximately $198,000 in Bank Fees to the Cash Management Banks to maintain the

aforementioned Bank Accounts, which are generally debited directly from the Bank Accounts on

a monthly basis. The Debtors and their non-Debtor affiliates paid Bank Fees in the amount of

$195,000 to Wells Fargo in 2018 and $111,000 so far in 2019. The Debtors and their non-Debtor

affiliates paid Bank Fees in the amount of $3,000 to Bank of America in 2018 and $3,000 so far

in 2019. The Debtors estimate that they do not owe Wells Fargo or Bank of America any Bank

Fees as of the Petition Date.

       D.      Credit Card Programs.

       24.     As part of the Cash Management System, SPC provides certain employees with

Credit Cards such as fleet and fuel cards, office expense cards, and travel and entertainment cards.




                                                11
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 45 of 177



Under the Debtors’ Credit Card Programs, the fleet and fuel cards and the office expense cards are

issued by Comerica, and the travel and entertainment cards are issued by American Express. The

employees use the Credit Cards for approved, legitimate and documented business expenses and

supplies incurred on behalf of the Debtors in the ordinary course of business. Comerica and

American Express debit funds from the Master Operating Account on a monthly basis for costs

incurred through use of the Credit Cards. In addition, the Debtors and their non-Debtor affiliates

pay service fees of approximately $6,000 annually in the aggregate for the use of the Credit Cards

issued under the Credit Card Program.

       25.     I believe that the continuation of the Debtors’ Cash Management System is

essential to the Debtors’ business. Requiring the Debtors to implement changes to the Cash

Management System during these chapter 11 cases would be expensive, burdensome, and

unnecessarily disruptive to the Debtors’ operations. The Cash Management System also provides

the Debtors with the ability to quickly create status reports on the location and amount of funds,

which, in turn, allows management to track and control such funds, ensure cash availability, and

reduce administrative costs through a centralized method of coordinating the collection and

movement of funds.

       26.     I believe any disruption of the Cash Management System could have a severe and

adverse effect on the Debtors’ restructuring efforts. Indeed, requiring the Debtors to adopt a new

cash management system could adversely affect the Debtors’ ability to maximize value.

Accordingly, on behalf of the Debtors, I respectfully submit that the relief requested in the Cash

Management Motion should be approved by the Court.




                                               12
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 46 of 177



VII.   Debtors’ Emergency Motion for Entry of an Order Authorizing (I) Payment of
       Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and
       (II) Continuance of Employee Benefits Programs (“Wages Motion”).

       27.     Pursuant to the Wages Motion, the Debtors seek entry of interim and final orders

authorizing the Debtors (directly or through SPC) to pay certain prepetition wages, salaries, and

other compensation and reimbursable employee expenses in the ordinary course of business, and

continue employee benefits programs, including the Debtors’ historical non-insider severance

program, in the ordinary course of business, including payment of certain prepetition obligations

related thereto.

       28.     Non-Debtor affiliate, SPC, employs approximately 423 employees on account of

the Debtors and affiliated non-Debtor entities. Approximately 263 of these employees are

employed on account of the Debtors and perform a wide variety of functions critical to the Debtors’

day-to-day operations. All of the Employees are full-time. Approximately 117 Employees are

paid on an hourly basis, and approximately 146 Employees earn a salary. Approximately 148 of

these Employees divide their time between two or more of the separate investment funds managed

by SPC. The Employees are not represented by a collective bargaining unit.

       29.     In addition to the Employees, SPC also periodically retains specialized individuals

as independent contractors to complete discrete projects on behalf of the Debtors. At this time,

SPC retains approximately 8 Independent Contractors on behalf of the Debtors and these

Independent Contractors are an important and cost-effective supplement to the efforts of the

Employees.

       30.     The Employees and Independent Contractors perform a wide variety of functions

critical to the Debtors’ operations. In many instances, these individuals are highly trained and

have an essential working knowledge of the Debtors’ business that cannot be easily replaced.




                                                13
        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 47 of 177



Without the continued, uninterrupted services of their Employees and Independent Contractors,

the Debtors’ reorganization efforts will be threatened.

        31.      The Debtors employ a number of non-insider incentive programs to drive

performance among their Employees, including the Annual Bonus Program, and the Quarterly

Incentive Program (each as described herein, and collectively, the “Non-Insider Employee

Incentive Programs”).2

        32.      Under the Annual Bonus Program, the Debtors use defined metrics to determine

company performance (the “Company Metrics”). The Debtors also determine annual goals (the

“Target”) for each level of Employee to assess individual Employee contributions.                               Each

Employee’s Target is then considered in connection with the Company Metrics to determine each

Employee’s bonus under the Annual Bonus Program.                         The Company Metrics are largely

determinative in calculating bonuses under the Annual Bonus Program, and such bonuses are paid

in cash in the month of March.

        33.      It is my understanding that the Annual Bonus Program is integral to the operation

of the Debtors’ businesses. In particular, the Annual Bonus Program aligns Employees’ interests

with those of the Debtors by linking payments under the Annual Bonus Program to performance

and overall efficiency of the Debtors’ operations. As of the Petition Date, the Debtors estimate

that there are no accrued but unpaid obligations owed to Employees on account of the Annual

Bonus Program.




2
    The relief sought under this Motion with respect to the Non-Insider Employee Incentive Programs does not
    include the payment of any obligation to an “insider” (as that term is defined in section 101(31) of the Bankruptcy
    Code, the “Insiders”). The Debtors will seek separate authority with respect to such parties (if necessary) and
    reserve all rights with respect to the “insider” status of such parties.



                                                         14
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 48 of 177



       34.     Currently, 75 Employees are eligible to participate in the Quarterly Incentive

Program. Under the program, the Debtors, in their sole discretion, annually determine a set of

quarterly performance metrics (the “Performance Metrics”). The Performance Metrics are used to

determine a target payment for Employees (the “QIP Target”) and the maximum incentive

payments (the “Maximum Incentive Payments”) for each Employee under the Quarterly Incentive

Program. The Maximum Incentive Payments for Employees range from 50% to 150% of the QIP

Target. Awards under the Quarterly Incentive Program are calculated and paid in cash quarterly,

up to the Maximum Incentive Payment for each Employee, based on the Debtors’ performance as

measured against the Performance Metrics.

       35.     It is my understanding that the Quarterly Incentive Program is integral to the

operation of the Debtors’ business.      In particular, the Quarterly Incentive Program aligns

Employees’ interests with those of the Debtors generally by linking payments under the Quarterly

Incentive Program to performance and overall efficiency of the Debtors’ operations.

       36.     The Debtors last paid approximately $530,000 on account of the Quarterly

Incentive Program on July 1, 2019. The Debtors do not currently have any obligations to any

Employees outstanding on account of the Quarterly Incentive Program. With respect to the

remainder of 2019, if each Employee receives his or her Maximum Incentive Payment, the Debtors

will distribute approximately $900,000 on account of the Quarterly Incentive Program. The

Debtors request authority to honor obligations (directly or through SPC) arising under the

Quarterly Incentive Program in the ordinary course of business during the pendency of these

chapter 11 cases.

       37.     I understand that, as of the Petition Date, there is approximately $50,000 in accrued

but unpaid obligations owed to Independent Contractors, and approximately $15,000 of accrued




                                                15
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 49 of 177



but unpaid reimbursable expenses for expenses incurred in the scope of their duties by certain

Employees and members of the investment committee.

       38.     I believe a significant portion of the value of the Debtors’ businesses is tied to their

workforce, which cannot be replaced without significant efforts—which efforts may not be

successful given the overhang of these chapter 11 cases. Enterprise value may be materially

impaired to the detriment of all stakeholders in such a scenario. I therefore believe payment of the

prepetition obligations with respect to the Employee Compensation and Benefits is a necessary

and critical element of the Debtors’ efforts to preserve value and will give the Debtors the greatest

likelihood of retention of their Employees as the Debtors seek to operate their businesses in these

chapter 11 cases.

VIII. Debtors’ Emergency Motion for Entry of Interim and Final Orders (A) Authorizing
      the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use
      Cash Collateral, (C) Granting Liens and Providing Superpriority Administrative
      Expense Status, (D) Granting Adequate Protection to the Prepetition Secured Parties,
      (E) Scheduling a Final Hearing, (F) Modifying the Automatic Stay, and (G) Granting
      Related Relief (“DIP Motion”).

       39.     Pursuant to the DIP Motion, the Debtors seek entry of interim and final orders:

(a) authorizing the Debtors to obtain the DIP Facility, pursuant to the terms and conditions of the

DIP Credit Agreement; (b) authorizing the Debtors to use Prepetition Collateral (including cash

collateral) and the proceeds of the DIP Facility, in accordance with the DIP Orders and DIP

Documents; (c) granting DIP Superpriority Claims with respect to the DIP Facility; (d) approving

the form of adequate protection to be granted to the Prepetition Secured Parties; modifying the

automatic stay to the extent necessary to effectuate the terms and conditions of the DIP Orders;

(e) scheduling the Final Hearing; and (g) granting related relief.

       40.     The DIP Facility, in an aggregate amount of approximately $100 million, consists

of two tranches: (a) $50 million of delayed draw new money term loans, with $28 million



                                                 16
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 50 of 177



available upon entry of the Interim Order and the remaining $22 million upon entry of the Final

Order; and (b) subject to entry of the Final Order, a $50 million roll up of prepetition loans held

by the DIP Lenders. Crucially, the DIP Facility will provide the Debtors with sufficient liquidity

for, among other things, general working capital purposes and funding the administration of these

chapter 11 cases, in each case, in accordance with the Budget agreed upon by the Debtors, the DIP

Agent, and the Required DIP Lenders.

       41.     The Debtors were able to obtain the terms of the DIP Financing and the RSA based

on many months of hard fought, arm’s-length negotiations with their key stakeholders, which

resulted in the fully-consensual transaction embodied in the Plan and the RSA. The terms of this

transaction are dependent on approval of this DIP Facility. Moreover, as further described in the

Matican Declaration, the Debtors are unable to obtain financing on more favorable terms than the

DIP Financing from other sources. The DIP Financing is the result of robust marketing and

negotiating processes led by the Debtors’ investment banker, Evercore Group L.L.C (“Evercore”).

In this case, obtaining access to postpetition financing was difficult because substantially all of the

Debtors’ assets are encumbered by valid and perfected first-priority liens. In order to avoid a

protracted and expensive priming fight, the Debtors would need either to (a) obtain consent of the

Sheridan II Revolving Lenders and Sheridan II Term Lenders or (b) locate a third-party lender

willing to provide postpetition financing on a junior or unsecured basis. Because neither option

was available, and in the exercise of their business judgment, the Debtors negotiated extensively

with the steering committees of the Sheridan II Revolving Lenders and Sheridan II Term Lenders

for access to critical and necessary postpetition financing in the form of the DIP Financing.

Crucially, the Debtors’ business model is predicated upon their ability to maximize the value of

their oil and gas assets, bring them to market, and utilize the proceeds in their business operations.




                                                  17
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 51 of 177



The DIP Financing provides for the orderly continuation of the Debtors’ operations and preserves

their going concern value by permitting them to regularly convert the prepetition collateral into

Cash Collateral for use in business operations.

       42.     In light of their constrained liquidity position, the Debtors, with the assistance of

their advisors, Evercore and AlixPartners, undertook an analysis of how much postpetition

financing would be required to operate the business and pay administrative costs during these

chapter 11 cases. While the current market conditions are challenging, the Debtors have a

fundamentally strong asset base and experienced management team. Thus, I believe that time and

an appropriate amount of additional funding will permit the Debtors to complete a restructuring

transaction that will enable them to successfully reorganize.

       43.     As part of Evercore and AlixPartners’s evaluation of the Debtors’ liquidity position

and financing needs, Evercore and AlixPartners worked closely with the Debtors’ management

team and other advisors to evaluate the Debtors’ liquidity and cash needs and develop cash flow

forecasts, which take into account anticipated cash receipts and disbursements during the projected

period, and considered a number of other factors, including the expense of preparation for a

potential chapter 11 filing, potential acceleration of demands on available liquidity following the

commencement of these chapter 11 cases, potential working capital contraction, the fees and

interest expenses associated with the proposed DIP Facility, professional fees, and required

ordinary course operational expenses. Based upon these forecasts and discussions with the

Debtors’ management team and other advisors, I do not believe it would be possible to administer

the Debtors’ chapter 11 estates on a “cash collateral” basis. Indeed, as of the Petition Date, the

Debtors’ unrestricted cash balance is $950,000. Without DIP financing, the Debtors’ operations

will come grinding to a halt.




                                                  18
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 52 of 177



       44.     Prior to the Petition Date, the Debtors, in consultation with AlixPartners, reviewed

and analyzed their projected cash needs and prepared projections (as updated from time to time in

accordance with the terms of the DIP Facility, the “Budget”) of postpetition cash needs of the

Debtors’ businesses in the initial 13 weeks of these chapter 11 cases. Based on discussions with

the Debtors’ management and other advisors, I believe that the Budget and their projections

provide an accurate reflection of their funding requirements over the identified period,

respectively, and are reasonable and appropriate under the circumstances. The Budget contains

line items for categories of cash flows anticipated to be received or disbursed during this period.

The Budget and longer term monthly forecasts were utilized to determine the amount of

postpetition financing required to administer these chapter 11 cases. In addition, I have reviewed

relief requested in the various First Day Motions and I believe that the Budget properly accounts

for the amounts necessary to fulfill such obligations.

       45.     I believe the DIP Facility is critical to the Debtors’ ability to administer these

chapter 11 cases, and provides the Debtors with sufficient liquidity to continue operations in the

ordinary course and pursue the restructuring contemplated by the Debtors’ prepackaged Plan and

the RSA without creating value-destructive “priming” litigation at the outset of these chapter 11

cases. Without the proposed DIP Facility, I do not believe that the Debtors will have the liquidity

to operate their enterprise and continue paying their debts as they come due. As a result, the

Debtors and their advisors determined that obtaining sufficient financing at the start of these

chapter 11 cases is crucial to the Debtors’ success in these chapter 11 cases and to avoid

diminishing the value of the Debtors’ estates. Specifically, the Debtors, with the assistance of their

advisors, determined that they will require incremental liquidity of approximately $50 million to

satisfy payroll, pay suppliers, meet overhead, pay expenses pursuant to joint operating agreements




                                                 19
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 53 of 177



for properties operated by the Debtors, satisfy joint interest billings for properties where the

Debtors are a non-operating working interest holder, and make any other payments that are

essential for the continued management, operation, and preservation of the business.

       46.     Approval of the DIP Facility is in the best interests of the Debtors and their

stakeholders and provides the Debtors with sufficient liquidity to administer these chapter 11 cases

and emerge with a significantly deleveraged balance sheet. The DIP Facility provides sufficient

incremental liquidity for the Debtors to satisfy their various expenses when due, which the Debtors

would not otherwise be able to satisfy and would jeopardize their continued operation.

IX.    Debtors’ Emergency Motion for Entry of Interim and Final Orders Authorizing the
       Debtors to Pay Prepetition Trade Claims in the Ordinary Course of Business (“All
       Trade Motion”).

       47.     Pursuant to the All Trade Motion, the Debtors seek entry of interim and final orders:

(a) authorizing, but not directing, the Debtors to pay (or direct SPC to pay) Trade Claims of the

Creditors (each as defined below) on account of payments of Trade Claims to the Creditors in the

ordinary course of business, in an amount up to $6.4 million on an interim basis and all amounts

upon entry of the Final Order; and (b) granting related relief.

       48.     I understand that certain general unsecured creditors and creditors whose Trade

Claims may give rise to liens under certain state and federal laws, that are not Debtors or

“affiliates” (as such term is defined in section 101(2) of the Bankruptcy Code) of the Debtors

(collectively, the “Creditors”) provide the Debtors, or SPC on behalf of the Debtors, with goods

and services in the ordinary course of business, including, among other things, materials,

equipment, or supplies used in the drilling, operating, or maintenance of oil and gas property and

other basic business necessities for the operation of the Debtors’ businesses. I further understand

that, SPC, on behalf of the Debtors, incurs numerous fixed, liquidated, and undisputed payment




                                                 20
            Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 54 of 177



  obligations to the Creditors in the ordinary course of business that aggregated to approximately

  $77 million for the twelve months preceding the Petition Date.

            49.     The following table contains descriptions of the allowed prepetition claims

  (collectively, the “Trade Claims”), and the Debtors’ estimate of the net amounts of the Trade

  Claims accrued as of the Petition Date, and, of those amounts, the net amounts that are due in the

  ordinary course of business within 30 days of the Petition Date.

                                                                Approximate Amount
                                                                Accrued as of Petition   Approximate Amount
Category             Description                                       Date               Due Within 30 Days
Lease Operating      Lease operating expenses on                    $3,500,0003                $1,700,000
Expenses             account of their working
                     interests in the oil and gas leases
                     and on behalf of the non-
                     operating working interest
                     owners

Capital              Capital improvements, and                       $7,300,000                $3,600,000
Expenditures         facilities maintenance

Utilities            Electricity, gas, water and sewer,               $600,000                  $100,000
                     waste disposal

G&A Expenses         Litigation Accrual, Legal firms                 $1,200,000                 $600,000
                     and services, general operations
                     and human resources services,
                     labor relations and recuritng
                     services, accounting, audit, tax,
                     and other financial services

Total                                                               $12,600,000                $6,000,000


            50.     I believe that the relief requested in the All Trade Motion is in the best interests of

  the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to




  3
        As described below, approximately $530,000 million will be reimbursed by owners of non-operating working
        interests, $270,000 million of which is related to amounts to be paid during the interim period.



                                                           21
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 55 of 177



continue to operate their business in chapter 11. Accordingly, on behalf of the Debtors, I

respectfully submit that the All Trade Motion should be approved.

X.     Debtors’ Emergency Motion for Entry of an Order Authorizing Mineral Payments
       and Working Interest Disbursements (“Royalty Payment Motion”).

       51.     Pursuant to the Royalty Payment Motion, the Debtors seek entry of an order

authorizing the Debtors (directly or through SPC) to pay or apply, any and all amounts owed to

Mineral Payees and Working Interest Holders in the ordinary course of business, whether such

obligations were incurred prepetition or will be incurred postpetition.

       A.      Mineral Payments.

       52.     Non-Debtor affiliate, SPC, serves as the contract operator for the properties in

which the Debtors’ maintain a Working Interest.         The Debtors have Working Interests in

approximately 2,026 oil and gas wells, which are generally subject to Interest Burdens. Failure to

make Mineral Payments on account of the Interest Burdens would have a severe negative effect

on the Debtors and their interests in the Oil and Gas Properties. I understand that the failure to

pay Mineral Payments under various Oil and Gas Leases, intercompany net profits agreements, or

state statutory frameworks could expose the Debtors to such enforcement actions and could result

in actions seeking the forfeiture, cancellation, or termination of Oil and Gas Leases.

       53.     The Mineral Payments are subject to variation due to many factors such as specific

terms of underlying agreements, changes in ownership, and changes in the amount or type of

minerals captured. These payments are indirectly remitted by the Debtors to Mineral Payees

throughout the course of a given month. As a result of the time required to market and sell the

production and the significant accounting process required each month to accurately disburse the

resulting proceeds, Mineral Payments generally are made between 30 and 90 days after production

of the underlying oil and gas.



                                                22
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 56 of 177



       54.     I understand that, as of the Petition Date, there are approximately $23 million in

Mineral Payments, which amount includes “suspended funds” due and owing but otherwise

unpayable, that are due to be paid over approximately 90 days following the Petition Date.

       B.      Working Interest Disbursements.

       55.     Generally, the Debtors indirectly make Working Interest Disbursements between

30 and 90 days after production of the underlying oil and gas. In the ordinary course of business,

on behalf of the Debtors, SPC sets-off Working Interest Disbursements owed to certain Working

Interest Holders against the pro rata portion of Joint Interest Billings owed by such holders.

       56.     I understand that the failure to pay Working Interest Disbursements could result in

a material adverse effect on the Debtors and their interests in the Oil and Gas Properties. Failure

to pay Working Interest Disbursements could expose the Debtors to statutory enforcement

mechanisms under various state statutory frameworks. Moreover, Non-Op Working Interest

holders often have additional remedies pursuant to mutual agreements. Such remedies can include

the grant of a security interest in production to secure amounts owed by the Operator, the right to

remove the Operator, the right to suspend rights in the Contract Area, and the right to interest on

amounts owed.

       57.     Working Interest Disbursements typically are not uniform and are not entirely

predictable on a month-to-month basis, however, I understand that, as of the Petition Date, the

Debtors have approximately $8 million of Working Interest Disbursements outstanding. Of the

amount currently outstanding, a portion will be set-off in the ordinary course of business against

Joint Interest Billings indirectly owed to the Debtors by third parties.

       58.     I believe that failure to pay the Mineral Payments and Working Interest

Disbursements could result in a material adverse effect on the Debtors and their interests in oil and




                                                 23
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 57 of 177



gas properties. As a result, I believe payment of the Working Interest Disbursements and Mineral

Payments in the ordinary course of business is in the best interests of the Debtors, their estates,

and their creditors.



                           [Remainder of page intentionally left blank]




                                                24
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 58 of 177



                             Exhibit B

                 Corporate Organizational Structure
                                                                                        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 59 of 177

                                                                                                                                                                                                                             Sheridan II
                                                                                                                                                                                                                     Total Debt: $1,104,585,507.87

                                                                                                                                                                         Revolver (Secured)                                    Term Loan (Secured)                                 Subordinated Loan

                                                                                                                                                                        Outstanding Principal                                  Outstanding Principal                             Outstanding Principal

                                                                                                                                              SIP II                       $55,418,345.61                                        $456,036,949.73                                    $415,998,879.88

                                                                                                                                              II-A                         $7,709,122.44                                          $63,438,010.99                                     $57,868,454.52

                                                                                                                                              II-M                         $2,875,069.24                                          $23,658,912.80                                     $21,581,762.66

                                                                                                                                                                  Total outstanding: $66,002,537.29                     Total Outstanding: $543,133,873.52                Total Outstanding: $495,449,097.06




                                                                    1                                      WPS
          Sheridan ICM, LLC                        Sheridan SMG, LLC                                                                                                                                                           Warburg Pincus, LLC
                                                                                                   Production Partners II,
                (DE)                                      (DE)                                                                                                                                                                       (DE)
                                                                                                            LLC



                      Sheridan
                     Investment
                  Partners II GP, LLC                                                                                                                                                                                               Sheridan
                        (DE)                                                                                                                                                                                            Production Partners Manager, LLC
                                                                                                                                                                                                                                      (DE)
                                                                                                         Sheridan
                       Sheridan                                                                        Production
                     Investment                                                                                                                                                                    Sheridan
                                                                                                      Partners II, LLC                                                                        Production Company,
                    Partners II, L.P.                                                                      (DE)
                         (DE)                                                                                                                                                                          LLC
                                                                                                                                                                                                      (DE)
                                         GP of
                                          II-A
                                                                                    SPP II-B GP,                         SPP II-M GP,                                                                Sheridan
                                                                                        LLC                                   LLC                                                               Production Company
                                                                                       (DE)                                  (DE)                                                                      I, LLC                                                                           KEY
                                                                                                                                                                                                        (DE)



                                            Preferred
                                                                                                                                                                                                    Sheridan                                                                     - Debtor Entity
                                             Equity                                                                                                                                        Production Company II, LLC
                                                                                                                                    GP of                                                             (DE)
                                                                                                                                    II-M                                                                                                                                         - Non-Debtor Entity
                                                                                       GP of
                                                                                        II-B                                                                                                         Sheridan
                                                                                                                                                                                                Production Company
                                                                                                                                                                                                      III, LLC
                                                                                                                                                                                                        (DE)

                       Sheridan                               Sheridan                                                                          Sheridan
                                                                                                          NPI                                                                                      Sheridan
                      Production                             Production                                                                        Production
                                                                                                        Royalties                                                                             Production Operating
                   Partners II-A, L.P.                    Partners II-B, L.P.                                                               Partners II-M, L.P.
                                                                                                        95.068%                                                                                  Company, LLC
                         (DE)                                   (DE)                                                                              (DE)
                                                                                                                                                                                                      (DE)



                                                                                Sheridan
                                                                           Holding Company II,
                                                                                    LLC
                                                                                   (DE)
                                                                                                                                                                                                                                                             Notes
                                                                                                                                                                                                                                                             1. Sheridan SMG, LLC ownership with respect to its Series II
Fund II
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 60 of 177



                             Exhibit C

                  Restructuring Support Agreement
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 61 of 177
                                                                                              EXECUTION VERSION


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED IN THIS AGREEMENT,
DEEMED BINDING ON ANY OF THE PARTIES TO THIS AGREEMENT.

                              RESTRUCTURING SUPPORT AGREEMENT

        This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules attached to this agreement in accordance with Section 14.02, this “Agreement”) is made
and entered into as of September 9, 2019 (the “Execution Date”), by and among the following
parties (each of the following described in sub-clauses (i) through (v) of this preamble,
collectively, the “Parties”):1

         i.       Sheridan Production Partners II-A, L.P. (“SPP II-A”), a limited partnership
                  organized under the Laws of Delaware; Sheridan Investment Partners II, L.P. (“SIP
                  II”), a limited partnership organized under the Laws of Delaware; Sheridan
                  Production Partners II-B, L.P. (“SPP II-B”), a limited partnership organized under
                  the Laws of Delaware; Sheridan Production Partners II-M, L.P. (“SPP II-M”), a
                  limited partnership organized under the Laws of Delaware; Sheridan Holding
                  Company II, LLC, a limited liability company organized under the Laws of
                  Delaware (“HoldCo”); and each of the other Entities identified as Company Parties
                  on their signature pages that have executed and delivered counterpart signature
                  pages to this Agreement to counsel to either of the Senior Secured Agents and
                  counsel to the Consenting Sheridan II Subordinated Term Lenders (the Entities in
                  this clause (i), collectively, the “Company Parties”);

         ii.      Sheridan Production Partners Manager, LLC, a Delaware limited liability company
                  (“Manager”);

         iii.     Sheridan ICM, LLC, a Delaware limited liability company (“ICM”); Sheridan
                  SMG, LLC, a Delaware limited liability company (“SMG”); Sheridan Production
                  Company, LLC, a Delaware limited liability company (“SPC”); Warburg Pincus,
                  LLC (“Warburg”); and WPS Production Partners II, LLC (“WPS” and, the
                  Entities in this clause (iii), collectively, the “Manager Affiliates”);

         iv.      the undersigned holders of, or investment advisors, sub-advisors, or managers of
                  discretionary accounts that hold, Sheridan II RBL Claims that have executed and
                  delivered counterpart signature pages to this Agreement, a Joinder, or a Transfer


1   Capitalized terms used but not defined in the preamble and recitals to this Agreement have the meanings ascribed to them in
    Section 1.




KE 63548563
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 62 of 177



                 Agreement to counsel to the Company Parties (the Entities in this clause (iv),
                 collectively, the “Consenting Sheridan II Revolving Lenders”); and

       v.        the undersigned holders of, or investment advisors, sub-advisors, or managers of
                 discretionary accounts that hold, Sheridan II Term Loan Claims that have executed
                 and delivered counterpart signature pages to this Agreement, a Joinder, or a
                 Transfer Agreement to counsel to the Company Parties (the Entities in this
                 clause (v), collectively, the “Consenting Sheridan II Term Lenders”; and

       vi.       the undersigned holders of, or investment advisors, sub-advisors, or managers of
                 discretionary accounts that hold, Sheridan II Subordinated Term Loan Claims that
                 have executed and delivered counterpart signature pages to this Agreement, a
                 Joinder, or a Transfer Agreement to counsel to the Company Parties (the Entities
                 in this clause (vi), collectively, the “Consenting Sheridan II Subordinated
                 Lenders” and, together with the other entities in clauses (iv) through (vi),
                 the “Consenting Lenders”).

                                              RECITALS

        WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith and
at arm’s length negotiated or been apprised of certain restructuring and recapitalization
transactions with respect to the Company Parties’ capital structure on the terms set forth in this
Agreement and as specified in the following documents (the “Restructuring Transactions”):

                the proposed chapter 11 plan of reorganization, substantially in the form attached
                 as Exhibit A to this Agreement (the “Plan”);

                the term sheet setting forth the terms and conditions of a $100 million debtor in
                 possession financing facility attached as Exhibit B to this Agreement (the “DIP
                 Term Sheet”); and

                the term sheet setting forth the terms and conditions of the exit financing facilities,
                 attached as Exhibit A to the Plan (the “Exit Facility Term Sheet”).

       WHEREAS, the Company Parties intend to implement the Restructuring Transactions by
commencing voluntary cases under chapter 11 of the Bankruptcy Code in the Bankruptcy Court
(the “Chapter 11 Cases”) and consummating the Plan; and

       WHEREAS, the Parties have agreed to take certain actions in support of the Restructuring
Transactions on the terms and conditions set forth in this Agreement.

      NOW, THEREFORE, in consideration of the covenants and agreements contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of which are
acknowledged, each Party, intending to be legally bound by this Agreement, agrees as follows:
                                                   2
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 63 of 177



                                         AGREEMENT

Section 1.     Definitions and Interpretation.

       1.01.   Definitions. The following terms shall have the following definitions:

       “Ad Hoc Group” means those certain funds or accounts managed, advised, or sub-advised
by Pantheon Ventures (US) LP and HarbourVest Partners L.P. that hold Sheridan II Subordinated
Term Loan Claims.

        “Affiliate” means, with respect to any specified Entity, any other Entity directly or
indirectly controlling or controlled by or under direct or indirect common control with such
specified Entity. For purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by,” and “under common control with”), as used with respect
to any Entity, shall mean the possession, directly or indirectly, of the right or power to direct or
cause the direction of the management or policies of such Entity, whether through the ownership
of voting securities, by agreement, or otherwise.

        “Agents” means the Senior Secured Agents and any administrative agent or similar Entity
under any of the Sheridan II Subordinated Term Loan Credit Agreements including any successors
thereto.

       “Agreement” has the meaning set forth in the preamble to this Agreement and, for the
avoidance of doubt, includes all the exhibits, annexes, and schedules attached to this Agreement
in accordance with Section 14.02.

       “Agreement Effective Date” means the date on which the conditions set forth in Section
2 have been satisfied or waived in accordance with this Agreement.

      “Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

         “Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid, term
sheet, discussion, or agreement with respect to a sale, disposition, new-money investment,
restructuring, reorganization, merger, amalgamation, acquisition, consolidation, dissolution, debt
investment, equity investment, liquidation, tender offer, recapitalization, plan of reorganization,
share exchange, business combination, or similar transaction involving any one or more Company
Parties or the debt, equity, or other interests in any one or more Company Parties that in each case
is an alternative to one or more of the Restructuring Transactions; it being understood and agreed
that the ongoing marketing process in respect of the Asset Sale Restructuring (as defined in the
Plan) or soliciting any inquiry, proposal, offer, bid, term sheet, discussion, or agreement pursuant
to such marketing process shall not constitute an Alternative Restructuring Proposal.


                                                 3
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 64 of 177



       “Amended Hedging Agreement” means the amended Hedging Contracts, if any, to be
entered into by the Company and holders of Hedging Claims on the Plan Effective Date, the form
of which shall be included in the Plan Supplement.

       “Asset Purchase Agreement” means one or more asset purchase agreements pursuant to
which the Asset Sale is consummated.

        “Asset Sale” means the sale or sales of substantially all of the Debtors’ assets under the
Plan, the terms of which shall be acceptable to the Debtors and the Required Consenting Senior
Secured Lenders.

        “Asset Sale Election Notice” means a notice filed with the Plan Supplement indicating
that the Debtors and the Required Consenting Senior Secured Lenders have elected to pursue the
Asset Sale.

        “Avoidance Actions” means any and all actual or potential avoidance, recovery,
subordination, or other Claims, causes of action, or remedies that may be brought by or on behalf
of the Company Parties, their estates, or other parties in interest under the Bankruptcy Code or
applicable non-bankruptcy law, including Claims, causes of action, or remedies under sections
502, 510, 542, 544, 545, 547 through 553, and 724(a) of the Bankruptcy Code or under similar or
related local, state, federal, or foreign statutes and common law, including fraudulent transfer laws.

      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as
amended.

       “Bankruptcy Court” means the United States Bankruptcy Court presiding over the
Chapter 11 Cases, which shall be the United States Bankruptcy Court for the Southern District of
Texas.

     “Business Day” means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact closed in, the state of
New York.

        “Cause of Action” means any Claim, cause of action, Avoidance Action (but excluding
Avoidance Actions brought as counterclaims or defenses to Claims asserted against the Company
Parties), controversy, demand, right, action, indemnity, suit, obligation, liability, damage,
judgment, account, defense, offset, power, and privilege of any kind or character whatsoever,
whether known, unknown, contingent or noncontingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
directly or derivatively, in contract or in tort, in law or in equity, or pursuant to any other theory
of law.

       “Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

                                                  4
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 65 of 177



       “Chosen Court” means, (a) before one or more Company Parties commences Chapter 11
Cases, federal courts or state courts located in the City of New York, New York and, (b) after
commencement of such proceeding, in the Bankruptcy Court with jurisdiction over such
proceeding.

       “Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code.

      “Collateral Agent” means Bank of America, N.A., solely in its capacities as Collateral
Agent under the Sheridan II RBL Credit Agreements and the Sheridan II Term Loan Credit
Agreements.

        “Company Claims/Interests” means any Claim against, or Equity Interest in, a Company
Party, including the Sheridan II RBL Claims, Sheridan II Term Loan Claims, DIP Claims,
Sheridan II Subordinated Term Loan Claims, and Hedging Claims.

       “Company Parties” has the meaning set forth in the recitals to this Agreement.

        “Company Releasing Party” means each of the Company Parties and, to the maximum
extent permitted by Law, each of the Company Parties, on behalf of their respective Affiliates and
Related Parties.

        “Confidentiality Agreement” means an executed confidentiality agreement, including
with respect to the issuance of a “cleansing letter” or other public disclosure of material non-public
information agreement, in connection with any proposed Restructuring Transactions.

       “Confirmation Order” means the confirmation order with respect to the Plan.

         “Consenting Lender Fees and Expenses” means the reasonable and documented fees and
expenses accrued since the inception of their respective engagements related to the implementation
of the Restructuring Transaction and not previously paid by, or on behalf of, the Company Parties
of: (i) (a) Davis Polk & Wardwell LLP, as counsel to Bank of America, N.A. in its capacity as
administrative agent under the Sheridan II Term Loan Credit Agreements, (b) any local counsel to
Bank of America, N.A. in its capacity as administrative agent under the Sheridan II Term Loan
Credit Agreements, and (c) Houlihan Lokey Capital, Inc., as financial advisor to Davis Polk &
Wardwell LLP in connection with its representation of the Bank of America, N.A. in its capacity
as administrative agent under the Sheridan II Term Loan Credit Agreements, (ii) (a) Vinson &
Elkins LLP, as counsel to Bank of America, N.A. in its capacity as administrative agent under the
Sheridan II RBL Credit Agreements, and (b) any local counsel to Bank of America, N.A. in its
capacity as administrative agent under the Sheridan II RBL Credit Agreements, and (c) Houlihan
Lokey Capital, Inc., as financial advisor to Vinson & Elkins LLP in connection with its
representation of the Bank of America, N.A. in its capacity as administrative agent under the
Sheridan II RBL Credit Agreements, (iii) (a) Weil Gotshal & Manges, LLP, as counsel to the Ad
Hoc Group and (b) PJT Partners, LP, as investment banker to Weil Gotshal & Manges, LLP in
connection with its representation of the Ad Hoc Group, in each case of (a) and (b) up to an
                                                  5
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 66 of 177



aggregate amount not to exceed $2,000,000, and (iv) any consultants or other professionals
retained by the Davis Polk & Wardwell LLP, Vinson & Elkins LLP, and the Senior Secured Agents
in connection with the Company Parties or the Restructuring Transactions with the consent of the
Company Parties (not to be unreasonably withheld), in each case, in accordance with the
engagement letters of such consultant or professional signed by the Company Parties, including,
without limitation, any success, back-end, or restructuring fees contemplated therein (which such
fees are deemed reasonable hereunder), and in each case, without further order of, or application
to, the Bankruptcy Court by such consultant or professionals. Notwithstanding anything to the
contrary in this Agreement or the Plan, no fees and expenses of the type specified in the foregoing
clause (iii) shall be paid or required to be paid by the Company Parties or the Reorganized Debtors
in excess of the amount specified therein.

       “Consenting Lenders” has the meaning set forth in the preamble to this Agreement.

      “Consenting Senior Secured Lenders” means the Consenting Sheridan II Revolving
Lenders and the Consenting Sheridan II Term Lenders.

        “Consenting Sheridan II Revolving Lenders” has the meaning set forth in the preamble
to this Agreement.

        “Consenting Sheridan II Subordinated Term Lender Consent Right” means the right
of the Required Consenting Sheridan II Subordinated Term Lenders to consent to or approve
Definitive Documents or actions, as applicable, which right shall apply solely to the extent such
Definitive Documents or actions, as applicable, (a) adversely affect any of the rights or benefits
granted to or received by, or proposed to be granted to or received by, the Consenting Sheridan II
Subordinated Term Lenders pursuant to this Agreement or the Plan, (b) affect the releases in favor
of the Consenting Sheridan II Subordinated Term Lenders provided, or proposed to be provided,
under any Definitive Document, or (c) modify any obligation the Consenting Sheridan II
Subordinated Term Lenders may have pursuant to this Agreement or the Plan; provided, however,
that any New Organizational Documents shall be reasonably acceptable to the Required
Consenting Sheridan II Subordinated Term Lenders with respect to any customary minority
protections.

      “Consenting Sheridan II Subordinated Lenders” has the meaning set forth in the
preamble to this Agreement.

       “Consenting Sheridan II Term Lenders” has the meaning set forth in the preamble to
this Agreement.

        “Consenting Stakeholder Releasing Party” means, each of, and in each case in its
capacity as such: (a) each Consenting Stakeholder; (b) each Agent; (c) to the maximum extent
permitted by Law, each current and former Affiliate of each Entity in clause (a) through the
following clause (d); and (d) to the maximum extent permitted by Law, each Related Party of each
Entity in clause (a) through this clause (d).
                                               6
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 67 of 177



      “Consenting Stakeholders” means each of the Consenting Lenders and each of the
Manager Parties.

       “Debtor” means each of the Company Parties in its capacity as a debtor in its respective
Chapter 11 Case.

       “Definitive Documents” means all of the definitive documents implementing the
Restructuring Transactions, including those set forth in Section 3.

        “DIP Agent” means Bank of America, N.A., in its capacity as administrative agent under
the DIP Credit Agreement, its successors, assigns, or any replacement agent appointed pursuant to
the terms of the DIP Credit Agreement.

       “DIP Claims” means any Claim on account of the DIP Facility Documents.

       “DIP Credit Agreement” means that certain debtor-in-possession credit agreement by and
among certain Company Parties, the DIP Agent, and Consenting Sheridan II Revolving Lenders
and Consenting Sheridan II Term Lenders that are lenders party thereto, consistent with the terms
and conditions of the DIP Term Sheet and this Agreement and as approved by the Financing Order.

        “DIP Facility” means the new superpriority secured term loans to be made by certain
holders of Sheridan II RBL Claims and Sheridan II Term Loan Claims in accordance with the DIP
Facility Credit Agreement.

      “DIP Facility Documents” means the DIP Facility Credit Agreement and any other
documentation necessary to effectuate the incurrence of the DIP Facility.

       “DIP Term Sheet” has the meaning set forth in the recitals to this Agreement.

       “Disclosure Statement” means the related disclosure statement with respect to the Plan.

         “Enforcement Action” means any action of any kind, except as necessary to file and
defend any Company Claims/Interests in conjunction with the Chapter 11 Cases, to (a) exercise or
enforce any right under any guarantee or any right in respect of any “Lien” as defined in the
Sheridan II RBL Credit Agreements and Sheridan II Term Loan Credit Agreements (including, for
the avoidance of doubt, any security interest granted under any of the Sheridan II RBL Credit
Agreements and the Sheridan II Term Loan Credit Agreements), in each case granted in relation
to (or given in support of) all or any part of any Company Claims/Interests or (b) sue, claim or
institute or continue legal proceedings against any Company Party or any Manager Party.

        “Entity” means any person, individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated organization, governmental
body or any agency or political subdivision of any governmental body, or any other entity, whether
acting in an individual, fiduciary, or other capacity.
                                                7
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 68 of 177



        “Equity Interests” means, collectively, the shares (or any class thereof), common stock,
preferred stock, general or limited partnership interests, limited liability company interests, and
any other equity, ownership, or profits interests and options, warrants, rights, or other securities or
agreements to acquire or subscribe for, or which are convertible into or based on the value of such
shares (or any class thereof) of, common stock, preferred stock, general or limited partnership
interests, limited liability company interests, or other equity, ownership, or profits interests (in
each case whether or not arising under or in connection with any employment agreement).

       “Execution Date” has the meaning set forth in the preamble to this Agreement.

       “Exit Facilities” means the new senior secured term loans to be made by certain holders
of Sheridan II RBL Claims and Sheridan II Term Loan Claims in accordance with the Exit Facility
Credit Agreements.

        “Exit Facility Credit Agreement” means the credit agreements governing the Exit
Facility, which shall be consistent with the Exit Facility Term Sheet.

      “Exit Facility Documents” means the Exit Facility Credit Agreements and any other
documentation necessary to effectuate the incurrence of the Exit Facility.

       “Exit Facility Term Sheet” has the meaning set forth in the recitals to this Agreement.

        “Financing Order” means, as applicable, the interim and final orders of the Bankruptcy
Court setting forth the terms of debtor-in-possession financing and use of cash collateral, which
shall be consistent with the DIP Term Sheet.

       “First Day Pleadings” means the first-day pleadings that the Company Parties determine
are necessary or desirable to file, and which are reasonably acceptable in form and substance to
the Required Consenting Senior Secured Lenders.

        “Governing Body” means the board of directors, board of managers, manager, general
partner, investment committee, special committee, or such similar governing body of an Entity.
As of the Execution Date, the Governing Body of each Company Party is the investment committee
of Manager and, when acting within the authority delegated to them by the investment committee,
the special committees of SPP II-A, SPP II-B, SPP II-M, and SIP II, respectively.

       “Hedging Claims” means any Claim on account of any Hedging Contract.

        “Hedging Contract” means any futures contract, forward contract, swap contract,
derivative contract, hedging contract, or other like instrument with a Company Party.

      “Joinder” means a joinder to this Agreement substantially in the form attached to this
Agreement as Exhibit D.


                                                  8
        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 69 of 177



       “Law” means any federal, state, local, or foreign law (including common law), statute,
code, ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted,
promulgated, issued, or entered by a governmental authority of competent jurisdiction (including
the Bankruptcy Court).

        “Manager” has the meaning set forth in the Preamble to this Agreement.

        “Manager Affiliates” has the meaning set forth in the Preamble to this Agreement.

        “Manager Parties” means Manager and each of the Manager Affiliates.

        “Milestones” means the milestones set forth in Section 4.

        “New Board” means the board of directors or board of managers of New Sheridan.

        “New Common Stock” means the new common stock of New Sheridan issued on the Plan
Effective Date.

        “New Money DIP Claims” means any Claim on account of the New Money DIP Loans.

       “New Money DIP Loans” means the $50,000,000 of new money term loans extended to
the Debtors pursuant to the DIP Facility Documents and the Financing Order.

       “New Sheridan” means the newly-formed corporation that will be the ultimate parent of
the Reorganized Debtors and the issuer of the New Common Stock under the Plan.

       “New Organizational Documents” means the documents providing for corporate
governance of New Sheridan and the other Reorganized Debtors, including charters, bylaws,
operating agreements, or other organizational documents or shareholders’ agreements, as
applicable, which shall be consistent with section 1123(a)(6) of the Bankruptcy Code (as
applicable).

        “Parties” has the meaning set forth in the preamble to this Agreement.

       “Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 8.01.

       “Person” means any natural person, corporation, limited liability company, professional
association, limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or other organization,
whether or not a legal entity, and any governmental authority.

        “Petition Date” means the first date any of the Company Parties commences a Chapter 11
Case.

                                                 9
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 70 of 177



         “Plan” has the meaning set forth in the preamble to this Agreement.

        “Plan Effective Date” means the occurrence of the effective date of the Plan according to
its terms.

       “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company Parties with the Bankruptcy
Court.

        “Qualified Marketmaker” means an entity that (a) holds itself out to the public or the
applicable private markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers Company Claims/Interests (or enter with customers into long and
short positions in Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of making a market in claims
against issuers or borrowers (including debt securities or other debt).

        “Related Party” means, each of, and in each case in its capacity as such, current and
former directors, managers, officers, investment committee members, special committee members,
members of any Governing Body, equity holders (regardless of whether such interests are held
directly or indirectly), affiliated investment funds or investment vehicles, managed accounts or
funds, predecessors, participants, successors, assigns, partners, limited partners, general partners,
principals, members, management companies, fund advisors or managers, employees, agents,
trustees, advisory board members, financial advisors, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals and advisors.

        “Released Company Parties” means, each of, and in each case in its capacity as such:
(a) each Company Party; (b) each current and former Affiliate of each Entity in clause (a) through
the following clause (c); and (c) each Related Party of each Entity in clause (a) through this clause
(c).

       “Released Claim” means, with respect to any Releasing Party, any Claim, or Cause of
Action that is released by such Releasing Party under Section 13 of this Agreement.

         “Released Parties” means each Released Company Party and each Released Stakeholder
Party.

        “Released Stakeholder Parties” means, each of, and in each case in its capacity as such:
(a) each Consenting Stakeholder; (b) each Agent; (c) each current and former Affiliate of each
Entity in clause (a) through the following clause (d); and (d) each Related Party of each Entity in
clause (a) through this clause (d).

         “Releases” means the releases contained in Section 13 of this Agreement.


                                                 10
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 71 of 177



      “Releasing Parties” means, collectively, each Company Releasing Party and each
Consenting Stakeholder Releasing Party.

      “Reorganized Debtors” means, collectively, a Debtor, or any successor or assign thereto,
by merger, consolidation, or otherwise, on and after the Plan Effective Date. For purposes of this
Agreement, New Sheridan shall be deemed to be a Reorganized Debtor.

       “Required Consenting Senior Secured Lenders” means each of the Required Consenting
Sheridan II Revolving Lenders and Required Consenting Sheridan II Term Lenders.

         “Required Consenting Stakeholders” means each of the Required Consenting Senior
Secured Lenders, Required Consenting Sheridan II Subordinated Term Lenders and Manager
Parties.

       “Required Consenting Sheridan II Revolving Lenders” means, as of the relevant date,
Consenting Sheridan II Revolving Lenders holding greater than 50% of the aggregate outstanding
principal amount of the Sheridan II RBL Claims that are held by all Consenting Lenders.

        “Required Consenting Sheridan II Subordinated Term Lenders” means, as of the
relevant date, Consenting Sheridan II Subordinated Term Lenders holding greater than 50% of the
aggregate outstanding principal amount of the Sheridan II Subordinated Term Loan Claims that
are held by all Consenting Lenders in the Ad Hoc Group.

       “Required Consenting Sheridan II Term Lenders” means, as of the relevant date,
Consenting Sheridan II Term Lenders holding greater than 50% of the aggregate outstanding
principal amount of the Sheridan II Term Loan Claims that are held by all Consenting Lenders.

       “Restricted Period” means the period commencing as of the date each Consenting
Stakeholder, as applicable, executes this Agreement until the Termination Date, as to such
Consenting Stakeholder.

       “Restructuring Transactions” has the meaning set forth in the recitals to this Agreement.

       “Rules” means Rule 501(a)(1), (2), (3), and (7) of Regulation D under the Securities Act.

       “Sale Order” means any order approving any transfer or sale of a Debtor’s assets if
separate from the Confirmation Order.

       “Securities Act” means the Securities Act of 1933, as amended.

        “Senior Secured Agents” means the DIP Agent and any administrative agent, collateral
agent, or similar Entity under any of the Sheridan II RBL Credit Agreements and Sheridan II Term
Loan Credit Agreements, including any successors thereto.


                                               11
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 72 of 177



        “Services Agreement” means either a new management agreement (if any) or a customary
transition services agreement (if any), in each case by and among Reorganized Debtors and
Manager, which shall be either (a) in a form included in the Plan Supplement and reasonably
acceptable to Manager and the Required Consenting Senior Secured Lenders or (b) if not included
in the Plan Supplement, as reasonably agreed between Manager and the New Board.

       “Sheridan” has the meaning set forth in the Preamble to this Agreement.

       “Sheridan II RBL Claims” means any Claim on account of the Sheridan II RBL Facilities.

      “Sheridan II RBL Credit Agreements” means collectively, each of the following, as
amended, restated, supplemented or otherwise modified from time to time:

       (a)     that certain amended and restated credit agreement dated as of February 26, 2013
among SIP II as borrower, Bank of America, N.A., as administrative agent and collateral agent
(together with any successor administrative or collateral agent), and the other lenders party thereto,
as amended (the facility thereunder, the “SIP II RBL Facility”);

       (b)     that certain amended and restated credit agreement dated as of February 26, 2013
among SPP II-A as borrower, Bank of America, N.A., as administrative agent and collateral agent
(together with any successor administrative or collateral agent), and the other lenders party thereto,
as amended (the facility thereunder, the “SPP II-A RBL Facility”); and

       (c)     that certain amended and restated credit agreement dated as of February 26, 2013
among SPP II-M as borrower, Bank of America, N.A., as administrative agent and collateral agent
(together with any successor administrative or collateral agent), and the other lenders party thereto,
as amended (the facility thereunder, the “SPP II-M RBL Facility” and, collectively with the SIP
II RBL Facility and the SPP II-A RBL Facility, the “Sheridan II RBL Facilities”).

       “Sheridan II RBL Forbearance Agreements” means, collectively, the Extension of
Forbearance and Limited Waiver agreements dated as of September 3, 2019, among certain of the
Company Parties, the lender parties thereto, and Bank of America, N.A. as LC issuer,
administrative agent, and collateral agent, as amended, restated, supplemented, or otherwise
modified from time to time.

       “Sheridan II Subordinated Term Loan Claims” means any Claim on account of the
Sheridan II Subordinated Term Loans.

       “Sheridan II Subordinated Term Loan Credit Agreements” means each of the
following, as amended, restated, supplemented or otherwise modified from time to time:

       (a)      that certain subordinated unsecured term loan credit agreement dated as of October
6, 2017 among SIP II as borrower, Wilmington Trust, N.A., as administrative agent, and the
lenders party thereto (the facility thereunder, “SIP II Subordinated Term Loan Facility”);
                                                 12
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 73 of 177



        (b)     that certain subordinated unsecured term loan credit agreement dated as of October
6, 2017 among SPP II-A as borrower, Wilmington Trust, N.A., as administrative agent, and the
lenders party thereto (the facility thereunder, the “SPP II-A Subordinated Term Loan Facility”);

        that certain subordinated unsecured term loan credit agreement dated as of October 6, 2017
among SPP II-M as borrower, Wilmington Trust, N.A., as administrative agent, and the lenders
party thereto (the facility thereunder, “SPP II-M Subordinated Term Loan Facility” and,
collectively with the SIP II Subordinated Term Loan Facility and the SPP II-A Subordinated Term
Facility the “Sheridan II Subordinated Term Loan Facilities”).

      “Sheridan II Term Loan Claims” means any Claim on account of the Sheridan II Term
Loan Facilities.

       “Sheridan II Term Loan Credit Agreements” means collectively, each of the following,
as amended, restated, supplemented or otherwise modified from time to time:

         (a)    that certain amended and restated senior secured term loan credit agreement dated
as of December 16, 2013 among SIP II as borrower, Bank of America, N.A., as administrative
agent (together with any successor administrative agent), and the other lenders party thereto (the
facility thereunder, the “SIP II Term Loan Facility”);

        (b)    that certain amended and restated senior secured term loan credit agreement dated
as of December 16, 2013 among Sheridan Production Partners II-A, L.P., as borrower, Bank of
America, N.A., as administrative agent (together with any successor administrative agent), and the
other lenders party thereto (the facility thereunder, the “SPP II-A Term Loan Facility”); and

         (c)    that certain amended and restated senior secured term loan credit agreement dated
as of December 16, 2013 among SPP II-M as borrower, Bank of America, N.A., as administrative
agent (together with any successor administrative agent), and the other lenders party thereto (the
facility thereunder, the “SPP II-M Term Loan Facility” and, collectively with the SIP II Term
Loan Facility and the SPP II-A Term Loan Facility, the “Sheridan II Term Loan Facilities”).

        “Sheridan II Term Loan Limited Waivers” means, collectively, the Seventh
Amendment to the Third Amendment and Limited Waivers, dated as of September 3, 2019, among
certain of the Company Parties, the lender parties thereto, and Bank of America, N.A. as
administrative agent and collateral agent, as amended, restated, supplemented, or otherwise
modified from time to time.

       “SIP II” has the meaning set forth in the preamble to this Agreement.

       “Solicitation Materials” means all solicitation materials in respect of the Plan.

       “SPP II-A” has the meaning set forth in the preamble to this Agreement.

                                               13
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 74 of 177



       “SPP II-B” has the meaning set forth in the preamble to this Agreement.

       “SPP II-M” has the meaning set forth in the preamble to this Agreement.

        “Termination Date” means the date on which termination of this Agreement as to a Party
is effective in accordance with Sections 11.01, 11.02, 11.03, 11.04, 11.05, or 11.06.

        “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate,
participate, donate, or otherwise encumber or dispose of, directly or indirectly (including through
derivatives, options, swaps, pledges, forward sales, or other transactions).

       “Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement and substantially in
the form attached to this Agreement as Exhibit C.

       1.02.   Interpretation. For purposes of this Agreement:

        (a)    in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or
neutral gender shall include the masculine, feminine, and the neutral gender;

        (b)    capitalized terms defined only in the plural or singular form shall nonetheless have
their defined meanings when used in the opposite form;

        (c)    unless otherwise specified, any reference in this Agreement to a contract, lease,
instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that such document shall be substantially in such form or
substantially on such terms and conditions;

       (d)     unless otherwise specified, any reference in this Agreement to an existing
document, schedule, or exhibit shall mean such document, schedule, or exhibit, as it may have
been or may be amended, restated, supplemented, or otherwise modified from time to time;
notwithstanding the foregoing, any capitalized terms in this Agreement that are defined with
reference to another agreement, are defined with reference to such other agreement as of the date
of this Agreement, without giving effect to any termination of such other agreement or
amendments to such capitalized terms in any such other agreement following the date of this
Agreement;

       (e)     unless otherwise specified, all references in this Agreement to “Sections” are
references to Sections of this Agreement;

        (f)     the words “herein,” “hereof,” and “hereto” refer to this Agreement in its entirety
rather than to any particular portion of this Agreement;


                                                14
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 75 of 177



       (g)      captions and headings to Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Agreement;

        (h)      references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable
limited liability company Laws; and

       (i)     the use of “include” or “including” is without limitation, whether stated or not.

Section 2.     Effectiveness of this Agreement. This Agreement shall become effective and
binding upon each of the Parties at 12:00 a.m., prevailing Eastern Time, on the Agreement
Effective Date, which is the date on which all of the following conditions have been satisfied or
waived in accordance with this Agreement:

       (a)   each of the Company Parties, the Manager, and each of the Manager Affiliates shall
have executed and delivered counterpart signature pages of this Agreement to counsel to the
Company Parties, each of the Senior Secured Agents, and the Consenting Sheridan II Subordinated
Term Lenders; and

      (b)    the following shall have executed and delivered counterpart signature pages of this
Agreement to counsel to the Company Parties, each of the Senior Secured Agents, and the
Consenting Sheridan II Subordinated Term Lenders:

              (i)    holders of more than two thirds of the aggregate outstanding principal
amount of the Sheridan II RBL Claims;

              (ii)   holders of more than two thirds of the aggregate outstanding principal
amount of the Sheridan II Term Loan Claims; and

              (iii) holders of more than two thirds of the aggregate outstanding principal
amount of the Sheridan II Subordinated Term Loan Claims; and

        (c)     the Company Parties shall have paid all Consenting Lender Fees and Expenses that
are due and payable as of the Agreement Effective Date; provided, however, that the Company
Parties shall have received an invoice for such Consenting Lender Fees and Expenses at least three
(3) Business Days prior to the Agreement Effective Date.

Section 3.     Definitive Documents.

        3.01. The Definitive Documents governing the Restructuring Transactions shall include
the following: (A) the Plan (and all exhibits, ballots, solicitation procedures, and other documents
and instruments related thereto), including any “Definitive Documentation” as defined therein and
not explicitly so defined herein; (B) the Confirmation Order; (C) the Financing Order, the DIP
Facility Documents; (D) the Disclosure Statement; (E) the order of the Bankruptcy Court
                                                15
        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 76 of 177



approving the Disclosure Statement and the other Solicitation Materials; (F) the First Day
Pleadings and all orders sought pursuant thereto; (G) the Plan Supplement; (H) any and all
documentation required to implement, issue, and distribute the New Common Stock; (I) the
Services Agreement; (J) the Exit Facility Documents; and (K) all documents related to the Asset
Sale including, without limitation, the Asset Purchase Agreement, the Asset Sale Election Notice
and the Sale Order.

        3.02. The Definitive Documents that are not executed or in a form attached to this
Agreement as of the Execution Date remain subject to negotiation and completion. Upon
completion, the Definitive Documents and every other document, deed, agreement, filing,
notification, letter, or instrument related to the Restructuring Transactions shall contain terms,
conditions, representations, warranties, and covenants not inconsistent with the terms of this
Agreement, as they may be modified, amended, or supplemented in accordance with Section 12.
Further, the Definitive Documents that are not executed or in a form attached to this Agreement
as of the Execution Date, and any amendments thereto, shall be in form and substance reasonably
acceptable to (a) the Company Parties, (b) the Required Consenting Senior Secured Lenders, and
(c) solely to the extent required under the Consenting Sheridan II Subordinated Term Lender
Consent Right, the Required Consenting Sheridan II Subordinated Term Lenders.
Notwithstanding anything herein to the contrary, the DIP Facility Documents, the Financing Order,
the Plan (including any amendment thereto), any substantive documents related to the Asset Sale
including, without limitation, the Asset Purchase Agreement, the Asset Sale Election Notice and
the Sale Order, and the New Organizational Documents shall, in each case, be acceptable to the
Required Consenting Senior Secured Lenders.

Section 4.    Milestones. The following Milestones shall apply to this Agreement unless
extended or waived in writing by the Company Parties and the Required Consenting Lenders:

        (a)    no later than September 9, 2019, the Company Parties shall commence solicitation
of votes on the Plan;

        (b)    no later than September 15, 2019, the Petition Date shall have occurred;

        (c)    no later than September 18, 2019 the Financing Order shall have been entered on
an interim basis;

        (d)    no later than October 17, 2019 the Financing Order shall have been entered on a
final basis;

       (e)    no later than November 14, 2019, the Bankruptcy Court shall have entered the
Confirmation Order and an order approving the Disclosure Statement; and

        (f)    no later than December 17, 2019, the Plan Effective Date shall have occurred.


                                               16
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 77 of 177



Section 5.     Commitments of the Consenting Lenders.

       5.01. Affirmative Commitments. During the Agreement Effective Period, each
Consenting Lender severally, and not jointly, agrees in respect of all of its Company
Claims/Interests to:

       (a)       support the Restructuring Transactions and vote and exercise any powers or rights
available to it (including in any creditors’ meeting or in any process requiring voting or approval
to which they are legally entitled to participate) in each case in favor of any matter requiring
approval to the extent necessary to implement the Restructuring Transactions;

        (b)     give any notice, order, instruction, or direction to the applicable Agents necessary
to give effect to the Restructuring Transactions;

       (c)     negotiate in good faith and use commercially reasonable efforts to execute and
implement the Definitive Documents that are not inconsistent with this Agreement to which it is
required to be a party or to which it has consent right pursuant to Section 3.02; and

       (d)     negotiate in good faith any appropriate additional or alternative provisions or
agreements to address any legal, financial, or structural impediment that may arise that would
prevent, hinder, impede, delay, or are necessary to effectuate the consummation of the
Restructuring Transactions.

        5.02. Negative Commitments. During the Agreement Effective Period, each Consenting
Lender severally, and not jointly, agrees in respect of all of its Company Claims/Interests that it
shall not, directly or indirectly, and shall not direct any other Entity to:

      (a)    object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

       (b)     propose, file, support, or vote for any Alternative Restructuring Proposal;

       (c)     file any motion, pleading, or other document with the Bankruptcy Court or any
other court (including any modifications or amendments thereof) that, in whole or in part, is
materially inconsistent with this Agreement or the Plan;

        (d)    take (directly or indirectly), or direct any Agent to take, any Enforcement Actions
or exercise any right or remedy for the enforcement, collection, or recovery of any of the Company
Claims/Interests including rights or remedies arising from or asserting or bringing any claims
under or with respect to the Sheridan II RBL Facilities, Sheridan II Term Loan Facilities, the
Sheridan II Subordinated Term Loan Facilities, or Hedging Claims;

       (e)    initiate, or have initiated on its behalf, any litigation or proceeding of any kind with
respect to the Chapter 11 Cases, this Agreement, or the other Restructuring Transactions
                                                 17
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 78 of 177



contemplated in this Agreement against the Company Parties or the other Parties other than to
enforce this Agreement or any Definitive Document or as otherwise permitted under this
Agreement; or

        (f)    object to, delay, impede, or take any other action to interfere with the Company
Parties’ ownership and possession of their assets, wherever located, or interfere with the automatic
stay arising under section 362 of the Bankruptcy Code.

        5.03.   Commitments with Respect to Chapter 11 Cases.

        (a)     During the Agreement Effective Period, each Consenting Lender that is entitled to
vote to accept or reject the Plan pursuant to its terms, severally, and not jointly, agrees that it shall,
subject to receipt by such Consenting Lender, whether before or after the commencement of the
Chapter 11 Cases, of the Solicitation Materials:

                (i)  vote each of its Company Claims/Interests to accept the Plan by delivering
its duly executed and completed ballot accepting the Plan on a timely basis following the
commencement of the solicitation of the Plan and its actual receipt of the Solicitation Materials
and the ballot;

                (ii)    to the extent it is permitted to elect whether to opt out of the releases set
forth in the Plan, elect not to opt out of the releases set forth in the Plan by timely delivering its
duly executed and completed ballot(s) indicating such election;

             (iii) not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses (a)(i) and (ii) above;

                (iv)    not directly or indirectly, through any Person, seek, solicit, propose,
support, assist, engage in negotiations in connection with or participate in the formulation,
preparation, filing, or prosecution of any Alternative Restructuring Proposal or object to or take
any other action that would reasonably be expected to prevent, interfere with, delay, or impede the
solicitation, approval of the Disclosure Statement, or the confirmation and consummation of the
Plan and the Restructuring Transactions; provided that nothing in this Section 5.03(a)(iv) shall
affect any rights of the Consenting Lenders set forth in 7.03(b); and

               (v)     support and take all actions reasonably requested by the Company Parties
to facilitate the solicitation, approval of the Disclosure Statement, and confirmation and
consummation of the Plan within the timeframes contemplated by this Agreement.

        (b)    During the Agreement Effective Period, each Consenting Lender, in respect of each
of its Company Claims/Interests, severally, and not jointly, will support, and will not directly or
indirectly object to, delay, impede, or take any other action to interfere with any motion or other
pleading or document filed by a Company Party in the Bankruptcy Court that is not inconsistent
with this Agreement.
                                                   18
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 79 of 177



       5.04.   Forbearance Agreements.

        (a)    Each Consenting Sheridan II Revolving Lender, by signing this Agreement, agrees
to extend the Forbearance Period and Limited Waiver Period (each as defined in each of the
Sheridan II RBL Forbearance Agreements) through the earlier of September 15, 2019 and the
Petition Date.

       (b) Each Consenting Sheridan II Term Lender, by signing this Agreement, agrees to
extend the Limited Waiver Period (as defined in each of the Sheridan II Term Loan Limited
Waivers) through the earlier of September 15, 2019 and the Petition Date.

       (c)      Notwithstanding anything herein to the contrary, all parties’ respective rights under
the Sheridan II RBL Forbearance Agreements and the Sheridan II Term Loan Limited Waivers are
reserved.

        5.05. Hedging Contracts. To the extent any Consenting Lender holds Hedging Contracts,
during the Agreement Effective Period, such Consenting Lender agrees to not take any action to
exercise remedies with respect to the Hedging Contracts unless otherwise agreed by the Company
Parties and such Consenting Lender.

      5.06. Additional Provisions Regarding the Consenting Lenders’ Commitments.
Notwithstanding anything contained in this Agreement, nothing in this Agreement shall:

        (a)    be construed to prohibit any Consenting Lender from appearing as a party in interest
in any matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and the
positions advocated in connection therewith are not inconsistent with this Agreement and are not
for the purpose of delaying, interfering, impeding, or taking any other action to delay, interfere or
impede, directly or indirectly, the Restructuring Transactions;

        (b)    affect the ability of any Consenting Lender to consult with any other Consenting
Stakeholder, the Company Parties, or any other party in interest in the Chapter 11 Cases (including
any official committee and the United States Trustee);

       (c)    impair or waive the rights of any Consenting Lender to assert or raise any objection
permitted under this Agreement in connection with the Restructuring Transactions;

      (d)    prevent any Consenting Lender from enforcing this Agreement or contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement; or

        (e)     obligate a Consenting Lender to deliver a vote to support the Plan or prohibit a
Consenting Lender from withdrawing such vote, in each case from and after the Termination Date
(other than a Termination Date as a result of the occurrence of the Plan Effective Date); it being
understood that upon the Termination Date as to a Consenting Lender (other than a Termination
Date as a result of the occurrence of the Plan Effective Date), such Consenting Lender’s vote shall
                                                 19
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 80 of 177



automatically be deemed void ab initio and such Consenting Lender shall have a reasonable
opportunity to cast a vote.

Section 6.      Commitments of the Manager Parties.

      6.01. Affirmative Commitments. During the Agreement Effective Period, each of the
Manager Parties severally, and not jointly, agrees to:

        (a)     support the Restructuring Transactions and vote and exercise any powers or rights
available to it (including in any board, shareholders’, or creditors’ meeting or in any process
requiring voting or approval to which they are legally entitled to participate) in each case in favor
of any matter requiring approval to the extent necessary to implement the Restructuring
Transactions;

       (b)     negotiate in good faith and use commercially reasonable efforts to execute and
implement the Definitive Documents that are not inconsistent with this Agreement to which it is
required to be a party; and

       (c)     negotiate in good faith any appropriate additional or alternative provisions or
agreements to address any legal, financial, or structural impediment that may arise that would
prevent, hinder, impede, delay, or are necessary to effectuate the consummation of the
Restructuring Transactions.

        6.02. Negative Commitments. During the Agreement Effective Period, each of Manager
Parties severally, and not jointly, agrees that it shall not, directly or indirectly, and shall not direct
any other Entity to:

      (a)    object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

        (b)     propose, file, support, or vote for any Alternative Restructuring Proposal;

       (c)     file any motion, pleading, or other document with the Bankruptcy Court or any
other court (including any modifications or amendments thereof) that, in whole or in part, is
materially inconsistent with this Agreement or the Plan;

       (d)    initiate, or have initiated on its behalf, any litigation or proceeding of any kind with
respect to the Chapter 11 Cases, this Agreement, or the other Restructuring Transactions
contemplated in this Agreement against the Company Parties or the other Parties other than to
enforce this Agreement or any Definitive Document or as otherwise permitted under this
Agreement; or




                                                   20
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 81 of 177



        (e)    object to, delay, impede, or take any other action to interfere with the Company
Parties’ ownership and possession of their assets, wherever located, or interfere with the automatic
stay arising under section 362 of the Bankruptcy Code.

        6.03. Commitments with Respect to Chapter 11 Cases. During the Agreement Effective
Period, each of the Manager Parties severally, and not jointly, agrees that it shall, for the duration
of the Agreement Effective Period, shall:

        (a)     if solicited, timely vote or cause to be voted its Company Claims/Interests to accept
the Plan by delivering its duly executed and completed ballot or ballots on a timely basis following
the commencement of the solicitation;

       (b)     not change or withdraw (or cause or direct to be changed or withdrawn) any such
vote described in clause (a) above or release described in clause (c) below;

        (c)   agree to provide, and to not opt out of or object to, the releases set forth in the Plan
against each Released Party;

       (d)     if solicited, timely vote (or cause to be voted) its Company Claims/Interests against
any Alternative Restructuring Proposal;

       (e)     not directly or indirectly, through any Person, seek, solicit, propose, support, assist,
engage in negotiations in connection with or participate in the formulation, preparation, filing, or
prosecution of any Alternative Restructuring Proposal or object to or take any other action that
would reasonably be expected to prevent, interfere with, delay, or impede the solicitation, approval
of the Disclosure Statement, or the confirmation and consummation of the Plan and the
Restructuring Transactions; and

        (f)     support and take all actions necessary or reasonably requested by the Company
Parties to facilitate the solicitation, approval of the Disclosure Statement, and confirmation and
consummation of the Plan within the timeframes contemplated by this Agreement.

         6.04.   Additional Provisions Regarding the Manager Parties’ Commitments.

         (a)     Notwithstanding anything contained in this Agreement, nothing in this Agreement
shall:

              (i)     impair or waive the rights of any Manager Party to assert or raise any
objection permitted under this Agreement in connection with the Restructuring Transactions;

               (ii)   affect the ability of any Manager Party to consult with any Consenting
Stakeholder, the Company Parties, or any other party in interest in the Chapter 11 Cases (including
any official committee and the United States Trustee);


                                                  21
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 82 of 177



                (iii) restrict any representative or Governing Body of any Company Party, or
any Manager Party in its capacity as manager or operator of any Company Party, from exercising
its rights under Sections 7.03 or 11.03(b) of this Agreement or causing a Company Party or the
Governing Body of a Company Party to exercise its rights under such provisions;

                (iv)    restrict any Manager Party in its capacity as the manager or operator of fund
Entities other than the Company Parties; or

             (v)      prevent any Manager Party from enforcing this Agreement or contesting
whether any matter, fact, or thing is a breach of, or is inconsistent with, this Agreement.

        (b)    Notwithstanding anything to the contrary in this Agreement, in no event shall a
Manager Party be liable for money damages for any breach of this Agreement, and any remedy by
any Party against a Manager party for any breach of this Agreement shall be limited to specific
performance pursuant to Section 14.14; provided, however, that in no event shall a Manager Party
be liable to any other Manager Party for any breach of this Agreement, whether for money
damages, specific performance, or otherwise. In the event of a breach by any Manager Party of
any representation, warranty, covenant, or other provision of this Agreement that gives rise to a
termination right under Section 11.01, then, upon notice to the Parties prior to the Plan Effective
Date in accordance with Section 14.10, the Releases by and in favor of such Manager Party shall
be fully revoked and deemed null and void.

Section 7.     Commitments of the Company Parties.

      7.01. Affirmative Commitments. Except as set forth in Section 7.03, during the
Agreement Effective Period, each of the Company Parties agrees to:

       (a)     support and take all steps reasonably necessary and desirable to consummate the
Restructuring Transactions in accordance with this Agreement;

       (b)     to the extent any legal or structural impediment arises that would prevent, hinder,
or delay the consummation of the Restructuring Transactions contemplated in this Agreement,
support and take all steps reasonably necessary and desirable to address any such impediment;

        (c)    use commercially reasonable efforts to obtain any and all required regulatory and/or
third-party approvals for the Restructuring Transactions;

        (d)    negotiate in good faith and use commercially reasonable efforts to execute and
deliver the Definitive Documents and any other required agreements to effectuate and consummate
the Restructuring Transactions as contemplated by this Agreement;

       (e)      (i) provide counsel for the Consenting Lenders a reasonable opportunity (which, to
the extent reasonably practicable, shall be no less than two (2) Business Days) to review draft
copies of all pleadings, motions, and proposed orders (including without limitation the First Day
                                                 22
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 83 of 177



Pleadings and all “second day” motions) that affect or may affect the Consenting Lenders and,
(ii) provide a reasonable opportunity (which, to the extent reasonably practicable, shall be no less
than two (2) Business Days) to counsel to the Senior Secured Agents and the Consenting Sheridan
II Subordinated Term Lenders to review draft copies of other documents that the Company Parties
intend to file with the Bankruptcy Court if such a filing affects or may affect any Consenting
Lender, as applicable;

        (f)     actively oppose and object to the efforts of any person seeking to object to, delay,
impede, or take any other action to interfere with the acceptance, implementation, or
consummation of the Restructuring Transactions (including, if applicable, the filing of timely filed
objections or written responses) to the extent such opposition or objection is reasonably necessary
or desirable to facilitate implementation of the Restructuring Transactions;

       (g)     consult and negotiate in good faith with the Consenting Stakeholders and their
advisors regarding the execution of Definitive Documents and the implementation of the
Restructuring Transactions;

        (h)     upon reasonable request of the Consenting Lenders, inform the advisors to the
Consenting Lenders as to: (i) the material business and financial (including liquidity) performance
of the Company Parties; (ii) the status and progress of the Restructuring Transactions, including
progress in relation to the negotiations of the Definitive Documents; and (iii) the status of obtaining
any necessary or desirable authorizations (including any consents) from each Consenting Lender,
any competent judicial body, governmental authority, banking, taxation, supervisory, or regulatory
body or any stock exchange;

        (i)    inform counsel to the Senior Secured Agents and the Consenting Sheridan II
Subordinated Term Lenders as soon as reasonably practicable after becoming aware of: (i) any
matter or circumstance which they know, or believe is likely, to be a material impediment to the
implementation or consummation of the Restructuring Transactions; (ii) any notice of any
commencement of any material involuntary insolvency proceedings, legal suit for payment of debt
or securement of security from or by any person in respect of any Company Party; (iii) a breach
of this Agreement (including a breach by any Company Party); and (iv) any representation or
statement made or deemed to be made by them under this Agreement which is or proves to have
been incorrect or misleading in any material respect when made or deemed to be made;

        (j)      use commercially reasonable efforts to maintain their good standing under the Laws
of the state or other jurisdiction in which they are incorporated or organized;

       (k)     use commercially reasonable efforts to seek additional support for the Restructuring
from their other material stakeholders to the extent reasonably prudent and, to the extent the
Company Parties receive any Joinders or Transfer Agreements, to notify the Consenting Lenders
of such Joinders and Transfer Agreements; and


                                                  23
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 84 of 177



       (l)   file the Asset Sale Election Notice if requested by the Required Consenting Senior
Secured Lenders in accordance with the Plan.

        7.02. Negative Commitments. Except as set forth in Section 7.03, during the Agreement
Effective Period, each of the Company Parties shall not directly or indirectly:

      (a)    object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring Transactions;

        (b)     take any action that is inconsistent in any material respect with, or is intended to
frustrate or impede approval, implementation and consummation of the Restructuring Transactions
described in, this Agreement or the Plan;

       (c)     file any motion, pleading, or Definitive Documents with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
materially inconsistent with this Agreement, the Plan or the Definitive Documents;

       (d)     modify any Definitive Document, in whole or in part, in a manner that is
inconsistent with this Agreement; or

       (e) (i) operate its business outside the ordinary course, taking into account the
Restructuring Transactions, without the consent of the Required Consenting Senior Secured
Lenders or (ii) transfer any asset or right of the Company Parties or any asset or right used in the
business of the Company Parties to any person or entity outside the ordinary course of business
without the consent of the Required Consenting Senior Secured Lenders;

     (f) take, or fail to take, any action that would cause a change to the tax status of any
Company Party; or

       (g) engage in any material merger, consolidation, disposition, acquisition, investment,
dividend, incurrence of indebtedness or other similar transaction outside of the ordinary course of
business other than the transactions contemplated herein.

       7.03.   Additional Provisions Regarding Company Parties’ Commitments.

        (a)     Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or the Governing Body of a Company Party to take or
refrain from taking any action with respect to the Restructuring Transaction (including terminating
this Agreement under Section 11) to the extent such person or persons determines, based on the
advice of counsel, that taking or refraining from taking such action, as applicable, that would be
inconsistent with applicable Law or its fiduciary obligations under applicable Law. The Company
Parties shall give prompt written notice to the Consenting Stakeholders of any determination made
in accordance with this Section 7.03(a). This Section 7.03(a) shall not impede any Party’s right to

                                                24
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 85 of 177



terminate this Agreement pursuant to Section 11, including, for the avoidance of doubt, the
Consenting Lenders’ rights to terminate in accordance with Section 11.01.

        (b)      Notwithstanding anything to the contrary in this Agreement, upon receipt of an
unsolicited Alternative Restructuring Proposal, each Company Party and their respective directors,
managers, officers, employees, investment bankers, attorneys, accountants, consultants, and other
advisors or representatives (including any Governing Body members) shall have the rights to: (i)
consider, respond to, and facilitate such Alternative Restructuring Proposal; (ii) provide access to
non-public information concerning any Company Party to any Entity or enter into Confidentiality
Agreements or nondisclosure agreements with any Entity in connection with such proposal; (iii)
maintain or continue discussions or negotiations with respect to such Alternative Restructuring
Proposal; (iv) otherwise cooperate with, assist, participate in, or facilitate any inquiries, proposals,
discussions, or negotiations of such Alternative Restructuring Proposal; and (v) enter into or
continue discussions or negotiations with holders of Company claims/Interests (including any
Consenting Stakeholder) regarding the Restructuring Transactions or such Alternative
Restructuring Proposal; provided that if any Company Party, receives an unsolicited Alternative
Restructuring Proposal, then such Company Party shall (A) within one business day of receiving
such proposal, notify counsel to the Senior Secured Agents and the Consenting Sheridan II
Subordinated Term Lenders of the receipt of such proposal; (B) provide counsel to the Senior
Secured Agents and the Consenting Sheridan II Subordinated Term Lenders with regular updates
as to the status and progress of such Alternative Restructuring Proposal; and (C) use commercially
reasonable efforts to respond promptly to reasonable information requests and questions from
counsel to the Senior Secured Agents and Consenting Sheridan II Subordinated Term Lenders
relating to such Alternative Restructuring Proposal.

         (c)    Nothing in this Agreement shall: (i) impair or waive the rights of any Company
Party to assert or raise any objection permitted under this Agreement in connection with the
implementation of the Restructuring Transactions; (ii) affect the ability of any Company Party to
consult with any Consenting Stakeholder or any other party in interest in the Chapter 11 Cases
(including any official committee and the United States Trustee); or (iii) prevent any Company
Party from enforcing this Agreement or contesting whether any matter, fact, or thing is a breach
of, or is inconsistent with, this Agreement.

Section 8.      Transfer of Company Claims/Interests.

      8.01. During the Restricted Period, no Consenting Stakeholder shall Transfer any
Company Claims/Interests to any affiliated or unaffiliated party, including any party in which it
may hold a direct or indirect beneficial interest, unless:

       (a)     the transferee is either (i) a qualified institutional buyer as defined in Rule 144A
under the Securities Act, (ii) a non-U.S. person in an offshore transaction as defined in Regulation
S under the Securities Act, (iii) an institutional accredited investor (as defined in the Rules), and


                                                  25
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 86 of 177



in each case executes and delivers to the applicable Agent and counsel to the Company Parties, at
or before the time of the proposed Transfer, a fully executed Transfer Agreement; or

        (b)    the transferee is a Consenting Stakeholder and the transferee provides notice of
such Transfer (including the amount and type of Company Claim/Interest Transferred) to counsel
to the Company Parties at or before the time of the proposed Transfer.

        8.02. Upon compliance with the requirements of Section 8.01, the transferor of any
Company Claims/Interests shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement to the extent of the rights and obligations in respect of such
transferred Company Claims/Interests. Any Transfer in violation of Section 8.01 shall be void ab
initio.

        8.03. This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests. Notwithstanding the
foregoing, (a) such additional Company Claims/Interests shall automatically and immediately
upon acquisition by a Consenting Stakeholder be deemed subject to the terms of this Agreement
(regardless of when or whether notice of such acquisition is given to counsel to the Company
Parties or counsel to any of the Senior Secured Agents and Consenting Sheridan II Subordinated
Term Lenders) and (b) such Consenting Stakeholder must provide notice of such acquisition
(including the amount and type of Company Claim/Interest acquired) to counsel to the Company
Parties within five (5) Business Days of such acquisition.

        8.04. This Section 8 shall not impose any obligation on any Company Party to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of enabling a
Consenting Stakeholder to Transfer any of its Company Claims/Interests. Notwithstanding
anything to the contrary in this Agreement, if a Company Party and another Party have entered
into a Confidentiality Agreement, the terms of such Confidentiality Agreement shall continue to
apply and remain in full force and effect according to its terms, and this Agreement does not
supersede any rights or obligations otherwise arising under such Confidentiality Agreements.

         8.05. Notwithstanding Section 8.01, a Qualified Marketmaker that acquires any
Company Claims/Interests with the purpose and intent of acting as a Qualified Marketmaker for
such Company Claims/Interests shall not be required to execute and deliver a Transfer Agreement
in respect of such Company Claims/Interests if (a) such Qualified Marketmaker subsequently
transfers such Company Claims/Interests (by purchase, sale assignment, participation, or
otherwise) within five (5) Business Days of its acquisition to a transferee that is an entity that is
not an affiliate, affiliated fund, or affiliated entity with a common investment advisor; (b) the
transferee otherwise is a Permitted Transferee under Section 8.01; and (c) the Transfer otherwise
is permitted under Section 8.01. If a Consenting Stakeholder is acting in its capacity as a Qualified
Marketmaker, it may Transfer (by purchase, sale, assignment, participation, or otherwise) any
right, title, or interests in Company Claims/Interests that the Qualified Marketmaker acquires from


                                                 26
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 87 of 177



a holder of the Company Claims/Interests who is not a Consenting Stakeholder without the
requirement that the transferee be a Permitted Transferee.

        8.06. Notwithstanding anything to the contrary in this Section 8, the restrictions on
Transfer set forth in this Section 8 shall not apply to the grant of any liens or encumbrances on any
claims and interests in favor of a bank or broker-dealer holding custody of such claims and interests
in the ordinary course of business and which lien or encumbrance is released upon the Transfer of
such claims and interests.

Section 9.     Representations and Warranties of Consenting Lenders. Each Consenting Lender
severally, and not jointly, represents and warrants that, as of the date such Consenting Lender
executes and delivers this Agreement and as of the Plan Effective Date:

       (a)      it is the beneficial or record owner of the aggregate principal amount of the
Company Claims/Interests or is the nominee, investment manager, or advisor for beneficial holders
of the Company Claims/Interests reflected in, and, having made reasonable inquiry, is not the
beneficial or record owner of any Company Claims/Interests other than those reflected in, such
Consenting Lender’s signature page to this Agreement or a Transfer Agreement, as applicable (as
may be updated pursuant to Section 8);

       (b)    it has the full power and authority to act on behalf of, vote and consent to matters
concerning, such Company Claims/Interests;

        (c)     such Company Claims/Interests are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition, transfer, or encumbrances of any kind, that would adversely affect in any
way such Consenting Lender’s ability to perform any of its obligations under this Agreement at
the time such obligations are required to be performed;

        (d)     solely with respect to holders of Company Claims/Interests, (i) it is either (A) a
qualified institutional buyer as defined in the provisions of Rule 144A promulgated under the
Securities Act, (B) not a U.S. person (as defined in Regulation S under the Securities Act), or
(C) an institutional accredited investor (as defined in the Rules under the Securities Act), and in
each case is able to bear the risk of its investment in the Company Claims/Interests, and (ii) any
securities acquired by the Consenting Stakeholder in connection with the Restructuring
Transactions (A) will have been acquired for investment for its own account and not with a view
to distribution or resale in violation of the Securities Act and (B) will not have been registered
under the Securities Act or under the “blue sky” laws of any jurisdiction and may be resold or
transferred only if registered pursuant to the provisions of the Securities Act (or if eligible, pursuant
to the provisions of Rule 144 promulgated under the Securities Act or pursuant to another available
exemption from the registration requirements of the Securities Act); and

       (e)     it has the full power to vote, approve changes to, and transfer all of its Company
Claims/Interests referable to it as contemplated by this Agreement subject to applicable Law.
                                                 27
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 88 of 177



Section 10. Mutual Representations and Warranties. Each Party hereto, represents and
warrants that, as of the date such Party executes and delivers this Agreement and as of the Plan
Effective Date:

        (a)     it is validly existing and in good standing under the Laws of the state of its
organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may be limited by
applicable Laws relating to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

       (b)     except as expressly provided in this Agreement, the Plan, and the Bankruptcy Code,
no consent or approval is required by any other Entity in order for it to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this Agreement;

        (c)     the entry into and performance by it of, and the transactions contemplated by, this
Agreement do not, and will not, conflict in any material respect with any Law or regulation
applicable to it or with any of its articles of association, memorandum of association, or other
constitutional documents;

        (d)     except as expressly provided in this Agreement, it has (or will have, at the relevant
time) all requisite corporate or other power and authority to enter into, execute, and deliver this
Agreement and to effectuate the Restructuring Transactions contemplated by, and perform its
respective obligations under, this Agreement;

        (e)     except as expressly provided by this Agreement, it is not party to any restructuring
or similar agreements or arrangements with the other Parties to this Agreement that have not been
disclosed to all Parties to this Agreement; and

        (f)    to the extent a Party is a Released Party, such Party has not assigned, conveyed,
sold, hypothecated or otherwise transferred all, any part of or any interest in any Cause of Action
that would be a Released Claim hereunder.

Section 11.    Termination Events.

       11.01. Required Consenting Senior Secured Lender Termination Events. The Required
Consenting Senior Secured Lenders may terminate this Agreement solely as to the Consenting
Sheridan Senior Secured Lenders upon prior written notice to all Parties in accordance with
Section 14.10 of this Agreement upon the occurrence of any of the following events:

       (a)     the breach in any material respect by a Company Party, Manager Party, or
Consenting Sheridan II Subordinated Term Lender of any of the representations, warranties, or
covenants of such Company Party, such Manager Party, or such Consenting Sheridan II
Subordinated Term Lender as applicable, set forth in this Agreement that would have, or could
reasonably be expected to have, an adverse effect on the Restructuring Transaction, which breach
                                                  28
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 89 of 177



remains uncured for five (5) Business Days after such terminating Required Consenting Senior
Secured Lenders transmit a written notice in accordance with Section 14.10 of this Agreement
detailing any such breach;

       (b)    any of the Company Parties files or otherwise makes public any of the Definitive
Documents (including any modification or amendments thereto) (i) in a form that is materially
inconsistent with this Agreement and (ii) without the consent of the applicable Required
Consenting Senior Secured Lenders in accordance with this Agreement, which occurrence remains
uncured (to the extent curable) for five (5) Business Days after such terminating Consenting
Lender transmits a written notice in accordance with Section 14.10;

        (c)    the Company Parties (i) withdraw the Plan, (ii) publicly announce their intention
not to support the Restructuring Transactions, or (iii) publicly announce, or execute a definitive
written agreement with respect to an Alternative Restructuring Proposal;

        (d)    any of the Company Parties (i) files any motion seeking to avoid, disallow,
subordinate, or recharacterize any Sheridan II RBL Claims, Sheridan II Term Loan Claims, or
Sheridan II Subordinated Term Loan Claims, lien, or interest held by any Consenting Lender
arising under or relating to the Sheridan II RBL Credit Agreements, Sheridan II Term Loan Credit
Agreements, or Sheridan II Subordinated Term Loan Credit Agreements or (ii) shall have
supported any application, adversary proceeding, or cause of action referred to in the immediately
preceding clause (i) filed by a third party, or consents to the standing of any such third party to
bring such application, adversary proceeding, or cause of action;

        (e)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling, judgment or order that (i)
enjoins the consummation of a material portion of the Restructuring Transactions and (ii) either
(1) such ruling, judgment or order has been issued at the request of any of the Company Parties in
contravention of any obligations set forth in this Agreement or (2) remains in effect for ten (10)
Business Days after such terminating Consenting Lenders transmit a written notice in accordance
with Section 14.10 of this Agreement detailing any such issuance; notwithstanding the foregoing,
this termination right may not be exercised by any Party that sought or requested such ruling or
order in contravention of any obligation set out in this Agreement;

        (f)    the Bankruptcy Court enters an order denying confirmation of the Plan and such
order remains in effect for ten (10) Business Days after entry of such order;

       (g)     the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written consent of the
Required Consenting Senior Secured Lenders), (i) converting one or more of the Chapter 11 Cases
of a Company Party to a case under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner
with expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy
Code or a trustee in one or more of the Chapter 11 Cases of a Company Party, (iii) dismissing one

                                                29
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 90 of 177



or more of the Chapter 11 Cases of a Company Party, (iv) terminating exclusivity under Section
1121 of the Bankruptcy Code, or (v) rejecting this Agreement; or

        (h)    if any Company Party (i) voluntarily commences any case or files any petition
seeking bankruptcy, winding up, dissolution, liquidation, administration, moratorium,
receivership, reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency, administrative receivership or similar law now or hereafter in effect, except as
contemplated by this Agreement, (ii) consents to the institution of, or fails to contest in a timely
and appropriate manner, any involuntary proceeding or petition described in the preceding
subsection (i), (iii) applies for or consents to the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or similar official with respect
to any Company Party or for a substantial part of such Company Party’s assets, (iv) makes a
general assignment or arrangement for the benefit of creditors, or (v) takes any corporate action
for the purpose of authorizing any of the foregoing;

      (i)     the termination of this Agreement by the Required Consenting Sheridan II
Subordinated Term Lenders pursuant to Section 11.02; or

       (j)     the failure to meet a Milestone, which has not been waived or extended in a manner
consistent with this Agreement, unless such failure is the result of any act, omission, or delay on
the part of the terminating Consenting Stakeholder in violation of its obligations under this
Agreement.

        11.02. Required Consenting Sheridan II Subordinated Term Lender Termination Events.
The Required Consenting Sheridan II Subordinated Term Lenders may terminate this Agreement
solely as to the Consenting Sheridan II Subordinated Term Lenders by delivery to the Company
Parties and the Senior Secured Agents of a written notice in accordance with Section 14.10 of this
Agreement upon the occurrence of the following events:

        (a)     the breach in any material respect by a Company Party, a Manager Party, or a
Consenting Senior Secured Lender of any of the representations, warranties, or covenants of such
Company Party, such Manager Party, or such Consenting Senior Secured Lender as applicable, set
forth in this Agreement that would have, or could reasonably be expected to have, an adverse effect
on the Consenting Sheridan II Subordinated Term Lenders, which breach remains uncured for five
(5) Business Days after such terminating Required Consenting Sheridan II Subordinated Term
Lenders transmit a written notice in accordance with Section 14.10 of this Agreement detailing
any such breach;

        (b)    the Company Parties (i) withdraw the Plan, (ii) publicly announce their intention
not to support the Restructuring Transactions, or (iii) publicly announce, or execute a definitive
written agreement with respect to an Alternative Restructuring Proposal;

       (c)   the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling, judgment or order that (i)
                                               30
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 91 of 177



enjoins the consummation of a material portion of the Restructuring Transactions and (ii) either
(1) such ruling, judgment or order has been issued at the request of any of the Company Parties in
contravention of any obligations set forth in this Agreement or (2) remains in effect for ten (10)
Business Days after such terminating Consenting Sheridan II Subordinated Term Lenders transmit
a written notice in accordance with Section 14.10 of this Agreement detailing any such issuance;
notwithstanding the foregoing, this termination right may not be exercised by any Party that sought
or requested such ruling or order in contravention of any obligation set out in this Agreement;

        (d)     any of the Company Parties (i) files any motion seeking to avoid, disallow,
subordinate, or recharacterize any Sheridan II Subordinated Term Loan Claim or any interest held
by any Consenting Lender arising under or relating to the Sheridan II Subordinated Term Loan
Credit Agreements or (ii) shall have supported any application, adversary proceeding, or cause of
action referred to in the immediately preceding clause (i) filed by a third party, or consents to the
standing of any such third party to bring such application, adversary proceeding, or cause of action;

        (e)    the Bankruptcy Court enters an order denying confirmation of the Plan and such
order remains in effect for ten (10) Business Days after entry of such order;

        (f)    if any Company Party (i) voluntarily commences any case or files any petition
seeking bankruptcy, winding up, dissolution, liquidation, administration, moratorium,
receivership, reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency, administrative receivership or similar law now or hereafter in effect, except as
contemplated by this Agreement, (ii) consents to the institution of, or fails to contest in a timely
and appropriate manner, any involuntary proceeding or petition described in the preceding
subsection (i), (iii) applies for or consents to the appointment of a receiver, administrator,
administrative receiver, trustee, custodian, sequestrator, conservator or similar official with respect
to any Company Party or for a substantial part of such Company Party’s assets, (iv) makes a
general assignment or arrangement for the benefit of creditors, or (v) takes any corporate action
for the purpose of authorizing any of the foregoing;

      (g)     the termination of this Agreement by the Required Consenting Senior Secured
Lenders pursuant to Section 11.01; or

       (h)     the failure to meet a Milestone, which has not been waived or extended in a manner
consistent with this Agreement, unless such failure is the result of any act, omission, or delay on
the part of the terminating Consenting Stakeholder in violation of its obligations under this
Agreement.

        11.03. Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in accordance with Section 14.10
of this Agreement upon the occurrence of any of the following events:

       (a)    the breach in any material respect by one or more of the Consenting Lenders of any
of the representations, warranties, or covenants of the Consenting Lenders set forth in this
                                               31
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 92 of 177



Agreement that would have, or could reasonably be expected to have, an adverse effect on the
Restructuring Transaction, which breach remains uncured for five (5) Business Days after such
terminating Company Party transmits a written notice in accordance with Section 14.10 of this
Agreement detailing any such breach, but only if the non-breaching Consenting Lenders hold less
than two thirds of the Sheridan II RBL Claims, Sheridan II Term Loan Claims, and Sheridan II
Subordinated Term Loan Claims, calculated separately;

       (b)      the Governing Body of any Company Party determines, after consulting with
counsel, (i) that proceeding with any of the Restructuring Transactions would be inconsistent with
the exercise of its fiduciary duties or applicable Law or (ii) in the exercise of its fiduciary duties,
to pursue an Alternative Restructuring Proposal;

        (c)    the Bankruptcy Court enters an order denying confirmation of the Plan and such
order remains in effect for ten (10) Business Days after entry of such order; or

        (d)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring Transactions and (ii) remains in effect for
ten (10) Business Days after such terminating Company Party transmits a written notice in
accordance with Section 14.10 of this Agreement detailing any such issuance; notwithstanding the
foregoing, this termination right shall not apply to or be exercised by any Company Party if any
Company Party or Manager Party sought or requested such ruling or order in contravention of any
obligation or restriction set out in this Agreement.

       11.04. Manager Entity Termination Events. This Agreement may be terminated by a
Manager Party in respect of such Manager Party by the delivery to the Company Parties of a
written notice in accordance with Section 14.10 of this Agreement upon the occurrence of the
following events:

        (a)     the breach in any material respect by a Company Party or Consenting Lender of
any of the representations, warranties, or covenants of the Company Parties or Consenting Lender,
as applicable, set forth in this Agreement that (i) adversely affects the treatment, right or
obligations under this Agreement or the Plan of any Manager Parties and (ii) remains uncured for
five (5) Business Days after such terminating Manager Parties transmit a written notice in
accordance with Section 14.10 of this Agreement detailing any such breach; or

        (b)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling, judgment or order that (i)
enjoins the consummation of a material portion of the Restructuring Transactions and (ii) either
(1) such ruling, judgment or order has been issued at the request of any of the Company Parties in
contravention of any obligations set forth in this Agreement or (2) remains in effect for five (5)
Business Days after such terminating Manager Parties transmit a written notice in accordance with
Section 14.10 of this Agreement detailing any such issuance; notwithstanding the foregoing, this

                                                  32
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 93 of 177



termination right may not be exercised by any Manager Party that sought or requested such ruling
or order in contravention of any obligation set out in this Agreement.

      11.05. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual written agreement among all of the following: (a) the Required
Consenting Stakeholders; and (b) each Company Party.

        11.06. Automatic Termination. This Agreement shall terminate automatically without any
further required action or notice immediately after the Plan Effective Date.

         11.07. Effect of Termination. After the occurrence of a Termination Date as to a Party,
this Agreement shall be of no further force and effect as to such Party and each Party subject to
such termination shall be released from its commitments, undertakings, and agreements under or
related to this Agreement and shall have the rights and remedies that it would have had, had it not
entered into this Agreement, and shall be entitled to take all actions, whether with respect to the
Restructuring Transactions or otherwise, that it would have been entitled to take had it not entered
into this Agreement, including with respect to any and all Claims or Causes of Action that
otherwise would have been subject to the Releases, subject to Section 14.21 herein. Upon the
occurrence of a Termination Date prior to the Confirmation Order being entered by a Bankruptcy
Court, any and all consents or ballots tendered by the Parties subject to such termination before a
Termination Date shall be deemed, for all purposes, to be null and void from the first instance and
shall not be considered or otherwise used in any manner by the Parties in connection with the
Restructuring Transactions and this Agreement or otherwise. Notwithstanding the foregoing, any
Consenting Stakeholder withdrawing or changing its vote pursuant to this Section 11.07 shall
promptly provide written notice of such withdrawal or change to each other Party to this
Agreement and, if such withdrawal or change occurs on or after the Petition Date, file notice of
such withdrawal or change with the Bankruptcy Court. Nothing in this Agreement shall be
construed as prohibiting a Company Party or any of the Consenting Stakeholders from contesting
whether any such termination is in accordance with the terms or to seek enforcement of any rights
under this Agreement that arose or existed before a Termination Date. Except as expressly
provided in this Agreement, nothing in this Agreement is intended to, or does, in any manner
waive, limit, impair, or restrict (a) any right of any Company Party or the ability of any Company
Party to protect and reserve its rights (including rights under this Agreement), remedies, and
interests, including its claims against any Consenting Stakeholder, and (b) any right of any
Consenting Stakeholder, or the ability of any Consenting Stakeholder, to protect and preserve its
rights (including rights under this Agreement), remedies, and interests, including its claims against
any Company Party or Consenting Stakeholder. No purported termination of this Agreement shall
be effective under this Section 11.07 or otherwise if the Party seeking to terminate this Agreement
is in material breach of this Agreement, except a termination pursuant to Sections 11.03(b) or
11.05. Nothing in this Section 11.07 shall restrict any Company Party’s right to terminate this
Agreement in accordance with Section 11.03(b) or affect any Party’s rights under Section 14.21.



                                                 33
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 94 of 177



Section 12.    Amendments and Waivers.

      (a)     This Agreement, including the form of Plan attached hereto, may not be modified,
amended, or supplemented, and no condition or requirement of this Agreement may be waived, in
any manner except in accordance with this Section 12.

         (b)   This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in writing signed by: (i) each Company Party,
(ii) the Required Consenting Sheridan II Revolving Lenders, (iii) the Required Consenting
Sheridan II Term Lenders, (iv) the Required Consenting Sheridan II Subordinated Term Lenders,
and (v) each Manager Party; provided that in the case of the Required Consenting Sheridan II
Revolving Lenders, the Required Consenting Sheridan II Term Lenders, and the Manager Parties,
consent shall not be unreasonably withheld to any modification, amendment, waiver, or
supplement that does not adversely affect their rights, unless otherwise specified in this agreement;
and provided, further that in the case of the Required Consenting Sheridan II Subordinated Term
Lenders, (x) consent shall be required solely to the extent required under the Consenting Sheridan
II Subordinated Term Lender Consent Right and (y) any Milestone may be extended by up to 30
days with the consent of only the Company Parties and the Required Consenting Senior Secured
Lenders. Notwithstanding the foregoing, if the proposed modification, amendment, waiver, or
supplement has a material, disproportionate, and adverse effect on any of the Company
Claims/Interests held by a Consenting Stakeholder, then the consent of each such affected
Consenting Stakeholder shall also be required to effectuate such modification, amendment, waiver,
or supplement.

      (c)     Any proposed modification, amendment, waiver, or supplement that does not
comply with this Section 12 shall be ineffective and void ab initio.

       (d)     The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any Party to exercise, and no delay in exercising,
any right, power, or remedy under this Agreement shall operate as a waiver of any such right,
power, or remedy or any provision of this Agreement, nor shall any single or partial exercise of
such right, power, or remedy by such Party preclude any other or further exercise of such right,
power, or remedy or the exercise of any other right, power, or remedy. All remedies under this
Agreement are cumulative and are not exclusive of any other remedies provided by Law.

Section 13.    Mutual Releases.

       13.01. Releases.

       (a)    Releases by the Company Releasing Parties. Except as expressly set forth in this
Agreement, effective on (i) the Agreement Effective Date and (ii) the Plan Effective Date, in
exchange for good and valuable consideration, the adequacy of which is hereby confirmed, each
Released Party is hereby conclusively, absolutely, unconditionally, irrevocably, and forever
                                              34
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 95 of 177



released and discharged by the Company Releasing Parties, in each case on behalf of themselves
and their respective successors, assigns, and representatives, and any and all other Entities who
may purport to assert any Cause of Action, directly or derivatively, by, through, for, or because of,
the foregoing Entities, from any and all Causes of Action, including any derivative claims asserted
on behalf of the Company Releasing Parties, whether known or unknown, foreseen or unforeseen,
matured or unmatured, existing or hereafter arising, in law, equity, contract, tort or otherwise, that
the Company Releasing Parties would have been legally entitled to assert in their own right
(whether individually or collectively) or on behalf of the holder of any Claim against, or Equity
Interest in, a Company Releasing party, based on or relating to, or in any manner arising from, in
whole or in part, the Company Parties, their capital structure, the assertion or enforcement of rights
and remedies against the Company Parties’ out-of-court restructuring efforts, intercompany
transactions between or among a Company Party and another Company Party, the formulation,
preparation, dissemination, negotiation, or filing of this Agreement, the Definitive Documents, or
any Restructuring Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with this Agreement or the Definitive Documents, the pursuit
of consummation, the administration and implementation of the Restructuring Transaction, or
upon any other act or omission, transaction, agreement, event, or other occurrence related to the
Company Parties taking place on or before, in respect of the forgoing clause (i), the Agreement
Effective Date and, in respect of the forgoing clause (ii), the Plan Effective Date.

        (b)     Releases by the Consenting Stakeholder Releasing Parties. Except as expressly set
forth in this Agreement, effective on (i) the Agreement Effective Date and (ii) the Plan Effective
Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is hereby conclusively, absolutely, unconditionally, irrevocably, and forever
released and discharged by the Consenting Stakeholder Releasing Parties, in each case on behalf
of themselves and their respective successors, assigns, and representatives, and any and all other
Entities who may purport to assert any Cause of Action, from any and all Causes of Action,
whether known or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter
arising, in law, equity, contract, tort, or otherwise, including any derivative claims asserted on
behalf of the Company Parties, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising from, in whole or in
part, the Company Parties, their capital structure, the assertion or enforcement of rights and
remedies against the Company Parties’ out-of-court restructuring efforts, intercompany
transactions between or among a Company Party and another Company Party, the formulation,
preparation, dissemination, negotiation, or filing of this Agreement, the Definitive Documents, or
any Restructuring Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with this Agreement or the Definitive Documents, the pursuit
of consummation, the administration and implementation of the Restructuring Transaction, or
upon any other act or omission, transaction, agreement, event, or other occurrence related to the
Company Parties taking place on or before, in respect of the foregoing clause (i), the Agreement
Effective Date and, in respect of the foregoing clause (ii), the Plan Effective Date.


                                                 35
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 96 of 177



        13.02. No Additional Representations and Warranties. Each of the Parties agrees and
acknowledges that, except as expressly provided in this Agreement and the Definitive Documents,
no other Party, in any capacity, has warranted or otherwise made any representations concerning
any Released Claim (including any representation or warranty concerning the existence, non-
existence, validity, or invalidity of any Released Claim). Notwithstanding the foregoing, nothing
contained in this Agreement is intended to impair or otherwise derogate from any of the
representations, warranties, or covenants expressly set forth in this Agreement or any of the
Definitive Documents.

        13.03. Release of Unknown Claims. Each of the Releasing Parties in each of the Releases
contained in this Agreement expressly acknowledges that although ordinarily a general release
may not extend to Released Claims which the Releasing Party does not know or suspect to exist
in its favor, which if known by it may have materially affected its settlement with the party
released, they have carefully considered and taken into account in determining to enter into the
above releases the possible existence of such unknown losses or claims. Without limiting the
generality of the foregoing, each Releasing Party expressly waives and relinquishes any and all
rights such Party may have or conferred upon it under any federal, state, or local statute, rule,
regulation, or principle of common law or equity which provides that a release does not extend to
claims which the claimant does not know or suspect to exist in its favor at the time of providing
the Release or which may in any way limit the effect or scope of the Releases with respect to
Released Claims which such Party did not know or suspect to exist in such Party’s favor at the
time of providing the Release, which in each case if known by it may have materially affected its
settlement with any Released Party including any rights under Section 1542 of the California Civil
Code or any analogous applicable state or federal law or regulation. Each of the Releasing Parties
expressly acknowledges that the Releases and covenants not to sue contained in this Agreement
are effective regardless of whether those released matters or Released Claims are presently known
or unknown, suspected or unsuspected, or foreseen or unforeseen.

To the extent that the foregoing releases are releases to which Section 1542 of the California Civil
Code or similar provisions of other applicable law applies, it is the intention of the Parties that the
foregoing releases shall be effective as a bar to any and all Claims of whatsoever character, nature
and kind, known or unknown, suspected or unsuspected specified in this Agreement. In furtherance
of this intention, the Parties expressly waive any and all rights and benefits conferred upon them
by the provisions of Section 1542 of the California Civil Code or similar provisions of applicable
law, which are as follows:

       “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
       CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
       FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
       KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
       OR HER SETTLEMENT WITH THE DEBTOR.”



                                                  36
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 97 of 177



The Parties acknowledge that the foregoing waiver of the provisions of Section 1542 of the
California Civil Code was bargained for separately. Thus, notwithstanding the provisions of
Section 1542 of the California Civil Code, and for the purpose of implementing a full and complete
release and discharge of the Parties, and each of them, each Party expressly acknowledges that this
Agreement is intended to include in its effect without limitation all of the claims, causes of action
and liabilities which the Parties, and each of them do not know or suspect to exist in their favor at
the time of execution of this Agreement, and this Agreement contemplates extinguishment of all
such claims, causes of action and liabilities.

        13.04. Turnover of Subsequently Recovered Assets. In the event that any Releasing Party
(including any successor or assignee thereof and including through any third party, trustee, debtor
in possession, creditor, estate, creditors’ committee, or similar Entity) is successful in pursuing or
receives, directly or indirectly, any funds, property, or other value on account of any Claim, Cause
of Action, or litigation against any Released Party that was released pursuant to the Release, such
Releasing Party (i) shall not commingle any such recovery with any of its other assets and (ii)
agrees that it shall promptly turnover and assign any such recoveries to, and hold them in trust for,
such Released Party. In the event that any Releasing Party (including any successor or assignee
thereof and including through any third party, trustee, debtor in possession, creditor, estate,
creditors’ committee, or similar Entity) recovers any funds, property, or other value pursuant to
the Subordination Agreements (as defined in the Plan) solely on account of any Claim, Cause of
Action, or litigation against any Released Party that was released pursuant to the Release (or would
have been released pursuant to the Release if the party bringing such claim were a Releasing Party),
such Releasing Party (x) shall not commingle any such recovery with any of its other assets and
(y) agrees that it shall, subject to the proviso below, promptly turn over and assign any such
recoveries to, and hold them in trust for such Released Party; provided, however, that, (A) this
shall not apply to any such funds, property, or other value recovered on account of any policies of
insurance in which the Reorganized Debtors have an interest or that provide or may provide
coverage for the Reorganized Debtors, or any other source other than (i) funds of the Released
Party or (ii) funds from a third party to whom the Released Party has a legal or contractual
obligation to reimburse such funds and (B) to the extent the Reorganized Debtors are required to
indemnify the Released Party or otherwise make out-of-pocket payments on account thereof, such
Releasing Party shall hold such recoveries in trust and turnover such recoveries to the Reorganized
Debtors (as defined in the Plan); provided further, however, that any such recoveries shall first be
reduced by any reasonable and documented fees and expenses of the Releasing Parties or the
Reorganized Debtors (as applicable), including attorney’s fees, in connection with the foregoing;
provided, further, however, that any distributions made pursuant to the Plan, including any
proceeds related thereto, shall not be subject to the Subordination Agreements. For the avoidance
of doubt, any and all rights, claims, Causes of Action, payments, or distributions arising from,
related to, or made on account of the New Common Stock shall not be subject to the Subordination
Agreements.

      13.05. Certain Limitations on Releases. For the avoidance of doubt, nothing in this
Agreement and the Releases contained in this Section 13 shall or shall be deemed to result in the
                                                 37
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 98 of 177



waiving or limiting by (a) the Company Parties, the Manager Parties, or any officer, director,
member of any Governing Body, or employee thereof of (i) any indemnification against any
Company Party, any Manager Party, any of their insurance carriers, or any other Entity, (ii) any
rights as beneficiaries of any insurance policies, (iii) wages, salaries, compensation, or benefits,
(iv) intercompany claims, or (v) any Equity Interests in any Company Party, Manager Party, or
any other Entity; (b) the Consenting Lenders or the Agents of any “Obligations” under and as
defined in each of the Sheridan II RBL Credit Agreements, the Sheridan II Term Loan Credit
Agreements, the Sheridan II Subordinated Term Loan Credit Agreements, or any other financing
document (except as may be expressly amended or modified by the Plan and the Exit Facility
Credit Agreements, or any other financing document under and as defined therein); (c) any party
of any obligations related to customary banking products, banking services or other financial
accommodations (except as may be expressly amended or modified by the Plan and the Exit
Facility Credit Agreements, or any other financing document under and as defined therein); and
(d) any party of any post-Plan Effective Date obligations of any party or Entity under the Plan, the
Confirmation Order, the Restructuring Transaction, or any document, instrument, or agreement
(including those set forth in the Plan Supplement) executed to implement the Plan, including the
Exit Facility Documents, or any Claim or obligation arising under the Plan.

        13.06. Covenant Not to Sue. Each of the Releasing Parties hereby further agrees and
covenants not to, and shall not, commence or prosecute, or assist or otherwise aid any other Entity
in the commencement or prosecution of, whether directly, derivatively or otherwise, any Released
Claims.

Section 14.    Miscellaneous.

        14.01. Acknowledgement. Notwithstanding any other provision of this Agreement, this
Agreement is not and shall not be deemed to be an offer with respect to any securities or solicitation
of votes for the acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of
the Bankruptcy Code or otherwise. Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and/or other applicable
Law.

        14.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits, annexes,
signatures pages, and schedules attached to this Agreement is expressly incorporated and made a
part of this Agreement, and all references to this Agreement shall include such exhibits, annexes,
and schedules. In the event of any inconsistency between this Agreement (without reference to the
exhibits, annexes, and schedules attached to this Agreement) and the exhibits, annexes, and
schedules attached to this Agreement, this Agreement (without reference to the exhibits, annexes,
and schedules thereto) shall govern.

        14.03. Further Assurances. Subject to the other terms of this Agreement, the Parties agree
to execute and deliver such other instruments and perform such acts, in addition to the matters
specified in this Agreement, as may be reasonably appropriate or necessary, or as may be required

                                                 38
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 99 of 177



by order of the Bankruptcy Court, from time to time, to effectuate the Restructuring Transactions,
as applicable.

        14.04. Complete Agreement. Except as otherwise explicitly provided in this Agreement,
this Agreement constitutes the entire agreement among the Parties with respect to the subject
matter of this Agreement and supersedes all prior agreements, oral or written, among the Parties
with respect thereto, other than any Confidentiality Agreement. The Parties acknowledge and
agree that they are not relying on any representations or warranties other than as set forth in this
Agreement.

        14.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE CHOSEN STATE, WITHOUT
GIVING EFFECT TO ITS CONFLICT OF LAWS PRINCIPLES. Each Party to this Agreement
agrees that it shall bring any action or proceeding in respect of any claim arising out of or related
to this Agreement, to the extent possible, in the Chosen Court; provided that nothing in this
Agreement shall prevent the Company Parties from commencing the Chapter 11 Cases in the
Bankruptcy Court. Solely in connection with claims arising under this Agreement, each Party to
this Agreement: (a) irrevocably submits to the exclusive jurisdiction of the Chosen Court;
(b) waives any objection to laying venue in any such action or proceeding in the Chosen Court;
and (c) waives any objection that the Chosen Court is an inconvenient forum or does not have
jurisdiction over any Party to this Agreement.

     14.06. TRIAL BY JURY WAIVER. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

       14.07. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Except as expressly provided in this Agreement, each Person executing this
Agreement on behalf of a Party has been duly authorized and empowered to execute and deliver
this Agreement on behalf of said Party.

        14.08. Rules of Construction. This Agreement is the product of negotiations among the
Company Parties and the Consenting Stakeholders, and in the enforcement or interpretation of this
Agreement, is to be interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted or caused to be drafted
this Agreement, or any portion of this Agreement, shall not be effective in regard to the
interpretation of this Agreement. The Company Parties and the Consenting Stakeholders were


                                                 39
      Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 100 of 177



each represented by counsel during the negotiations and drafting of this Agreement and continue
to be represented by counsel.

        14.09. Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and permitted assigns, as
applicable. There are no third-party beneficiaries under this Agreement, and, except as set forth
in Section 8, the rights or obligations of any Party under this Agreement may not be assigned,
delegated, or transferred to any other Entity.

       14.10. Notices. All notices hereunder shall be deemed given if in writing and delivered,
by electronic mail, courier, or registered or certified mail (return receipt requested), to the
following addresses (or at such other addresses as shall be specified by like notice):

       (a)    if to a Company Party, to:

              c/o Sheridan Production Company, LLC
              1360 Post Oak Blvd., Suite 2500
              Houston, Texas 77056
              Attention: Cheryl S. Phillips, Vice President and General Counsel
              E-mail address: cheryl.phillips@sheridanproduction.com

              with copies to:

              Kirkland & Ellis LLP
              601 Lexington Avenue
              New York, New York 10022
              Attention: Joshua Sussberg and Steven Serajeddini
              E-mail address: joshua.sussberg@kirkland.com and
              steven.serajeddini@kirkland.com

              -and-

              Kirkland & Ellis LLP
              300 North LaSalle Street
              Chicago, Illinois 60654
              Attention: Spencer Winters
              E-mail address: spencer.winters@kirkland.com

       (b)    if to a Consenting Sheridan I Revolving Lender, to:

              Vinson & Elkins LLP
              2001 Ross Avenue, Suite 3900
              Dallas, TX 75201-2975
              Attn.: William L. Wallander and Erec Winandy
                                            40
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 101 of 177



(c)   if to a Consenting Sheridan I Term Lender, to:

      Davis Polk & Wardwell LLP
      450 Lexington Avenue,
      New York, New York 10017
      Attn.: Damian S. Schaible, Nate Sokol, and Stephen D. Piraino

(d)   if to a Consenting Sheridan I Subordinated Term Lender, to:

      Weil, Gotshal & Manges LLP
      767 5th Avenue
      New York, New York 10153
      Attn: Matt Barr and Gabriel A. Morgan


(e)   if to a Manager Affiliate, to:

      Sheridan Production Company, LLC
      1360 Post Oak Blvd., Suite 2500
      Houston, Texas 77056
      Attention: Cheryl S. Phillips, Vice President and General Counsel
      E-mail address: cheryl.phillips@sheridanproduction.com

      and

      Warburg Pincus LLC
      450 Lexington Avenue
      New York, NY 10017
      Attention: Harsha Marti
      E-mail address: harsha.marti@warburgpincus.com

      and

      Willkie Farr & Gallagher LLP
      787 Seventh Avenue
      New York, NY 10019
      Attention: Brian Lennon
      E-mail address: blennon@willkie.com

(f)   if to Manager, to:

      Sheridan Production Company, LLC
      1360 Post Oak Blvd., Suite 2500


                                       41
      Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 102 of 177



               Houston, Texas 77056
               Attention: Cheryl S. Phillips, Vice President and General Counsel
               E-mail address: cheryl.phillips@sheridanproduction.com

       Any notice given by delivery, mail, or courier shall be effective when received.

        14.11. Independent Due Diligence and Decision Making. Each Consenting Stakeholder
confirms that its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions, and prospects of the
Company Parties. Each Consenting Stakeholder acknowledges and agrees that it is not relying on
any representations or warranties other than as set forth in this Agreement.

       14.12. Enforceability of Agreement. Each of the Parties to the extent enforceable waives
any right to assert that the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code, and expressly stipulates and consents hereunder
to the prospective modification of the automatic stay provisions of the Bankruptcy Code for
purposes of exercising termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required.

        14.13. Admissibility. Pursuant to Federal Rule of Evidence 408 and any other applicable
rules of evidence, this Agreement and all negotiations relating to this Agreement shall not be
admissible into evidence in any proceeding other than a proceeding to enforce its terms or the
payment of damages to which a Party may be entitled under this Agreement.

        14.14. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or other equitable
relief (without the posting of any bond and without proof of actual damages) as a remedy of any
such breach, including an order of the Bankruptcy Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder.

        14.15. Several, Not Joint, Claims. Except where otherwise specified, the agreements,
representations, warranties, and obligations of the Parties under this Agreement are, in all respects,
several and not joint.

        14.16. Severability and Construction. If any provision of this Agreement shall be held by
a court of competent jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions
shall remain in full force and effect if essential terms and conditions of this Agreement for each
Party remain valid, binding, and enforceable.

        14.17. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be cumulative and
not alternative, and the exercise of any right, power, or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power, or remedy by such Party.
                                                 42
      Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 103 of 177



        14.18. Capacities of Consenting Stakeholders. Each Consenting Stakeholder has entered
into this agreement on account of all Company Claims/Interests that it holds (directly or through
discretionary accounts that it manages or advises) and, except where otherwise specified in this
Agreement, shall take or refrain from taking all actions that it is obligated to take or refrain from
taking under this Agreement with respect to all such Company Claims/Interests.

        14.19. Email Consents. Where a written consent, acceptance, approval, or waiver is
required pursuant to or contemplated by this Agreement, pursuant to Section 3, Section 11, Section
12, or otherwise, including a written approval by the Company Parties, the Required Consenting
Senior Secured Lenders, the Required Consenting Sheridan II Subordinated Term Lenders, or the
Manager Parties, such written consent, acceptance, approval, or waiver shall be deemed to have
occurred if, by agreement between counsel to, as applicable, the Company Parties, Manager
Parties, each of the Senior Secured Agents, and the Consenting Sheridan II Subordinated Term
Lenders, submitting and receiving such consent, acceptance, approval, or waiver, it is conveyed in
writing (including electronic mail) between each such counsel without representations or
warranties of any kind on behalf of such counsel.

        14.20. Fees and Expenses. Regardless of whether the Restructuring Transactions are or
have been consummated, and subject to the terms of and solely to the extent authorized in the
Financing Order and the Plan, the Company Parties shall promptly pay in cash all Consenting
Lender Fees and Expenses; provided, however, that concurrently with the Agreement Effective
Date, the Company Parties shall pay all Consenting Lender Fees and Expenses incurred at any
time prior to the Agreement Effective Date not previously paid by the Company Parties.

        14.21. Survival. Notwithstanding (a) any Transfer of any Company Claims/Interests in
accordance with Section 8 or (b) the termination of this Agreement in accordance with its terms,
the agreements and obligations of the Parties in Section 11.07, Section 13, Section 14, and the
Confidentiality Agreements shall survive such Transfer and/or termination and shall continue in
full force and effect for the benefit of the Parties in accordance with the terms hereof and thereof.
Notwithstanding the foregoing, the Parties acknowledge and agree that (x) if this Agreement is
terminated pursuant to either Section 11.03 or 11.05, Section 13 shall not survive such termination,
and any and all Releases shall be fully revoked and deemed null and void and of no force and
effect, and (y) if this Agreement is terminated pursuant to Section 11.01, 11.02 or 11.04, Section
13 shall survive such termination, except that any and all Releases received and granted by the
Consenting Sheridan II Senior Secured Lenders (in case of a termination under Section 11.01),
Consenting Sheridan II Subordinated Lenders (in the case of a termination under Section 11.02)
or a Manager Party (in the case of a termination under Section 11.04) shall be fully revoked and
deemed null and void and of no force and effect.

                IN WITNESS WHEREOF, the Parties have executed this Agreement on the day
and year first above written.



                                                 43
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 104 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 105 of 177
   Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 106 of 177




                          Manager and Manager Affiliates' Signature Page to
                            the Restructuring Support Agreement

SHERIDAN PRODUCTION PARTNERS MANAGER, LLC

By:
Name:
Authorized Signatory


SHERIDAN ICM, LLC
By:
Name:
Authorized Signatory


SHERIDAN PRODUCTION COMPANY, LLC

By:
Name:
Authorized Signatory


SHERIDAN SMG, LLC

By:
Name:
Authorized Signatory


WARBURG PINCUS, LLC


Name: Robert B. Knauss
Authorized Signatory


WPS PRODUCTION PARTNERS II, LLC


Name: /Robert B. Knauss
Authorized Signatory
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 107 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 108 of 177
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 109 of 177



                                    Consenting Stakeholder Signature Page to
                                     the Restructuring Support Agreement

[Banc of America Credit Products Inc. (“BACP”), solely in respect of its Global Credit and

    Special Situations group and not any other unit, group, division or affiliate of BACP]

_______________________________

Name: Cassie Goodnight
Title: Vice President


Address: 214 N TRYON ST, CHARLOTTE, NC, 28255


E-mail address(es): bas.infomanager@bankofamerica.com




Error! Unknown document property name.
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 110 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 111 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 112 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 113 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 114 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 115 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 116 of 177
        Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 117 of 177




                                 Consenting Stakeholder Signatnre Page to
                                  the Restructuring Support Agreement

CROSS OCEAN USSS FUND I (A) LP
As a Lender

By CROSS OCEAN PARTNERS MANAGEMENT LP



                                                  -
Its Investment Manager

�
 �«:::
Name: Nicholas Renwick
Title: Authorized Signatory




Consenting Stakeholder that have traded but have not yet closed and/or received assignment at the date of this signature.




CROSS OCEAN USSS SIF I LP
As a Lender

By CROSS OCEAN PARTNERS MANAGEMENT LP
   -'--
Its Investment Manager

 �- z.._..,--,
Name: Nicholas Renwick
Title: Authorized Signatory




* Only includes claims for loans that have received assignment. There may be additional term loan claims held by the
Consenting Stakeholder that have traded but have not yet closed and/or received assignment at the date of this signature.
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 118 of 177




T-VI CO-ES LP
As a Lender

By CROSS OCEAN PARTNERS MANAGEMENT LP
Its Investment Manager

 � < .c::::::: ::::::,._
---�==�=-�
Name: Nicholas Renwick
Title: Authorized Signatory




* Only includes claims for loans that have received assignment. There may be additional term loan claims held by the
Consenting Stakeholder that have traded but have not yet closed and/or received assignment at the date of this signature.




Notice information for all Cross Ocean Partners Management LP affiliated Lenders:

Address:           Cross Ocean Partners
                   c/o David Alexander
                   20 Horseneck Lane
                   Greenwich, CT 06830

E-mail address(es):
da@crossoceanpartners.com
legal@crossoceanpartners.com
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 119 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 120 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 121 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 122 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 123 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 124 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 125 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 126 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 127 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 128 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 129 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 130 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 131 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 132 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 133 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 134 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 135 of 177
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 136 of 177



                         Consenting Stakeholder Signature Page to
                          the Restructuring Support Agreement



Hayfin Kingsland IX, Ltd.
By: Hayfin Capital Management LLC as Manager




   Name: Katherine Kim
   Title: Authorized Signatory




Address: 485 Madison Avenue, 24th Floor, New York, NY 10022
E-mail address(es): matthew.musicaro@hayfin.com; ops-ny@hayfin.com




#92233722v13
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 137 of 177



                         Consenting Stakeholder Signature Page to
                          the Restructuring Support Agreement



Hayfin Kingsland VIII, Ltd.




   Name: Katherine Kim
   Title: Authorized Signatory




Address: 485 Madison Avenue, 24th Floor, New York, NY 10022
E-mail address(es): matthew.musicaro@hayfin.com; ops-ny@hayfin.com




#92233722v13
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 138 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 139 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 140 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 141 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 142 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 143 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 144 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 145 of 177
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 146 of 177



                           Consenting Stakeholder Signature Page to
                            the Restructuring Support Agreement

VENTURE XIII CLO, Limited
By: its Investment Advisor
MJX Venture Management LLC




By:
Name: John Calaba
Title: Managing Director


Address: 12 E 49th Street, 38th Floor, New York,
NY 10017



E-mail                           address(es):
credit@mjxam.com/Currentdeals@mjxam.com




#92233722v13
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 147 of 177



                           Consenting Stakeholder Signature Page to
                            the Restructuring Support Agreement

VENTURE XIV CLO, Limited
By: its investment advisor
MJX Venture Management LLC




By:
Name: John Calaba
Title: Managing Director


Address: 12 E 49th Street, 38th Floor, New York,
NY 10017



E-mail                           address(es):
credit@mjxam.com/Currentdeals@mjxam.com




#92233722v13
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 148 of 177



                           Consenting Stakeholder Signature Page to
                            the Restructuring Support Agreement

VENTURE XVI CLO, Limited
By: its investment advisor
MJX Venture Management II LLC




By:
Name: John Calaba
Title: Managing Director


Address: 12 E 49th Street, 38th Floor, New York,
NY 10017



E-mail                           address(es):
credit@mjxam.com/Currentdeals@mjxam.com




#92233722v13
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 149 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 150 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 151 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 152 of 177
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 153 of 177



                                    Consenting Stakeholder Signature Page to
                                     the Restructuring Support Agreement

BLUE CROSS OF IDAHO HEALTH SERVICE, INC.
By: Seix Investment Advisors LLC, as Investment Manager




                     ________________

Name: George Goudelias
Title: Managing Director


Address: 1 Maynard Drive, Suite 3200, Park Ridge NJ, 07656


E-mail address: bankloans@seixadvisors.com




Error! Unknown document property name.
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 154 of 177



                                    Consenting Stakeholder Signature Page to
                                     the Restructuring Support Agreement


CITY NATIONAL ROCHDALE FIXED INCOME OPPORTUNITIES FUND
By: Seix Investment Advisors LLC, as Subadvisor



                     ________________

Name: George Goudelias
Title: Managing Director


Address: 1 Maynard Drive, Suite 3200, Park Ridge NJ, 07656


E-mail address: bankloans@seixadvisors.com




Error! Unknown document property name.
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 155 of 177



                                    Consenting Stakeholder Signature Page to
                                     the Restructuring Support Agreement


MOUNTAIN VIEW CLO 2013-1 LTD.
By: Seix Investment Advisors LLC, as Collateral Manager



                     ________________

Name: George Goudelias
Title: Managing Director


Address: 1 Maynard Drive, Suite 3200, Park Ridge NJ, 07656


E-mail address: bankloans@seixadvisors.com




Error! Unknown document property name.
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 156 of 177



                                    Consenting Stakeholder Signature Page to
                                     the Restructuring Support Agreement


VIRTUS SEIX FLOATING RATE HIGH INCOME FUND
By: Seix Investment Advisors LLC, as Subadvisor



                     ________________

Name: George Goudelias
Title: Managing Director


Address: 1 Maynard Drive, Suite 3200, Park Ridge NJ, 07656


E-mail address: bankloans@seixadvisors.com




Error! Unknown document property name.
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 157 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 158 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 159 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 160 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 161 of 177
       Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 162 of 177



                           Consenting Stakeholder Signature Page to
                            the Restructuring Support Agreement

Venture XVII CLO Limited
BY: its investment advisor, MJX Asset
Management, LLC




By:
Name: John Calaba
Title: Managing Director


Address: 12 E 49th Street, 38th Floor, New York,
NY 10017



E-mail                           address(es):
credit@mjxam.com/Currentdeals@mjxam.com




#92233722v13
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 163 of 177



                                    Consenting Stakeholder Signature Page to
                                     the Restructuring Support Agreement

WELLS FARGO BANK N.A.,

_______________________________

Name: Brett Steele
Title: Director


Address: 1000 Louisiana St, 9th Floor, Houston, TX 77002


E-mail address(es): brett.a.steele@wellsfargo.com




Error! Unknown document property name.
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 164 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 165 of 177
      Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 166 of 177



                              Consenting Stakeholder Signature Page to
                               the Restructuring Support Agreement

CONSENTING SHERIDAN II SUBORDINATED LENDERS:

HARBOURVEST REAL ASSETS FUND III L.P., as a Lender

By: HarbourVest Real Assets III Associates L.P.
    Its General Partner

By: HarbourVest Real Assets III Associates LLC
    Its General Partner

By: HarbourVest Partners LLC
    Its Managing Member



Name: Michael Dean        -


Title: Managing Director


HARBOURVEST REAL ASSETS                -   ENERGY FUND II L.P. , as a Lender

By: HarbourVest Real Assets II Associates L.P.
    Its General Partner

By: HarbourVest Real Assets II Associates LLC
    Its General Partner

By: HarbourVest Partners LLC
    Its Managing Member



Name: Michael Dean
Title: Managing Director
      Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 167 of 177



HARBOURVEST SECONDARY 2017 PRIVATE EQUITY PARTNERS L.P. , as a Lender

By: HarbourVest 2017 Associates L.P.
    Its General Partner

By: HarbourVest GP LLC
    Its General Partner

By: HarbourVest Partners LLC
    Its Managing Member



Name: Michael Dean
Title: Managing Director


Address: One Financial Center
         Boston, MA 02111
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 168 of 177
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 169 of 177




                           EXHIBIT A

                       Plan to Be Filed Later
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 170 of 177




                           EXHIBIT B

                          DIP Term Sheet
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 171 of 177


                                                      EXHIBIT B

                                                     DIP Term Sheet

Size                                     $100 million debtor-in-possession financing facility (the “DIP
                                         Facility”), consisting of two tranches:
                                            $50 million delayed draw new money term loans (the “New
                                             Money Term Loans”), with $28 million available upon entry of
                                             the interim order and $22 million on entry of the final order.
                                            $50 million roll up of prepetition Sheridan II Revolving Loans and
                                             Sheridan II Term Loans held by those lenders that participate in the
                                             DIP (“Roll-Up Term Loans” and together with the New Money
                                             Term Loans, the “DIP Loans”).

Agent                                    Bank of America, N.A. (the “DIP Agent”).

Lenders                                  Consenting Sheridan II Revolving Lenders and Consenting Sheridan II
                                         Term Lenders that agree to provide the DIP Facility (the “DIP
                                         Lenders”).

Security                                 Superpriority priming security interest on unencumbered assets and
                                         current collateral under the existing credit documents (currently 95% of
                                         proved PV-9) (excluding any avoidance actions, but including the
                                         proceeds thereof (subject to entry of the final order)), subject to the
                                         carve-out.

Maturity                                 6 months.

Rate                                     New Money Term Loans: L + 700 per annum
                                         Roll-Up Term Loans: L + 700 per annum

Fees                                     200 bps commitment/structuring fee.
                                         100 bps unused line fee.
                                         Customary arranger and agency fees to be mutually agreed.

Mandatory Prepayments                    Customary for DIP facilities of this type. No call protection.

Milestones                               Usual and customary milestones, including interim and final DIP
                                         orders and filing of the disclosure statement.

Negative Covenants                       Usual and customary negative covenants




Error! Unknown document property name.
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 172 of 177



Budget Compliance                           Budget variance covenant, tested every two weeks (beginning with
                                             the second full week after the Petition Date) with respect to the
                                             immediately preceding four week period (or, if such four week
                                             period has not elapsed since the Petition Date, the cumulative
                                             period since the Petition Date) then-ended against the Approved
                                             Budget (as defined below), covering (i) payroll, benefit and G&A
                                             disbursements (in the aggregate), subject to the greater of a 15% or
                                             $300,000 variance, (ii) operating disbursements (in the aggregate
                                             and excluding royalty payments), subject to a 15% variance, and
                                             (iii) capital expenditures, subject to the greater of a 15% or
                                             $300,000 variance.
                                            “Budget” means, a rolling 13-week operating budget and cash
                                             flow forecast delivered on or prior to the Petition Date and every
                                             four weeks after the Petition Date, setting forth, among other
                                             things, the Debtors’ projected receipts, operating disbursements
                                             (including payroll and benefits, G&A, and royalty payments), non-
                                             operating disbursements (including capital expenditures, debt
                                             service and professional fees), and net cash flow, during such
                                             13-week period (i) initially, covering the period commencing on or
                                             about the Petition Date and (ii) thereafter, commencing on the first
                                             day of each four-week period thereafter. Any updates to the
                                             Budget delivered after the Petition Date shall be reasonably
                                             acceptable to the DIP Lenders holding a majority of the DIP Loans
                                             and outstanding commitments (the “Required DIP Lenders”)
                                             (including any changes made in any such updated Budget with
                                             respect to any periods that were included in a previously delivered
                                             Budget; provided that a separate explanation in reasonable detail of
                                             such changes shall be provided to the Lenders), it being understood
                                             that if the Required DIP Lenders have not objected to an updated
                                             Budget within 10 days after delivery thereof, the updated Budget
                                             shall be deemed to be approved (each such approved Budget, the
                                             “Approved Budget”).

Production Forecast and                     A forecast (the “Production Volumes Forecast”) to be delivered
Monthly Covenant                             with the initial Budget, setting forth, on a monthly basis through
                                             the maturity date of the DIP Facility, forecasted total production
                                             volumes (which shall include a breakdown of projected operated
                                             volumes versus projected non-operated volumes).
                                            Actual total production volumes will be reported and tested on a
                                             monthly basis on the Friday of the first full week following the end
                                             of each calendar month (beginning with the calendar month in
                                             which the Petition Date occurs) and shall be subject to a 15%
                                             permitted variance.

Mid-Month Production                     Preliminary field estimates of operated production volumes for the first
Covenant                                 fifteen days of each calendar month will be reported and tested against
                                         the Production Volumes Forecast on a mid-month basis on the fifth
                                         business day following such fifteen day period and shall be subject to a
                                         20% variance.

                                                          2

Error! Unknown document property name.
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 173 of 177



Permitted Accounts                       Obligors will not, directly or indirectly, hold or otherwise maintain any
                                         of its cash, cash equivalents, bank deposits or investments other than at
                                         a deposit account, commodity account or securities account held and
                                         otherwise maintained by it in its own name that is subject to a control
                                         agreement in favor of the DIP Agent (other than cash and cash
                                         equivalents attributable to the operation of the Sheridan II entities
                                         temporarily held in a deposit account of Sheridan Production
                                         Company, LLC (“SPC”) for the sole purpose of funding payroll and
                                         disbursements to unaffiliated third parties in the ordinary course of
                                         business in accordance with the Approved Budget (subject to permitted
                                         variances) and for which SPC has previously or simultaneously issued
                                         checks or initiated wires or ACH transfers or has scheduled imminent
                                         disbursements within three business days). Any Sheridan II cash
                                         receipts received by a non-Debtor affiliate (consistent with past
                                         practices) will be promptly as practicable (but in no event later than
                                         three business days after receipt of applicable documentation)
                                         reconciled and transmitted to an account of an obligor subject to a
                                         control agreement in favor of the DIP Agent.

Disclosure & Reporting                      Requirement for customary and usual information reporting, which
                                             shall include weekly conference calls between the Lenders’
                                             financial advisors and senior management and monthly
                                             conferences call between the Lenders and the DIP Agent, on the
                                             one hand, and senior management, on the other, in each case at
                                             times to be mutually agreed to discuss the financial condition and
                                             operations of the Sheridan II entities.
                                            Borrower to use commercially reasonable efforts to obtain a rating
                                             of the New Money Term Loans by one of Moody’s or S&P Global,
                                             as determined by the Required DIP Lenders. All fees and expenses
                                             incurred in connection with seeking or obtaining such rating are
                                             deemed to be permitted in accordance with the Approved Budget
                                             (regardless of whether provided for therein) for all purposes.

Assignments                              Usual and customary for debtor-in-possession facilities of this type,
                                         including assignments of DIP Loans subject to the consent of the
                                         borrower (not to be unreasonably withheld) unless an event of default
                                         exists (such consent to be deemed given if no objection is provided
                                         within 5 business days) and the DIP Agent; provided that no lender
                                         shall have the right to assign all or any portion of its New Money Term
                                         Loans or Roll-Up Term Loans (except in the case of assignments
                                         to affiliates of the DIP Lender, provided that such affiliates
                                         simultaneously execute a Transfer Agreement or Joinder to the RSA)
                                         absent a simultaneous assignment of a corresponding proportional
                                         amount of Roll-Up Term Loans (in the case of an assignment of New
                                         Money Term Loans), New Money Term Loans (in the case of an
                                         assignment of Roll-Up Term Loans), Sheridan II Revolving Loans and
                                         Sheridan II Term Loans.




                                                           3

Error! Unknown document property name.
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 174 of 177



                            Exhibit C

                    Form of Transfer Agreement
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 175 of 177



                                              TRANSFER AGREEMENT

       The undersigned (“Transferee”) hereby acknowledges that it has read and understands the
Restructuring Support Agreement, dated as of [●], 2019 (the “Agreement”),1 by and among the
Company Parties and the Consenting Stakeholders, including the transferor to the Transferee of
any Company Claims/Interests (each such transferor, a “Transferor”), and agrees to be bound by
the terms and conditions thereof to the extent the Transferor was thereby bound, and shall be
deemed a “Consenting Stakeholder” and a “Consenting Sheridan II Revolving Lender,”
“Consenting Sheridan II Term Lender,” or “Consenting Sheridan II Subordinated Term Lender”
under the terms of the Agreement.

        The Transferee specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of the
Transfer, including the agreement to be bound by the vote of the Transferor if such vote was cast
before the effectiveness of the Transfer discussed in this transfer agreement.

Date Executed:

______________________________________
Name:
Title:

Address:

E-mail address(es):


    Aggregate Amounts Beneficially Owned or Managed on Account of:
    Sheridan II RBL Claims
    Sheridan II Term Loan Claims
    Sheridan II Subordinated Term Loan Claims
    New Money DIP Claims




1     Capitalized terms not used but not otherwise defined in this transfer agreement shall have the meanings ascribed to such terms
      in the Agreement.
Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 176 of 177



                           EXHIBIT D

                          Form of Joinder
         Case 19-35198 Document 4 Filed in TXSB on 09/15/19 Page 177 of 177




                                                         JOINDER

       The undersigned (“Joinder Party”) hereby acknowledges that it has read and understands
the Restructuring Support Agreement, dated as of [●], 2019 (the “Agreement”),1 by and among
Company Parties and the Consenting Stakeholders and agrees to be bound by the terms and
conditions thereof to the extent the other Parties are thereby bound, and shall be deemed a
“Consenting Sheridan II Revolving Lender,” “Consenting Sheridan II Term Lender,” or
“Consenting Sheridan II Subordinated Term Lender” under the terms of the Agreement.

        The Joinder Party specifically agrees to be bound by the terms and conditions of the
Agreement and makes all representations and warranties contained therein as of the date of this
joinder and any further date specified in the Agreement.

Date Executed:

______________________________________
Name:
Title:

Address:

E-mail address(es):


    Aggregate Amounts Beneficially Owned or Managed on Account of:
    Sheridan II RBL Claims
    Sheridan II Term Loan Claims
    Sheridan II Subordinated Term Loan Claims
    New Money DIP Claims




1     Capitalized terms not used but not otherwise defined in this joinder shall have the meanings ascribed to such terms in the
      Agreement.
